Exhibit 10.20




EXECUTION VERSION


J.P.Morgan






THIRD AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




November 30, 2016




among




OMNOVA SOLUTIONS INC.,
as the Borrower






The Lenders Party Hereto




and




JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


___________________________


JPMORGAN CHASE BANK, N.A.,
as Sole Bookrunner and Sole Lead Arranger












TABLE OF CONTENTS
PAGE
ARTICLE I DEFINITIONS1
Section 1.01Defined Terms    1
Section 1.02Classification of Loans and Borrowings    35
Section 1.03Terms Generally    35
Section 1.04Accounting Terms; GAAP    36
Section 1.05Pro Forma Adjustments for Acquisitions and Dispositions    36
ARTICLE II THE CREDITS37
Section 2.01Commitments    37
Section 2.02Loans and Borrowings    37
Section 2.03Requests for Borrowings    37
Section 2.04Agent Advances    38
Section 2.05Swingline Loans    39
Section 2.06Letters of Credit    40
Section 2.07Funding of Borrowings    44
Section 2.08Interest Elections    45
Section 2.09Termination of Commitments; Increase in Revolving Commitments    46
Section 2.10Repayment and Amortization of Loans; Evidence of Debt    48
Section 2.11Prepayment of Loans    49
Section 2.12Fees    50
Section 2.13Interest    51
Section 2.14Alternate Rate of Interest    52
Section 2.15Increased Costs    52
Section 2.16Break Funding Payments    53
Section 2.17Withholding of Taxes; Gross-Up    54
Section 2.18Payments Generally; Allocation of Proceeds; Sharing of
Set‑offs    57
Section 2.19Mitigation Obligations; Replacement of Lenders    60
Section 2.20Defaulting Lenders    61
Section 2.21Returned Payments    62
Section 2.22Banking Services and Swap Agreements    63
REPRESENTATIONS AND WARRANTIES
63

Section 3.01Authorization, Validity, and Enforceability of this Agreement and
the Loan Documents    63
Section 3.02Validity and Priority of Security Interest    64
Section 3.03Organization and Qualification    64
Section 3.04Corporate Name; Prior Transactions    64
Section 3.05Subsidiaries and Affiliates    64
Section 3.06Financial Statements and Projections    64
Section 3.07Solvency    65
Section 3.08Indebtedness    65
Section 3.09Dividends    65
Section 3.10Real Estate; Leases; Liens    65
Section 3.11Proprietary Rights    65
Section 3.12Trade Names    66
Section 3.13Litigation    66
Section 3.14Labor Disputes    66
Section 3.15Environmental Laws    66
Section 3.16No Violation of Law    67
Section 3.17No Default    67
Section 3.18ERISA Compliance and Foreign Pension Plans    67
Section 3.19Taxes    68
Section 3.20Regulated Entities    68
Section 3.21Use of Proceeds; Margin Regulations    68
Section 3.22Copyrights, Patents, Trademarks and Licenses, etc    68
Section 3.23No Material Adverse Change    69
Section 3.24Full Disclosure    69
Section 3.25[Reserved].    69
Section 3.26Bank Accounts    69
Section 3.27Governmental Authorization    69
Section 3.28Insurance    69
Section 3.29[Reserved]    69
Section 3.30Reportable Transaction    69
Section 3.31[Reserved]    69
Section 3.32Anti-Corruption Laws and Sanctions    70
Section 3.33EEA Financial Institutions    70
ARTICLE IV CONDITIONS70
Section 4.01Effective Date    70
Section 4.02Each Credit Event    71
ARTICLE V COVENANTS72
Section 5.01Financial Statements; Borrowing Base and Other Information    72
Section 5.02Notices of Material Events    75
Section 5.03Books and Records; Inspection Rights    76
Section 5.04Appraisals    76
Section 5.05Taxes and Other Obligations    77
Section 5.06Legal Existence and Good Standing    77
Section 5.07Compliance with Law and Agreements; Maintenance of Licenses    77
Section 5.08Maintenance of Property; Inspection of Property    77
Section 5.09Insurance    78
Section 5.10Insurance and Condemnation Proceeds    78
Section 5.11Environmental Laws    78
Section 5.12Compliance with ERISA    79
Section 5.13Mergers, Consolidations or Sales    79
Section 5.14Dividends; and Capital Changes    82
Section 5.15Restricted Investments    83
Section 5.16[Reserved]    85
Section 5.17Indebtedness    85
Section 5.18Prepayment    87
Section 5.19Transactions with Affiliates    87
Section 5.20Investment Banking and Finder’s Fees    87
Section 5.21Business Conducted    88
Section 5.22Liens    88
Section 5.23[Reserved]    90
Section 5.24New Subsidiaries    91
Section 5.25Fiscal Year    91
Section 5.26[Reserved]    91
Section 5.27Fixed Charge Coverage Ratio    91
Section 5.28Use of Proceeds    91
Section 5.29Amendments to Agreements    91
Section 5.30Bank Accounts    91
Section 5.31Further Assurances    91
ARTICLE VI [RESERVED]93
ARTICLE VII EVENTS OF DEFAULT93
ARTICLE VIII THE ADMINISTRATIVE AGENT95
Section 8.01Appointment    95
Section 8.02Rights as a Lender    96
Section 8.03Duties and Obligations    96
Section 8.04Reliance    96
Section 8.05Actions through Sub-Agents    97
Section 8.06Resignation    97
Section 8.07Non-Reliance    98
Section 8.08Not Partners or Co-Venturers; Administrative Agent as Representative
of the Secured Parties    99
Section 8.09Flood Laws    99
ARTICLE IX MISCELLANEOUS99
Section 9.01Notices    99
Section 9.02Waivers; Amendments    101
Section 9.03Expenses; Indemnity; Damage Waiver    104
Section 9.04Successors and Assigns    106
Section 9.05Survival    110
Section 9.06Counterparts; Integration; Effectiveness; Electronic
Execution    110
Section 9.07Severability    111
Section 9.08Right of Setoff    111
Section 9.09Governing Law; Jurisdiction; Consent to Service of Process    111
Section 9.10WAIVER OF JURY TRIAL    112
Section 9.11Headings    112
Section 9.12Confidentiality    112
Section 9.13Several Obligations; Nonreliance; Violation of Law    113
Section 9.14USA PATRIOT Act    113
Section 9.15Disclosure    113
Section 9.16Appointment for Perfection    114
Section 9.17Interest Rate Limitation    114
Section 9.18Marketing Consent    114
Section 9.19Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    114
ARTICLE X LOAN GUARANTY115
Section 10.01Guaranty    115
Section 10.02Guaranty of Payment    115
Section 10.03No Discharge or Diminishment of Loan Guaranty    115
Section 10.04Defenses Waived    116
Section 10.05Rights of Subrogation    116
Section 10.06Reinstatement; Stay of Acceleration    117
Section 10.07Information    117
Section 10.08Termination    117
Section 10.09Taxes    117
Section 10.10Maximum Liability    117
Section 10.11Contribution    118
Section 10.12Liability Cumulative    119
Section 10.13Keepwell    119
ARTICLE XI AMENDMENT AND RESTATEMENT119




SCHEDULES:


Commitment Schedule
Schedule 1.01 -- Subsidiaries not Non-Guarantor Subsidiaries
Schedule 3.03 -- Organization and Qualifications
Schedule 3.04 -- Transactions other than in the Ordinary Course of Business
Schedule 3.05 -- Subsidiaries and Affiliates
Schedule 3.08 -- Indebtedness
Schedule 3.10 -- Real Estate; Leases; Liens
Schedule 3.11 -- Proprietary Rights
Schedule 3.12 -- Trade Names
Schedule 3.13 -- Litigation
Schedule 3.14 -- Labor Disputes
Schedule 3.15 -- Environmental
Schedule 3.18 -- ERISA
Schedule 3.26 -- Bank Accounts
Schedule 3.28 -- Insurance
Schedule 5.13(l) -- Existing Inventory Accounts Receivable
Schedule 5.15 -- Restricted Investments


EXHIBITS:


Exhibit A-- Form of Assignment and Assumption
Exhibit B -- [Reserved]
Exhibit C -- Form of Borrowing Base Certificate
Exhibit D -- Form of Compliance Certificate
Exhibit E -- Joinder Agreement
Exhibit F-1 -- U.S. Tax Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-2 -- U.S. Tax Certificate (For Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-3 -- U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)
Exhibit F-4 -- U.S. Tax Certificate (For Foreign that are Partnerships for U.S.
Federal Income Tax Purposes)







THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 30, 2016 (as it
may be amended or modified from time to time, this “Agreement”) among OMNOVA
SOLUTIONS INC., as Borrower, the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The parties hereto agree as follows:





--------------------------------------------------------------------------------





Article I

Definitions

SECTION 1.01    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Accounts” has the meaning assigned to such term in the Security Agreement.
2    “Account Debtor” means any Person obligated on an Account.
3    “Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which any Loan Party (a) acquires
any going business or all or substantially all of the assets of any Person,
whether through purchase of assets, merger or otherwise or (b) directly or
indirectly acquires (in one transaction or as the most recent transaction in a
series of transactions) at least a majority (in number of votes) of the Equity
Interests of a Person which has ordinary voting power for the election of
directors or other similar management personnel of a Person (other than Equity
Interests having such power only by reason of the happening of a contingency) or
a majority of the outstanding Equity Interests of a Person.
4    “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period or for any CBFR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
5    “Adjusted One Month LIBOR Rate” means, for any day, an interest rate per
annum equal to the sum of (i) 2.50% plus (ii) the Adjusted LIBO Rate for a
one-month interest period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate at
approximately 11:00 a.m. London time on such day; provided further, that, if the
LIBO Screen Rate at such time shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
6    “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
7    “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
8    “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
9    “Agent Advance” has the meaning assigned to such term in Section 2.04.
10    “Aggregate Revolving Commitment” means, at any time, the aggregate of the
Revolving Commitments of all of the Lenders, as increased or reduced from time
to time pursuant to the terms and conditions hereof. As of the Effective Date,
the Aggregate Revolving Commitment is $90,000,000.


ii

--------------------------------------------------------------------------------




11    “Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
12    “ALTA” means the American Land Title Association.
13    “Amendment Date” has the meaning assigned to it in clause (7) of the
definition of “Consolidated EBITDA”.
14    “Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
15    “Applicable Margin” means,
(i)    with respect to CBFR Revolving Loans and all other Obligations, the rate
set forth in the grid below;
(ii)    with respect to Eurodollar Revolving Loans, the rate set forth in the
grid below; and
(iii)    with respect to the letter of credit fee payable under Section 2.12(c),
the Applicable Margin for Eurodollar Revolving Loans.
The Applicable Margin shall be at Level I below from and after the date hereof
and shall be adjusted (up or down) on a quarterly basis as determined by the
Borrower’s average daily Availability for the fiscal quarter then ending and
shall be effective on the first day of each fiscal quarter (commencing with the
fiscal quarter commencing December 1, 2016). Adjustments in Applicable Margins
shall be determined by reference to the following grid:
Level
If the Average Daily Availability is:
Eurodollar Revolving Loans
Applicable Margins:
CBFR Revolving Loans Applicable Margins:


       I




> $50,000,000




1.50%


0.50%




      II


< $50,000,000 but
≥ $25,000,000




1.75%


0.75%


      III


< $25,000,0000




2.00%


1.00%

If the Borrower fails to deliver the Borrowing Base Certificate to the
Administrative Agent at the time required pursuant to Section 5.01(j), then the
Applicable Margins shall be the highest level set forth in the foregoing grid
until five days after such Borrowing Base Certificate is so delivered. If a
Default or Event of Default has occurred and is continuing at the time any
reduction in the Applicable Margins is to be implemented, no reduction may occur
until the first day of the first fiscal quarter following the date on which such
Default or Event of Default is waived or cured.


iii

--------------------------------------------------------------------------------




16    “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment and
the denominator of which is the Aggregate Revolving Commitment (provided that,
if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon such Lender’s share of the Aggregate
Revolving Exposure at that time), and (b) with respect to Agent Advances or with
respect to the Aggregate Revolving Exposure, a percentage based upon its share
of the Aggregate Revolving Exposure and the unused Commitments; provided that,
in accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations under clauses (a) and (b) above.
17    “Appraisal” means an appraisal delivered to the Administrative Agent prior
to the Effective Date and thereafter pursuant to Section 5.04, in each case
setting forth the Net Orderly Liquidation Value of Inventory in form and
substance acceptable to the Administrative Agent and performed by an appraiser
acceptable to the Administrative Agent.
18    “Approved Fund” has the meaning assigned to such term in Section 9.04.
19    “Asian Latex Businesses” means those businesses in Asia with which the
Borrower or any of its Subsidiaries shall have entered into joint venture or
similar agreements relating to making investments in assets to produce emulsion
polymers, including styrene butadiene latex.
20    “Assignment and Assumption” means an assignment and assumption agreement
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.
21    “Availability” means, at any time (a) the lesser of (i) the Aggregate
Revolving Commitment or (ii) the Borrowing Base, minus (b) Reserves other than
Reserves deducted in the calculation of the Borrowing Base, minus (c) in each
case, the Aggregate Revolving Exposure, minus (d) in each case, solely for
purposes of calculating Availability under the last sentence of Section 5.18 at
the time of, and after giving effect to, any excess cash flow payment required
to be made under the terms of the Term Loan Agreement, the amount of $5,000,000.
22    “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
23    “Available Revolving Commitment” means, at any time, the Aggregate
Revolving Commitment minus the Aggregate Revolving Exposure (calculated, with
respect to any Defaulting Lender, as if such Defaulting Lender had funded its
Applicable Percentage of all outstanding Borrowings).
24    “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.
25    “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.


iv

--------------------------------------------------------------------------------




26    “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services), and (e) lease financing.
27    “Banking Services Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
28    “Banking Services Reserves” means all Reserves which the Administrative
Agent from time to time establishes in its Permitted Discretion for Banking
Services then provided or outstanding.
29    “Bankruptcy Event” means, with respect to any Person, when such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business, appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the U.S. or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
30    “Beneficial Owner” means, with respect to any U.S. Federal withholding
Tax, the beneficial owner, for U.S. Federal income tax purposes, to whom such
Tax relates.
31    “Board” means the Board of Governors of the Federal Reserve System of the
U.S.
32    “Borrower” means OMNOVA Solutions Inc., an Ohio corporation.
33    “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, or (c) an Agent
Advance.
34    “Borrowing Base” means, at any time an amount equal to (a) the sum of
(i) up to eighty-five percent (85%) of the Net Amount of Eligible Accounts; plus
(ii) the lesser of (A) up to sixty-five percent (65%) of the book value of
Eligible Inventory consisting of raw materials and finished goods (valued at the
lower of cost (first-in, first-out) or market) or (B) up to eighty-five percent
(85%) of the Net Orderly Liquidation Value Factor (based on the most recent
Appraisal) multiplied by the book value of Eligible Inventory consisting of raw
materials and finished goods (valued at the lower of cost (first-in, first-out)
or market); minus (b) Reserves from time to time established by the
Administrative Agent in its Permitted Discretion.


v

--------------------------------------------------------------------------------




35    “Borrowing Base Certificate” means a certificate by a Financial Officer of
the Borrower, substantially in the form of Exhibit C (or another form acceptable
to the Administrative Agent) setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in such detail as
shall be reasonably satisfactory to the Administrative Agent. All calculations
of the Borrowing Base in connection with the preparation of any Borrowing Base
Certificate shall originally be made by the Borrower and certified to the
Administrative Agent; provided, that the Administrative Agent shall have the
right to review and adjust, in the exercise of its Permitted Discretion, any
such calculation (1) to reflect its reasonable estimate of declines in value of
any of the Collateral described therein, and (2) to the extent that such
calculation is not in accordance with this Agreement.
36    “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
37    “Business Day” means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
38    “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of the Borrower and its Subsidiaries prepared in accordance with GAAP.
39    “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
40    “Cash Equivalents” shall mean (i) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than one year from the date of acquisition, (ii) U.S. dollar denominated time
deposits, certificates of deposit and bankers acceptances of (x) any Lender and
(y) any bank which has, or whose parent company has, a short-term commercial
paper rating from S&P of at least A-1 or the equivalent thereof or from Moody’s
of at least P-1 or the equivalent thereof (any such bank or Lender, an “Approved
Bank”), in each case with maturities of not more than one year from the date of
acquisition, (iii) commercial paper issued by any Approved Bank or by the parent
company of any Approved Bank and commercial paper issued by, or guaranteed by,
any company with a short-term commercial paper rating of at least A-1 or the
equivalent thereof by S&P or at least P-1 or the equivalent thereof by Moody’s,
or guaranteed by any company with a long term unsecured debt rating of at least
A or A2, or the equivalent of each thereof, from S&P or Moody’s, as the case may
be, and in each case maturing within one year after the date of acquisition,
(iv) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s, (v) investments, classified in accordance
with GAAP as current assets in mutual funds, or other


vi

--------------------------------------------------------------------------------




investment companies that are registered under the Investment Company Act of
1940, as amended, which are administered by financial institutions that are
rated at least AA/Aa by S&P and Moody’s, (vi) investments in money market funds
substantially all the assets of which are comprised of securities of the types
described in clauses (i) through (v) above and (vii) indebtedness denominated
and payable in U.S. dollars and issued by companies which carry a rating of A or
higher from S&P or A-2 or higher from Moody’s with maturities of 24 months or
less from the date of acquisition, or commercial paper rated P-2 or better by
Moody’s or A-2 or better by S&P with maturities of 24 months or less from the
date of acquisition.
41    “CB Floating Rate” means the Prime Rate; provided that the CB Floating
Rate shall never be less than the Adjusted One Month LIBOR Rate on such day (or
if such day is not a Business Day, the immediately preceding Business Day). Any
change in the CB Floating Rate due to a change in the Prime Rate or the Adjusted
One Month LIBOR Rate shall be effective from and including the effective date of
such change in the Prime Rate or the Adjusted One Month LIBOR Rate,
respectively.
42    “CBFR”, when used in reference to: (a) a rate of interest, refers to the
CB Floating Rate, and (b) any Loan or Borrowing, refers to whether such Loan, or
the Loans comprising such Borrowing, bear interest at a rate determined by
reference to the CB Floating Rate.
43    “CFC” shall mean a Person that is a controlled foreign corporation under
Section 957 of the Code.
44    “Change of Control” means any of the following: (a) any person or group of
persons (within the meaning of the Securities Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Securities Exchange Act) of 35% or more of the issued and outstanding
shares of capital stock of the Borrower having the right to vote for the
election of directors of the Borrower under ordinary circumstances; (b) the
Borrower ceases to own and control, directly or indirectly, all of the economic
and voting rights associated with all of the outstanding equity of any Loan
Party, except as permitted by this Agreement; or (c) any “Change of Control” (as
such term is defined in the Term Loan Agreement).
45    “Change in Law” means the occurrence after the date of this Agreement (or,
with respect to any Lender, such later date on which such Lender becomes a party
to this Agreement) of any of the following: (a) the adoption of or taking effect
of any law, rule, regulation or treaty; (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority; or (c) compliance by any Lender or the
Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s or the Issuing Bank’s holding company, if any) with
any request, guideline, requirement or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, issued or implemented.
46    “Charges” has the meaning assigned to such term in Section 9.17.


vii

--------------------------------------------------------------------------------




47    “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Agent Advances.
48    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
49    “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be, become
or be intended to be, subject to a security interest or Lien in favor of the
Administrative Agent, on behalf of itself and the Lenders and other Secured
Parties, to secure the Secured Obligations.
50    “Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
51    “Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other agreements, instruments and documents executed in
connection with this Agreement and the Prior Credit Agreement that are intended
to create, perfect or evidence Liens to secure the Secured Obligations (and the
“Obligations” as defined in the Prior Credit Agreement), including, without
limitation, all other security agreements, pledge agreements, mortgages, deeds
of trust, loan agreements, notes, guarantees, subordination agreements, control
agreements, pledges, powers of attorney, consents, assignments, contracts, fee
letters, notices, leases, financing statements and all other written matter
whether theretofore, now or hereafter executed by any Loan Party and delivered
to secure the Secured Obligations (and the “Obligations” as defined in the Prior
Credit Agreement).
52    “Collection Account” has the meaning assigned to such term in the Security
Agreement.
53    “Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower. The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
54    “Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Agent Advances hereunder. The initial amount of each Lender’s
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable.
55    “Commitment Schedule” means the Schedule attached hereto identified as
such.
56    “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
57    “Communications” has the meaning assigned to such term in Section 9.01(d).
58    “Connection Income Taxes” means Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


viii

--------------------------------------------------------------------------------




59    “Consolidated EBITDA” shall mean, for any period, the sum of Consolidated
Net Income for such period plus, without duplication, the following to the
extent deducted in calculating such Consolidated Net Income:
(1)    Interest Expense;
(2)    income tax expense determined on a consolidated basis in accordance with
GAAP;
(3)    depreciation expense determined on a consolidated basis in accordance
with GAAP;
(4)    amortization expense determined on a consolidated basis in accordance
with GAAP;
(5)    amounts attributable to minority interest;
(6)    any extraordinary non-cash charge (including any impairment charge or
asset write-off pursuant to GAAP) (provided that if any such non-cash charge
represents an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent, and excluding amortization of a prepaid
cash item that was paid in a prior period);
(7)    all costs and expenses arising from or related to the satisfaction and
discharge of the Senior Notes and the incurrence of loans under the Term Loan
Agreement and the amendment of the Prior Credit Agreement, in each case, on or
about August 26, 2016 (the “Amendment Date”);
(8)    non-cash stock compensation, including any non-cash expenses arising from
stock options, stock grants or other equity-incentive programs, the granting of
stock appreciation rights and similar arrangements;
(9)    to the extent the related loss is not added back in calculating such
Consolidated Net Income, proceeds of business interruption insurance policies to
the extent of such related loss;
(10)    one-time cash charges associated with plant closures, strikes and other
restructuring charges, in all cases not exceeding $6,000,000 in the aggregate
prior to the Maturity Date;
(11)    to the extent non-recurring and not capitalized, any fees, costs and
expenses of Borrower and its Subsidiaries incurred as a result of Permitted
Acquisitions, Restricted Investments, asset dispositions permitted hereunder and
the issuance, repayment or amendment of Equity Interests or Indebtedness
permitted hereunder (in each case, whether or not consummated);
(12)    any non-cash impairment charges or asset write-off or write-down
resulting from the application of Statement of Financial Accounting Standards
No. 142 or Statement of Financial Accounting Standards No. 144, and the
amortization of intangibles arising pursuant to Statement of Financial
Accounting Standards No. 141 or any related subsequent Statement of Financial
Accounting Standards or Accounting Standards Codification; and
(13)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by Statement of Financial Accounting Standards No. 133 or
any related subsequent Statement of Financial Accounting Standards or Accounting
Standards Codification;
60    provided that Consolidated EBITDA shall be reduced by the following:


ix

--------------------------------------------------------------------------------




(a)    all non-cash items increasing such Consolidated Net Income (excluding
(v) any non-cash item to the extent that it represents an accrual of cash
receipts to be received in a subsequent period, (w) income from pension plans,
retiree health plans and adjustments to last-in-first-out reserves, (x) the
amount attributable to minority interests, (y) any non-cash item to the extent
it represents the reversal in such period of an accrual of, or reserve for,
potential cash expense that reduced Consolidated EBITDA in a prior period and
(z) any non-cash gains with respect to cash actually received in a prior period
to the extent such cash did not increase Consolidated Net Income in a prior
period); and
(b)    amounts paid in cash as Dividends or other distributions to holders of
minority interests;
61    provided, further, that for the purposes of determining the Interest
Coverage Ratio, Fixed Charge Coverage Ratio and Leverage Ratio (a) any gain or
loss arising from extraordinary items, as determined in accordance with GAAP, or
(b) from any non-recurring charges consisting of charges for restructurings,
reductions in work force, and plant closing and consolidations and other
non-recurring charges not to exceed $5,000,000 for any 12 month period for all
such items in the aggregate, shall not be included in the calculation of
Consolidated EBITDA related thereto.
62    “Consolidated Net Income” shall mean , for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:
(1)    any extraordinary gains (net of taxes, fees and expenses relating to the
transaction giving rise thereto) or losses or expenses;
(2)    any net income or loss of any Person if such Person is not a Subsidiary,
except Consolidated Net Income shall be increased by the amount of cash actually
distributed by such Person during such period to the Borrower or a Subsidiary as
a Dividend or other distribution;
(3)    any gain or loss realized upon any asset disposition (net of taxes, fees
and expenses relating to the transaction giving rise thereto);
(4)    any net after-tax income or loss from discontinued operations; and
(5)    any gain or loss realized as a result of the cumulative effect of a
change in accounting principles.
63    “Consolidated Net Tangible Assets” shall mean, at any time of
determination, the total assets of the Loan Parties on a consolidated basis less
the sum of (a) the goodwill, net, and other intangible assets and (b) all
current liabilities, in each case, reflected on the most recent consolidated
balance sheet required to be delivered pursuant to Section 5.01(a) or (b),
determined on a consolidated basis in accordance with GAAP.
64    “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


x

--------------------------------------------------------------------------------




65    “Credit Party” means the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender.
66    “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
67    “Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular Default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement, to the effect that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular Default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, (d) with respect to which a
Bankruptcy Event has occurred (or with respect to any holding company parent of
such Lender a Bankruptcy Event has occurred) or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.
68    “Designated Noncash Consideration” shall mean the fair market value of
non-cash consideration received by the Borrower or one of its Subsidiaries in
connection with an asset sale under Section 5.13 that is designated as
Designated Noncash Consideration pursuant to an officer’s certificate executed
by the chief financial officer or treasurer of the Borrower setting forth the
basis of such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.
69    “Disqualified Stock” shall mean, with respect to any Person, any Equity
Interest which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
(1)    matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise; or
(2)    is redeemable at the option of the holder thereof, in whole or in part,
in each case on or prior to the date that is 91 days after the latest then
applicable Maturity Date and for consideration that is not Qualified Stock;
provided that any class of Equity Interests of such Person that, by its terms,
authorizes such Person to satisfy in full its obligations with respect to the
payment of Dividends or upon maturity, redemption


xi

--------------------------------------------------------------------------------




(pursuant to a sinking fund or otherwise) or repurchase thereof or otherwise by
the delivery of Qualified Stock, and that is not convertible, puttable or
exchangeable for Disqualified Stock or Indebtedness, will not be deemed to be
Disqualified Stock so long as such Person satisfies its obligations with respect
thereto solely by the delivery of Qualified Stock; provided, further, that (a)
only the portion of any issuance of Equity Interests which is within the scope
of clauses (1) or (2) above shall be deemed to be Disqualified Stock, (b) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Borrower or its Subsidiaries or by any such plan to
such employees, such Equity Interests shall not constitute Disqualified Stock
solely because it may be required to be repurchased by the Borrower or one of
its Subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, resignation, death or
disability and if any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock, such Equity Interests shall
not be deemed to be Disqualified Stock, and (c) any Equity Interests that would
not constitute Disqualified Stock but for provisions thereof giving holders
thereof (or the holders of any security into or for which such Equity Interests
is convertible, exchangeable or exercisable) the right to require the Borrower
or any Subsidiary to redeem or purchase such Equity Interests upon the
occurrence of a change of control or an asset sale occurring prior to the latest
then applicable Maturity Date shall not constitute Disqualified Stock if such
Equity Interests specifically provides that the Borrower or such Subsidiary will
not redeem or purchase any such Equity Interests pursuant to such provisions
prior to the Borrower’s repayment of the Obligations and termination of this
Agreement. The amount of Disqualified Stock deemed to be outstanding at any time
for purposes of this Agreement will be the maximum amount that the Borrower and
its Subsidiaries may become obligated to pay upon maturity of, or pursuant to
any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued Dividends.
70    “Dividends” with respect to any Person shall mean that such Person has
declared or paid a dividend or returned any equity capital to its stockholders,
members or other equity owners or authorized or made any other distribution,
payment or delivery of property or cash to its stockholders, members or other
equity owners as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for consideration any shares of any class of its capital
stock or other equity securities outstanding on or after the Effective Date (or
any options or warrants issued by such Person with respect to its capital stock
or other equity securities), or set aside any funds for any of the foregoing
purposes, or shall have permitted any of its Subsidiaries to purchase or
otherwise acquire for consideration any shares of any class of the capital stock
or other equity securities of such Person outstanding on or after the Effective
Date (or any options or warrants issued by such Person with respect to its
capital stock or other equity securities).
71    “Document” has the meaning assigned to such term in the Security
Agreement.
72    “DOL” means the United States Department of Labor or any successor
department or agency.
73    “dollars” or “$” refers to lawful money of the U.S.
74    “Domestic Subsidiary” means a Subsidiary organized under the laws of the
U.S., any state thereof or the District of Columbia.


xii

--------------------------------------------------------------------------------




75    “ECP” means an “eligible contract participant” as defined in Section
1(a)(18) of the Commodity Exchange Act or any regulations promulgated thereunder
and the applicable rules issued by the Commodity Futures Trading Commission
and/or the SEC.
76    “EEA Financial Institution” means (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
77    “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
78    “EEA Resolution Authority” means any public administrative authority or
any Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.
79    “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
80    “Electronic Signature” means an electronic sound, symbol, or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
81    “Electronic System” means any electronic system, including e-mail, e-fax,
web portal access for the Borrower, Intralinks®, ClearPar®, Debt Domain,
Syndtrak and any other Internet or extranet-based site, whether such electronic
system is owned, operated or hosted by the Administrative Agent and the Issuing
Bank and any of its respective Related Parties or any other Person, providing
for access to data protected by passcodes or other security system.
82    “Eligible Accounts” means the Accounts which the Administrative Agent in
its Permitted Discretion determines to be Eligible Accounts. Without limiting
the discretion of the Administrative Agent to establish other criteria of
ineligibility, Eligible Accounts shall not, unless the Administrative Agent in
its sole discretion elects, include any Account:
(a)    with respect to which (i) the stated term for such Account is in excess
of 60 days from the date of the original invoice therefor (unless any invoice
with extended terms in excess of 60 days is approved by the Administrative Agent
in its sole discretion), (ii) more than 90 days have elapsed since the date of
the original invoice therefor or (iii) such Account is more than 60 days past
due;
(b)    with respect to which any of the representations, warranties, covenants,
and agreements contained in the Security Agreement are incorrect or have been
breached;
(c)    with respect to which Account (or any other Account due from such Account
Debtor), in whole or in part, a check, promissory note, draft, trade acceptance
or other instrument for the payment of money has been received, presented for
payment and returned uncollected for any reason;


xiii

--------------------------------------------------------------------------------




(d)    which represents a progress billing (as hereinafter defined) or as to
which the Borrower has extended the time for payment without the consent of the
Administrative Agent; for the purposes hereof, “progress billing” means any
invoice for goods sold or leased or services rendered under a contract or
agreement pursuant to which the Account Debtor’s obligation to pay such invoice
is conditioned upon the Borrower’s completion of any further performance under
the contract or agreement;
(e)    with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: death or judicial declaration of
incompetency of an Account Debtor who is an individual; the filing by or against
the Account Debtor of a request or petition for liquidation, reorganization,
arrangement, adjustment of debts, adjudication as a bankrupt, winding-up, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States, any state or territory thereof, or any foreign jurisdiction, now or
hereafter in effect; the making of any general assignment by the Account Debtor
for the benefit of creditors; the appointment of a receiver or trustee for the
Account Debtor or for any of the assets of the Account Debtor, including,
without limitation, the appointment of or taking possession by a “custodian,” as
defined in the Bankruptcy Code; the institution by or against the Account Debtor
of any other type of insolvency proceeding (under the bankruptcy laws of the
United States or otherwise) or of any formal or informal proceeding for the
dissolution or liquidation of, settlement of claims against, or winding up of
affairs of, the Account Debtor; the sale, assignment, or transfer of all or any
material part of the assets of the Account Debtor; the nonpayment generally by
the Account Debtor of its debts as they become due; or the cessation of the
business of the Account Debtor as a going concern;
(f)    if twenty-five percent (25%) or more of the aggregate Dollar amount of
outstanding Accounts owed at such time by the Account Debtor thereon is
classified as ineligible under clause (a) above;
(g)    owed by an Account Debtor which: (i) does not maintain its chief
executive office in the U.S. or Canada (other than the Province of
Newfoundland); (ii) is not organized under the laws of the U.S. or Canada or any
state or province thereof; or (iii) is the government of any foreign country or
sovereign state, or of any state, province, municipality, or other political
subdivision thereof, or of any department, agency, public corporation, or other
instrumentality thereof; except to the extent that such Account is secured or
payable by a letter of credit satisfactory to the Administrative Agent in its
discretion;
(h)    owed by an Account Debtor which is an Affiliate or employee of the
Borrower;
(i)    except as provided in clause (k) below, with respect to which either the
perfection, enforceability, or validity of the Administrative Agent’s Liens in
such Account, or the Administrative Agent’s right or ability to obtain direct
payment to the Administrative Agent of the proceeds of such Account, is governed
by any federal, state, or local statutory requirements other than those of the
UCC;
(j)    owed by an Account Debtor to which the Borrower or any of its
Subsidiaries, is indebted in any way, or which is subject to any right of setoff
or recoupment by the Account Debtor, unless the Account Debtor has entered into
an agreement acceptable to the Administrative Agent to waive setoff rights; or
if the Account Debtor thereon has disputed liability or made any claim with
respect


xiv

--------------------------------------------------------------------------------




to any other Account due from such Account Debtor; but in each such case only to
the extent of such indebtedness, setoff, recoupment, dispute, or claim;
(k)    owed by the government of the U.S., or any department, agency, public
corporation, or other instrumentality thereof, unless the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), and any other steps
necessary to perfect the Administrative Agent’s Liens therein, have been
complied with to the Administrative Agent’s satisfaction with respect to such
Account;
(l)    owed by any state, municipality, or other political subdivision of the
U.S., or any department, agency, public corporation, or other instrumentality
thereof and as to which the Administrative Agent determines that its Lien
therein is not or cannot be perfected;
(m)    which represents a sale on a bill-and-hold (unless the Administrative
Agent receives a satisfactory acknowledgement letter from the Account Debtor as
to the validity of such Account but in no event shall the aggregate of such
bill‑and‑hold Accounts exceed (i) $500,000 at any time outstanding with respect
to Accounts from Metro Wall Coverings and (ii) $100,000 at any time outstanding
with respect to all other Account Debtors with bill-and-hold Accounts),
guaranteed sale, sale and return, sale on approval, consignment, or other
repurchase or return basis;
(n)    which is evidenced by a promissory note or other instrument or by chattel
paper;
(o)    if the Administrative Agent believes, in its Permitted Discretion, that
the prospect of collection of such Account is impaired or that the Account may
not be paid by reason of the Account Debtor’s financial inability to pay;
(p)    with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit the Borrower to seek judicial enforcement in such State of
payment of such Account, unless the Borrower has qualified to do business in
such state or has filed a Notice of Business Activities Report or equivalent
report for the then current year;
(q)    which arises out of a sale not made in the ordinary course of the
Borrower’s business;
(r)    with respect to which the goods giving rise to such Account have not been
shipped and delivered to and accepted by the Account Debtor or the services
giving rise to such Account have not been performed by the Borrower, and, if
applicable, accepted by the Account Debtor, or the Account Debtor revokes its
acceptance of such goods or services;
(s)    owed by an Account Debtor which is obligated to the Borrower respecting
Eligible Accounts the aggregate unpaid balance of which exceeds twenty percent
(20%) of the aggregate unpaid balance of all Eligible Accounts owed to the
Borrower at such time by all of the Borrower’s Account Debtors, but only to the
extent of such excess; or
(t)    which is not subject to a first priority and perfected security interest
in favor of the Administrative Agent for the benefit of the Lenders.
If any Account at any time ceases to be an Eligible Account, then such Account
shall promptly be excluded from the calculation of Eligible Accounts.


xv

--------------------------------------------------------------------------------




83    “Eligible Inventory” means Inventory, valued at the lower of cost (on a
first-in, first-out basis) or market, which the Administrative Agent, in its
Permitted Discretion, determines to be Eligible Inventory. Without limiting the
discretion of the Administrative Agent to establish other criteria of
ineligibility, Eligible Inventory shall not, unless the Administrative Agent in
its sole discretion elects, include any Inventory:
(a)    that is not owned by the Borrower;
(b)    that is not subject to the Administrative Agent’s Liens, which are
perfected as to such Inventory, or that are subject to any other Lien whatsoever
(other than the Liens described in clauses (a), (b) and (d) of the definition of
Permitted Liens, provided that such Permitted Liens (i) are junior in priority
to the Administrative Agent’s Liens or subject to Reserves and (ii) do not
impair directly or indirectly the ability of the Administrative Agent to realize
on or obtain the full benefit of the Collateral);
(c)    that does not consist of finished goods or raw materials;
(d)    that consists of samples, prototypes, supplies, or packing and shipping
materials;
(e)    that is not in good condition, is unmerchantable, or does not meet all
standards imposed by any Governmental Authority, having regulatory authority
over such goods, their use or sale;
(f)    that is not currently either usable or salable, at prices approximating
at least cost, in the normal course of the Borrower’s business, or that is slow
moving or stale;
(g)    that is obsolete or slow-moving or returned or repossessed or used goods
taken in trade;
(h)    that is located outside the U.S. (or that is in-transit from vendors or
suppliers);
(i)    that is located in a public warehouse or in possession of a bailee or in
a facility leased by the Borrower, if the warehouseman, or the bailee, or the
lessor has not delivered to the Administrative Agent, if requested by the
Administrative Agent, a subordination agreement in form and substance
satisfactory to the Administrative Agent or if a Reserve for rents or storage
charges has not been established for Inventory at that location;
(j)    that contains or bears any Proprietary Rights licensed to the Borrower by
any Person, if the Administrative Agent is not satisfied that it may sell or
otherwise dispose of such Inventory in accordance with the terms of the Security
Agreement and Article VII without infringing the rights of the licensor of such
Proprietary Rights or violating any contract with such licensor (and without
payment of any royalties other than any royalties due with respect to the sale
or disposition of such Inventory pursuant to the existing license agreement),
and, as to which the Borrower has not delivered to the Administrative Agent a
consent or sublicense agreement from such licensor in form and substance
acceptable to the Administrative Agent if requested;
(k)    that is not reflected in the details of a current perpetual inventory
report and/or monthly physical report, as applicable; or


xvi

--------------------------------------------------------------------------------




(l)    that is Inventory placed on consignment unless the Administrative Agent
otherwise provides its prior written consent to such consignment arrangement in
its sole discretion and receives such UCC financing statements, third party
acknowledgment letters and other documents as the Administrative Agent shall
request.
If any Inventory at any time ceases to be Eligible Inventory, such Inventory
shall promptly be excluded from the calculation of Eligible Inventory.
84    “Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
85    “Environmental Compliance Reserve” means any reserve which the
Administrative Agent establishes in its reasonable discretion after prior
written notice to the Borrower from time to time for amounts that are reasonably
likely to be expended by the Borrower in order for the Borrower and its
operations and property (a) to comply with any notice from a Governmental
Authority asserting material non-compliance with Environmental Laws, or (b) to
correct any such material non-compliance identified in a report delivered to the
Administrative Agent and the Lenders pursuant to Section 5.11.
86    “Environmental Laws” means all laws (except rules of common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by any Governmental
Authority, as in effect as of or prior to the date of this Agreement, relating
in any way to the Environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters, including, the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901, et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 26011251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803300f –
300j-9 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; and any state, local or
foreign counterparts or equivalents, in each case as amended.
87     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of any Hazardous Materials into the Environment.


xvii

--------------------------------------------------------------------------------




88    “Equipment” has the meaning assigned to such term in the Security
Agreement.
89    “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
90    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
91    “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
92    “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30‑day notice period is waived) (a “Reportable
Event”); (b) the failure to satisfy the “minimum funding standard” (as defined
in Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(c) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any ERISA Affiliate of any liability with respect to the withdrawal
or partial withdrawal of the Borrower or any ERISA Affiliate from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any ERISA Affiliate of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
93    “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.
94    “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bear interest at a
rate determined by reference to the Adjusted LIBO Rate.
95    “Event of Default” has the meaning assigned to such term in Article VII.
96    “Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing


xviii

--------------------------------------------------------------------------------




more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
97    “Excluded Taxes” means any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes; (b) in the case of
a Lender, U.S. Federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan, Letter of Credit or
Commitment or to such Lender immediately before it changed its lending office;
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.17(f); and (d) any U.S. Federal withholding Taxes imposed under FATCA.
98    “FATCA” means Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.
99    “Federal Funds Effective Rate” means, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate.
100    “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.
101    “Fixed Assets” means the Equipment, Fixtures and Real Estate of the Loan
Parties.
102    “Fixed Charge Coverage Ratio” means, with respect to any fiscal period of
the Borrower, the ratio of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures to (b) Fixed Charges.
103    “Fixed Charges” means, with respect to any fiscal period of the Borrower
and its Subsidiaries on a consolidated basis, without duplication, interest
expense, scheduled principal payments of Indebtedness, Federal, state, local and
foreign income taxes (excluding deferred taxes) and Dividends.
104    “Fixtures” has the meaning assigned to such term in the Security
Agreement.
105    “Flood Laws” has the meaning assigned to such term in Section 8.09.


xix

--------------------------------------------------------------------------------




106    “Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a
Lender that is resident or organized under the laws of a jurisdiction other than
that in which the Borrower is resident for tax purposes.
107    “Foreign Holdco” means Decorative Products Thailand, Inc. (“DPTI”),
OMNOVA Wallcovering (USA) Inc. (“OMNOVA Wallcovering”) and any other Domestic
Subsidiary which has no material assets other than the stock of Subsidiaries
that are CFCs (which shall be indicated as a “Foreign Holdco” on Schedule 3.05
or any supplement thereto, when required to be delivered), in all cases provided
that and so long as DPTI, OMNOVA Wallcovering or such other Domestic Subsidiary
shall not engage in any business or activity other than (a) the ownership of
Subsidiaries that are CFCs, (b) maintaining its corporate existence, (c)
participating in Tax, accounting and other administrative activities as the
parent of Subsidiaries that are CFCs, (d) the execution and delivery of the Loan
Documents to which it is a party and the performance of its obligations
thereunder, (e) the execution and delivery of a guaranty of Indebtedness under
the Term Loan Agreement (provided that if the guaranty of such Foreign Holdco of
the Obligations is limited then the guaranty of Indebtedness under the Term Loan
Agreement will be limited in substantially the same manner) and (f) activities
incidental to the businesses or activities described in clauses (a) through (e)
above.
108    “Foreign Pension Plan” shall mean any plan, fund (including without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States by the Borrower or any Subsidiary primarily
for the benefit of employees of the Borrower or any Subsidiary residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.
109    “Foreign Subsidiary” means any Subsidiary which is not a Domestic
Subsidiary.
110    “Funding Account” means a deposit account of the Borrower designated by
the Borrower to which the Administrative Agent is authorized by the Borrower to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.
111    “GAAP” means generally accepted accounting principles in the U.S. as in
effect from time to time; provided that determinations in accordance with GAAP
for purposes of determining the Fixed Charge Coverage Ratio, Interest Coverage
Ratio and Leverage Ratio are subject (to the extent provided therein) to Section
1.04.
112    “Governmental Authority” means the government of the U.S., any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
113    “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring


xx

--------------------------------------------------------------------------------




the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
114    “Guaranteed Obligations” has the meaning assigned to such term in Section
10.01.
115    “Guarantors” means all Loan Guarantors, and the term “Guarantor” means
each or any one of them individually.
116    “Hazardous Materials” means: (a) any substance, material, or waste that
is included within the definitions of “hazardous substances,” “hazardous
materials,” “hazardous waste,” “toxic substances,” “toxic materials,” “toxic
waste,” or words of similar import in any Environmental Law; and (b) any
substance, material, or waste that is petroleum, petroleum-related, or a
petroleum product, asbestos or asbestos-containing material, polychlorinated
biphenyls, radioactive, freon gas or radon.
117    “Immaterial Subsidiary” means, as of any date, any Subsidiary of the
Borrower (a) the assets of which do not exceed 1.00% of the Consolidated Net
Tangible Assets of the Borrower and its Subsidiaries and (b) the revenues of
which do not exceed 1.00% of the consolidated revenues of the Borrower and its
subsidiaries, in each case, as of the last day of the most recently ended four
fiscal quarter period thereof; provided that the consolidated total assets and
consolidated total revenues of all Immaterial Subsidiaries shall not exceed
2.00% of the Consolidated Net Tangible Assets and 2.00% of the consolidated
total revenues, in each case, of the Company and its Subsidiaries as of the last
day of the most recently ended four fiscal quarter period thereof.
118    “Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”
119    “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or for the deferred purchase price
of property or services, (b) the maximum amount available to be drawn under all
letters of credit issued for the account of such Person and all unpaid drawings
in respect of such letters of credit, (c) all Indebtedness of the types
described in clause (a), (b), (d), (e), (f) or (g) of this definition secured by
any Lien on any property owned by such Person, whether or not such Indebtedness
has been assumed by such Person, (d) the aggregate amount required to be
capitalized under leases under which such Person is the lessee, (e) all
obligations of such person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, (f) all Guarantees of such Person in respect of Indebtedness of the
types described in clauses (a)–(e) above or (h) below, (g) Disqualified Stock
and, (h) all net obligations or exposure under any Swap Agreement or under any
similar type of agreement or arrangement; provided that Indebtedness shall not
include (a) payables and accrued expenses, in each case arising in the ordinary
course of business or (b) other obligations with respect to non-compete and
consulting agreements which are or were entered into in connection with a
Permitted Acquisition.
120    “Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by, or on account of any obligation of
any Loan Party under any Loan


xxi

--------------------------------------------------------------------------------




Document and (b) to the extent not otherwise described in the foregoing clause
(a) hereof, Other Taxes.
121    “Indemnitee” has the meaning assigned to such term in Section 9.03(b).
122    “Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
123    “Information” has the meaning assigned to such term in Section 9.12.
124    “Intercompany Loans” has the meaning set forth in Section 5.15(f).
125    “Intercompany Note” shall mean promissory notes evidencing Intercompany
Loans.
126    “Intercreditor Agreement” means the Second Amended and Restated
Intercreditor Agreement dated as of August 26, 2016 by and among the
Administrative Agent, Deutsche Bank AG New York Branch, as collateral agent
under the Term Loan Agreement, and the Loan Parties.
127    “Interest Coverage Ratio” shall mean for any four fiscal quarter period,
the ratio of Consolidated EBITDA for such period to Interest Expense for such
period. All calculations of the Interest Coverage Ratio shall be made on a pro
forma basis.
128    “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
129    “Interest Expense” means, for any period, the total consolidated interest
expense of the Borrower and its Subsidiaries for such period (whether paid or
accrued, and calculated without regard to any limitations on the payment
thereof) plus, without duplication, that portion of Capital Lease Obligations of
the Borrower and its Subsidiaries representing the interest factor for such
period; provided that any deferred financing fees to the extent otherwise
included in the total consolidated interest expense of the Borrower and its
Subsidiaries shall be excluded therefrom.
130    “Interest Payment Date” means (a) with respect to any CBFR Loan (other
than a Swingline Loan), the first day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part (and, in the
case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period) and the Maturity Date.
131    “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such


xxii

--------------------------------------------------------------------------------




Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
132    “Interpolated Rate” means, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available) that is shorter
than the Impacted Interest Period and (b) the LIBO Screen Rate for the shortest
period (for which the LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.
133    “Inventory” has the meaning assigned to such term in the Security
Agreement.
134    “IRS” means the United States Internal Revenue Service.
135    “Issuing Bank” means, individually and collectively, each of JPMCB, in
its capacity as the issuer of Letters of Credit hereunder, and any other
Revolving Lender from time to time designated by the Borrower as an Issuing
Bank, with the consent of such Revolving Lender and the Administrative Agent,
and their respective successors in such capacity as provided in Section 2.06(i).
Any Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by its Affiliates, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate (it being agreed that such Issuing Bank shall, or shall cause
such Affiliate to, comply with the requirements of Section 2.06 with respect to
such Letters of Credit). At any time there is more than one Issuing Bank, all
singular references to the Issuing Bank shall mean any Issuing Bank, either
Issuing Bank, each Issuing Bank, the Issuing Bank that has issued the applicable
Letter of Credit, or both (or all) Issuing Banks, as the context may require.
136     “Joinder Agreement” means a Joinder Agreement in substantially the form
of Exhibit E.
137    “JPMCB” means JPMorgan Chase Bank, N.A., a national banking association,
in its individual capacity, and its successors.
138    “Knowledge” means the actual knowledge, after due inquiry, by an officer
of the Borrower or its Subsidiaries in the ordinary course of his or her duties.
139    “Latest Projections” means: (a) on the Effective Date and thereafter
until the Administrative Agent receives new projections pursuant to Section
5.01(d), the most recent projections of the financial condition, results of
operations, and cash flows of the Borrower and its Subsidiaries, delivered to
the Administrative Agent prior to the Effective Date; and (b) thereafter, the
projections most recently received by the Administrative Agent pursuant to
Section 5.01(d).
140    “LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
141    “LC Disbursement” means any payment made by an Issuing Bank pursuant to a
Letter of Credit.


xxiii

--------------------------------------------------------------------------------




142    “LC Exposure” means, at any time, the sum of the Commercial LC Exposure
and the Standby LC Exposure at such time. The LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the aggregate LC
Exposure at such time.
143    “Lenders” means the Persons listed on the Commitment Schedule and any
other Person that shall have become a Lender hereunder pursuant to Section 2.09
or an Assignment and Assumption, other than any such Person that ceases to be a
Lender hereunder pursuant to an Assignment and Assumption. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Bank.
144    “Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
145    “Leverage Ratio” means, with respect to any four fiscal quarter period of
the Borrower, the ratio of (a) Total Indebtedness at the end of such period to
(b) Consolidated EBITDA for such period; provided that solely for purposes of
calculating the Leverage Ratio, to the extent that the Borrower or any of its
Subsidiaries makes any Permitted Acquisition pursuant to Section 5.15 or
disposition of assets in excess of $10,000,000 outside the ordinary course of
business that is permitted by Section 5.13 during the period of four fiscal
quarters of the Borrower most recently ended, the Leverage Ratio shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by the chief financial
officer or treasurer of the Borrower), as if such acquisition or such
disposition (and any related incurrence, repayment or assumption of
Indebtedness) had occurred in the first day of such four quarter period.
146    “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
applicable Interest Period or for any CBFR Borrowing, the London interbank
offered rate as administered by ICE Benchmark Administration (or any other
Person that takes over the administration of such rate for Dollars) for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as shall be
selected by the Administrative Agent in its reasonable discretion; in each case
the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that, (x) if the LIBO Screen Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement and (y) if the LIBO Screen
Rate shall not be available at such time for a period equal in length to such
Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall be the
Interpolated Rate at such time, subject to Section 2.14 in the event that the
Administrative Agent shall conclude that it shall not be possible to determine
such Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error); provided further, that, if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
Notwithstanding the above, to the extent that “LIBO Rate” or “Adjusted LIBO
Rate” is used in connection with a CBFR Borrowing, such rate shall be determined
as modified by the definition of Adjusted One Month LIBOR Rate.


xxiv

--------------------------------------------------------------------------------




147    “LIBO Screen Rate” has the meaning assigned to such term in the
definition of “LIBO Rate”.
148    “Lien” means, with respect to any asset, any mortgage, deed of trust,
deed to secure debt, leasehold mortgagee, leasehold deed of trust, leasehold
deed to secure debt, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other) or other security agreement or
preferential arrangement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, and any
lease having substantially the same effect as any of the foregoing).
149    “Loan Documents” means, collectively, this Agreement, any promissory
notes issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, any Obligation Guaranty, the
Intercreditor Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent or any Lender and including all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements, letter of credit applications and any agreements between the
Borrower and the Issuing Bank regarding the respective rights and obligations
between the Borrower and the Issuing Bank in connection with the issuance of
Letters of Credit, and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement and/or the Prior Credit Agreement or the
transactions contemplated hereby or by the Prior Credit Agreement. Any reference
in this Agreement or any other Loan Document to a Loan Document shall include
all appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.
150    “Loan Guarantor” means each Loan Party.
151    “Loan Guaranty” means Article X of this Agreement.
152    “Loan Parties” means, collectively, the Borrower, the Subsidiary
Guarantors and any other Person who becomes a party to this Agreement pursuant
to a Joinder Agreement and their successors and assigns, and the term “Loan
Party” shall mean any one of them or all of them individually, as the context
may require.
153    “Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans and Agent Advances.
154    “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole or the
Collateral; (b) a material impairment of the ability of the Loan Parties or any
of their Affiliates to perform under any Loan Document to which they are party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Loan Parties of any Loan Document to which they are
party.
155    “Maturity Date” means August 26, 2021 or any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof.


xxv

--------------------------------------------------------------------------------




156    “Maximum Rate” has the meaning assigned to such term in Section 9.17.
157    “Moody’s” means Moody’s Investors Service, Inc.
158    “Mortgage” means any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, on real
property of a Loan Party, including any amendment, restatement, modification or
supplement thereto.
159    “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
160    “Net Amount of Eligible Accounts” means, at any time, the gross amount of
Eligible Accounts less sales, excise or similar taxes, and less returns,
discounts, claims, credits, allowances, accrued rebates, offsets, deductions,
counterclaims, disputes and other defenses of any nature at any time issued,
owing, granted, outstanding, available or claimed.
“Net Orderly Liquidation Value” means, with respect to Inventory, the estimated
net recovery value as determined by the Administrative Agent in good faith based
on the most recent Appraisal, which reflects the estimated net cash value
expected by the appraiser to be derived from a sale or disposition at a
liquidation or going-out-of-business sale of such Inventory after deducting all
costs, expenses and fees attributable to such sale or disposition, including,
without limitation, all fees, costs and expenses of any liquidator(s) engaged to
conduct such sale or disposition and all costs and expenses of removing and
delivering the same to a purchaser.
161    “Net Orderly Liquidation Value Factor” means the ratio of the Net Orderly
Liquidation Value to the book value of Inventory, expressed as a percentage. The
Net Orderly Liquidation Value Factor shall be determined as of the Effective
Date based on the Appraisal delivered prior to the Effective Date and shall be
updated pursuant to Appraisals delivered under Section 5.04.
162    “Net Proceeds” has the meaning assigned to such term in Section 2.11(c).
163    “Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
164    “Non-Guarantor Subsidiary” means (i) OMNOVA Overseas, Inc. (to the extent
such entity continues to have de minimis assets), (ii) any Subsidiary that is a
CFC, (iii) any Domestic Subsidiary of a Subsidiary of the Company that is a CFC,
(iv) any subsidiary that is prohibited by applicable law, rule or regulation or
by any contractual obligation existing on the Effective Date or existing at the
time of acquisition thereof after the Effective Date (so long as such
prohibition is not incurred in contemplation of such acquisition), in each case
from guaranteeing the Obligations or that would require consent, approval,
license or authorization to provide a guarantee from a Governmental Authority
unless such consent, approval, license or authorization has been received and
(v) Immaterial Subsidiaries. Notwithstanding anything to the contrary,
Non-Guarantor Subsidiary shall not include the Subsidiaries listed on Schedule
1.01 or any Subsidiary that is a borrower or guarantor under, or pursuant to,
the Term Loan Documents.
165    “NYFRB” means the Federal Reserve Bank of New York.


xxvi

--------------------------------------------------------------------------------




166    “NYFRB Rate” means, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such day received
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided, further, that if any of the aforesaid rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.
167    “Obligated Party” has the meaning assigned to such term in Section 10.02.
168    “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations and indebtedness
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Loan Parties to any of the Lenders, the Administrative Agent, the Issuing
Bank or any indemnified party, individually or collectively, existing on the
Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
169    “OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
170    “Other Connection Taxes” means, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
171    “Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
172    “Overnight Bank Funding Rate” means, for any day, the rate comprised of
both overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).


xxvii

--------------------------------------------------------------------------------




173    “Payment Condition” shall be deemed to be satisfied in connection with
transactions described in this Agreement if:
(A)    no Default or Event of Default has occurred and is continuing or would
result immediately after giving effect to such transaction;
(B)    immediately after giving effect to such transaction, the Borrower shall
have (1) Availability calculated on a pro forma basis after giving effect to
such transaction of not less than 25% of the Aggregate Revolving Commitment, or
(2) (x) Availability calculated on a pro forma basis after giving effect to such
transaction of not less than 17.5% of the Aggregate Revolving Commitment and (y)
a Fixed Charge Coverage Ratio for the trailing twelve months calculated on a pro
forma basis after giving effect to such transaction of greater than 1.20 to
1.00; and
(C)    The Borrower shall have delivered to the Administrative Agent a
certificate in form and substance reasonably satisfactory to the Administrative
Agent certifying as to the items described in (A) and (B) above and attaching
calculations for item (B).
174    “Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
175    “Participant” has the meaning assigned to such term in Section 9.04(c).
176    “Participant Register” has the meaning assigned to such term in Section
9.04(c).
177    “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
178    “Permitted Acquisition” means an acquisition by the Borrower or a wholly
owned Subsidiary of all or substantially all of the assets of a Person
constituting, or more than 50% of the equity securities of a Person engaged in,
a business (the “Target”), in each case subject to the satisfaction of the
following conditions:
(i)    such Permitted Acquisition shall only involve a business, or those assets
of a business, in the lines of business conducted by the Borrower and its
Subsidiaries as of the Effective Date and any business similar, ancillary or
related thereto or which constitutes a reasonable extension or expansion
thereof, including in connection with the Borrower’s existing and future
technology, trademarks and patents;
(ii)    such Permitted Acquisition shall be consensual and shall have been
approved by the Target’s board of directors or the same shall have been approved
by the United States Bankruptcy Court or United States District Court having
jurisdiction over the bankruptcy estate of the Target;
(iii)    no additional Indebtedness shall be incurred, assumed or otherwise
reflected on a consolidated balance sheet of the Borrower, its Subsidiaries and
Target after giving effect to such Permitted Acquisition, except ordinary course
trade payables, accrued expenses and unsecured Indebtedness of the Target or as
otherwise permitted by Section 5.17; and
(iv)    the Payment Condition is satisfied.


xxviii

--------------------------------------------------------------------------------




Notwithstanding anything to the contrary contained in the immediately preceding
sentence, (A) an acquisition shall be a Permitted Acquisition only if all
requirements of Section 5.15(n) are met with respect thereto and (B) the
Accounts and Inventory of the Target shall not be included in Eligible Accounts
and Eligible Inventory without the prior written consent of the Administrative
Agent and Required Lenders, and upon such approval, the Target (to the extent
such Permitted Acquisition is of the equity securities of a Person organized
within the United States) shall execute a Joinder Agreement, pursuant to which
the Target becomes a Loan Party under this Agreement and the other Loan
Documents.
179    “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
180    “Permitted Leverage Ratio” means a Leverage Ratio of no greater than
3.50:1.00.
181    “Permitted Liens” has the meaning assigned to such term in Section 5.22.
182    “Permitted Refinancing Indebtedness” shall mean Indebtedness of the
Borrower or any Subsidiary issued or incurred (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend or
renew existing Indebtedness (“Refinanced Indebtedness”); provided that (a) the
principal amount (or accreted value, if applicable) of such refinancing,
refunding, extending or renewing Indebtedness is not greater than the sum of
(i) the principal amount (or accreted value, if applicable) of such Refinanced
Indebtedness plus (ii) an amount equal to unpaid accrued interest and premium
thereon and fees and expenses reasonably incurred in connection with such
refinancing, refunding, extension or renewal, (b) such refinancing, refunding,
extending or renewing Indebtedness has a final maturity that is no earlier than
the final maturity of, and a weighted average life to maturity that is no
shorter than the remaining weighted average life of, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any Guarantees thereof are
subordinated to the Obligations, such refinancing, refunding, extending or
renewing Indebtedness and any Guarantees thereof remain so subordinated on terms
no less favorable to the Lenders and (d) such refinancing, refunding, extending
or renewing Indebtedness does not contain mandatory redemption or prepayment
rights on the part of the borrower or issuer of such Indebtedness or redemption
or prepayment rights exercisable by the holder of such Indebtedness, that in
either case would require payment of greater amounts or at earlier dates by the
borrower or issuer of such Indebtedness than the Indebtedness so refinanced,
refunded, extended or renewed; provided, further, that Permitted Refinancing
Indebtedness shall not include (i) Indebtedness of the Borrower or another Loan
Party that refinances, refunds, extends or renews Indebtedness of a Subsidiary
that is not the Borrower or another Loan Party or (ii) Indebtedness of a
Subsidiary that is not the Borrower or another Loan Party that refinances,
refunds, extends or renews Indebtedness of the Borrower or another Loan Party.
183    “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
184    “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.


xxix

--------------------------------------------------------------------------------




185    “Platform” means Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.
186    “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its principal offices in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.
187    “Prior Credit Agreement” has the meaning assigned to it in Article XI.
188    “Proprietary Rights” means all of the Loan Parties’ now owned and
hereafter arising or acquired: registered patents, patent applications,
registered copyrights, copyright applications, registered trademarks, trademark
applications, and all licenses and rights related to any of the foregoing or to
any technology or know-how, including, without limitation, those patents,
trademarks, and copyrights set forth on Schedule 3.11 hereto, and all other
rights under any of the foregoing, all extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
all rights to sue for past, present and future infringement of any of the
foregoing.
189    “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Loan Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
190    “Qualified Stock” shall mean any Equity Interests of the Borrower other
than Disqualified Stock.
191    “Recipient” means, as applicable, (a) the Administrative Agent, (b) any
Lender and (c) any Issuing Bank, or any combination thereof (as the context
requires).
192    “Register” has the meaning assigned to such term in Section 9.04(b).
193    “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, partners, members,
trustees, employees, agents, administrators, managers, representatives and
advisors of such Person and such Person’s Affiliates.
194    “Real Estate” means all of the Loan Parties’ now or hereafter owned or
leased estates in real property, including, without limitation, all fees,
leaseholds and future interests, together with all of the Loan Parties’ now or
hereafter owned or leased interests in the improvements thereon, the fixtures
attached thereto and the easements appurtenant thereto.
195    “Release” means any releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, migrating,
disposing or dumping of Hazardous Materials into the environment.
196    “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the assets of the Loan


xxx

--------------------------------------------------------------------------------




Parties from information furnished by or on behalf of the Borrower, after the
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Administrative
Agent.
197    “Required Lenders” means, at any time, Lenders (other than Defaulting
Lenders) having Revolving Exposures and unused Commitments representing more
than 66-2/3% of the sum of the Aggregate Revolving Exposure and unused
Commitments at such time.
198    “Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
199    “Reserves” means reserves that limit the availability of credit
hereunder, consisting of reserves against Availability established by the
Administrative Agent from time to time in its Permitted Discretion. Without
limiting the generality of the foregoing, the following reserves shall be deemed
to be within the Administrative Agent’s Permitted Discretion: (a) Banking
Services Reserves, (b) a reserve for accrued, unpaid interest on the
Obligations, (c) reserves for rent at leased locations subject to statutory or
contractual landlord liens, (d) Inventory shrinkage, (e) Environmental
Compliance Reserves, (f) customs charges, (g) dilution, (h) warehousemen’s or
bailees’ charges and (i) reserves established pursuant to other provisions of
this Agreement.
200    “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate permitted amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable.
201    “Revolving Credit Primary Collateral” has the meaning assigned to it in
the Intercreditor Agreement.
202    “Revolving Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans,
its LC Exposure and its Swingline Exposure at such time, plus (b) an amount
equal to its Applicable Percentage of the aggregate principal amount of Agent
Advances outstanding at such time.
203    “Revolving Lender” means, as of any date of determination, a Lender with
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
204    “Revolving Loan” means a Loan made pursuant to Section 2.02(a).
205    “S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business.


xxxi

--------------------------------------------------------------------------------




206    “Sanctioned Country” means, at any time, a country, region or territory
which is itself the subject or target of any Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
207    “Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any agency, political subdivision or
instrumentality of the government of a Sanctioned Country or (d) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a), (b) or (c).
208    “Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.
209    “SEC” means the Securities and Exchange Commission of the U.S.
210    “Secured Obligations” means all Obligations, together with all (i)
Banking Services Obligations and (ii) Swap Agreement Obligations owing to one or
more Lenders or their respective Affiliates; provided, however, that the
definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.
211    “Secured Parties” means (a) the Administrative Agent, (b) the Lenders,
(c) the Issuing Bank, (d) each provider of Banking Services, to the extent the
Banking Services Obligations in respect thereof constitute Secured Obligations,
(e) each counterparty to any Swap Agreement, to the extent the obligations
thereunder constitute Secured Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (g) the successors and assigns of each of the foregoing.
212    “Securities Exchange Act” means the Securities Exchange Act of 1934 and
regulations promulgated thereunder.
213    “Security Agreement” means that certain Third Amended and Restated
Security Agreement (including any and all supplements thereto), dated as of the
date hereof, among the Loan Parties and the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, and any other
pledge or security agreement entered into, after the date of this Agreement by
any other Loan Party (as required by this Agreement or any other Loan Document)
or any other Person for the benefit of the Administrative Agent and the other
Secured Parties, as the same may be amended, restated, supplemented or otherwise
modified from time to time.
214    “Senior Notes” means the Senior Secured Notes maturing on November 1,
2018, bearing interest at 7.875% per annum, in the aggregate principal amount
not to exceed $250,000,000.


xxxii

--------------------------------------------------------------------------------




215    “Settlement” has the meaning assigned to such term in Section 2.05(c).
216    “Settlement Date” has the meaning assigned to such term in Section
2.05(c).
“Solvent” means, when used with respect to any Person, that at the time of
determination:
(a)    the assets of such Person, at a fair valuation, are in excess of the
total amount of its debts (including contingent liabilities); and
(b)    the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
(c)    it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
(d)    it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
217    “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all standby Letters of Credit outstanding at such time plus
(b) the aggregate amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower at such
time. The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
218    “Statements” has the meaning assigned to such term in Section 2.18(g).
219    “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) established by the Board
to which the Administrative Agent is subject with respect to the Adjusted LIBO
Rate, for eurocurrency funding (currently referred to as “Eurocurrency
Liabilities” in Regulation D of the Board). Such reserve percentages shall
include those imposed pursuant to such Regulation D of the Board. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D of the Board or any comparable regulation. The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
220    “Subsidiary” of a Person means any corporation, association, partnership,
limited liability company, joint venture or other business entity of which more
than fifty percent (50%) of the voting stock or other Equity Interests (in the
case of Persons other than corporations), is owned or controlled directly or
indirectly by the Person, or one or more of the Subsidiaries of the Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower or a Loan Party;
provided that except for Sections 3.05, 3.15 and 5.02(g), any reference to a
Subsidiary of the Borrower or a Loan Party shall exclude


xxxiii

--------------------------------------------------------------------------------




any entity to be formed for purposes of effecting transactions with the Asian
Latex Businesses; provided further that at any time that the foregoing entity
becomes a direct or indirect wholly-owned Subsidiary of the Borrower or a Loan
Party, the Borrower may at its option by written notice to the Administrative
Agent designate such entity a Subsidiary for all purposes under this Agreement.
221    “Subsidiary Guarantor” means each Domestic Subsidiary of the Borrower,
whether existing on the Effective Date or established, created or acquired after
the Effective Date, unless and until such time as the respective Domestic
Subsidiary is released from all of its obligations under the Loan Guaranty in
accordance with the terms and provisions thereof. Notwithstanding the foregoing,
no Non-Guarantor Subsidiary shall be a Subsidiary Guarantor except to the extent
provided in the definition of Non-Guarantor Subsidiary.
222    “Swap Agreement” means any agreement with respect to any swap, forward,
spot, future, credit default or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
223    “Swap Agreement Obligations” means any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction.
224    “Swap Obligation” means, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act or any
rules or regulations promulgated thereunder.
225    “Swingline Exposure” means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.
226    “Swingline Lender” means JPMCB in its capacity as lender of Swingline
Loans hereunder. Any consent required of the Administrative Agent or the Issuing
Bank shall be deemed to be required of the Swingline Lender and any consent
given by JPMCB in its capacity as Administrative Agent or Issuing Bank shall be
deemed given by JPMCB in its capacity as Swingline Lender.
227    “Swingline Loan” has the meaning assigned to such term in Section
2.05(a).
228    “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), value added
taxes, or any other goods and services, use or sales taxes, assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.


xxxiv

--------------------------------------------------------------------------------




“Term Loan Agreement” means that certain Amended and Restated Term Loan Credit
Agreement, dated as of August 26, 2016, by and among the Borrower, Deutsche Bank
AG New York Branch, as agent, and the lenders party thereto pursuant to which
such lenders extended to the Borrower a term loan facility in the aggregate
principal amount not to exceed $350,000,000 as such amount may be increased as
permitted under Section 5.17 hereof (as amended, restated, supplemented,
modified, replaced or refinanced from time to time as permitted by the
Intercreditor Agreement).
“Term Loan Documents” means the Term Loan Agreement, the Loan Documents (as
defined in the Term Loan Agreement) and each of the other agreements, documents
and instruments executed and/or delivered in connection therewith (as each may
be amended, restated, supplemented, modified, renewed or extended from time to
time in accordance with the provisions of the Intercreditor Agreement).
“Title IV Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA and in
respect of which the Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.
229    “Total Indebtedness” means, at any date, the aggregate principal amount
of all Indebtedness of the Borrower and its Subsidiaries at such date,
determined on a consolidated basis in accordance with GAAP.
230    “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement and the other Loan Documents, the borrowing of Loans
and other credit extensions, the use of the proceeds thereof, the issuance of
Letters of Credit hereunder and the incurrence of Indebtedness and related
transactions under the Term Loan Documents.
231    “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the CBFR.
232    “UCC” means the Uniform Commercial Code as in effect from time to time in
the State of New York or in any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
233    “Unfinanced Capital Expenditures” means, for any period, Capital
Expenditures made during such period which are not financed from the proceeds of
any Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
234    “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guaranty) that is contingent in nature at such time;
(iii) all obligations under Swap Agreements; or (iv) an obligation to provide
collateral to secure any of the foregoing types of obligations.


xxxv

--------------------------------------------------------------------------------




235    “Unused Line Fee” means a fee calculated under Section 2.12(a) at a rate
equal to, at any time of determination: (a) 0.25% to the extent the sum of the
outstanding principal amount of Revolving Loans and the undrawn face amount of
Letters of Credit at such time is equal to or exceeds 50% of the Aggregate
Revolving Commitment then in effect; or (b) 0.375% to the extent the sum of the
outstanding principal amount of Revolving Loans and face amount of Letters of
Credit at such time is less than 50% of the Aggregate Revolving Commitment then
in effect.
236    “U.S.” means the United States of America.
237    “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
238    “U.S. Tax Compliance Certificate” has the meaning assigned to such term
in Section 2.17(f)(ii)(B)(3).
239    “USA PATRIOT Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001.
240    “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
241    “Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

SECTION 1.02    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “law”
shall be construed as referring to all statutes, rules, regulations, codes and
other laws (including official rulings and interpretations thereunder having the
force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignments set forth
herein) and, in the case


xxxvi

--------------------------------------------------------------------------------




of any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (g) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

SECTION 1.04    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. In furtherance of the foregoing, at
the request of the Borrower, the Borrower, the Administrative Agent and the
Lenders agree to negotiate in good faith any such amendment addressing the
impact of changes in GAAP upon the covenants (financial or otherwise) at no cost
to the Borrower and its Subsidiaries other than the reimbursement of the
Administrative Agent’s cost and expenses contemplated by Section 9.03(a).
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

SECTION 1.05    Pro Forma Adjustments for Acquisitions and Dispositions. To the
extent the Borrower or any Subsidiary makes any acquisition or disposition of
assets outside the ordinary course of business permitted hereunder during the
period of four fiscal quarters of the Borrower most recently ended, the Leverage
Ratio shall be calculated after giving pro forma effect thereto (including pro
forma adjustments arising out of events which are directly attributable to the
acquisition or the disposition of assets, are factually supportable and are
expected to have a continuing impact, in each case as determined on a basis
consistent with Article 11 of Regulation S-X of the Securities Act of 1933, as
amended, as interpreted by the SEC, and as certified by a Financial Officer), as
if such acquisition or such disposition (and any related incurrence, repayment
or assumption of Indebtedness) had occurred in the first day of such
four-quarter period.


xxxvii

--------------------------------------------------------------------------------





ARTICLE II    

The Credits

SECTION 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender severally (and not jointly) agrees to make Revolving Loans
in dollars to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the lesser of (x) the Aggregate Revolving
Commitment and (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Agent Advances pursuant to the terms
of Section 2.04 by making immediately available funds available to the
Administrative Agent’s designated account, not later than 12:00 noon, Chicago
time. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02    Loans and Borrowings.
(a)    Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. Any Agent Advance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Sections 2.04 and 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith, provided that all Borrowings made on the Effective Date
must be made as CBFR Borrowings but may be converted into Eurodollar Borrowings
in accordance with Section 2.08. Each Swingline Loan shall be a CBFR Loan. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections Section 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. CBFR Borrowings may be in any amount.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the Administrative Agent
and signed by the Borrower or by telephone or through Electronic System, if
arrangements for doing so have been approved by the Administrative Agent, not
later than (a) in the case of a Eurodollar Borrowing, 10:00 a.m., Chicago time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a CBFR Borrowing, 12:00 noon,


xxxviii

--------------------------------------------------------------------------------




Chicago time, on the date of the proposed Borrowing; provided that any such
notice of a CBFR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Chicago time, on the date of such proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or a communication through Electronic System to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:
(i)    the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04    Agent Advances.
(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrower, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrower pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Agent Advances”); provided that, the
aggregate amount of Agent Advances outstanding at any time shall not at any time
exceed $5,000,000; provided further that, the Aggregate Revolving Exposure after
giving effect to the Agent Advances being made shall not exceed the Aggregate
Revolving Commitment. Agent Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. The Agent Advances
shall be secured by the Liens in favor of the Administrative Agent in and to the
Collateral and shall constitute Obligations hereunder. All Agent Advances shall
be CBFR Borrowings. The Administrative Agent’s authorization to make Agent
Advances may be revoked at any time by the Required Lenders. Any such revocation
must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02


xxxix

--------------------------------------------------------------------------------




have been satisfied, the Administrative Agent may request the Revolving Lenders
to make a Revolving Loan to repay an Agent Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
(b)    Upon the making of an Agent Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Agent Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Agent Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Agent Advance.

SECTION 2.05    Swingline Loans.
(a)    The Administrative Agent, the Swingline Lender and the Revolving Lenders
agree that in order to facilitate the administration of this Agreement and the
other Loan Documents, promptly after the Borrower requests a CBFR Borrowing, the
Swingline Lender may elect to have the terms of this Section 2.05(a) apply to
such Borrowing Request by advancing, on behalf of the Revolving Lenders and in
the amount requested, same day funds to the Borrower on the date of the
applicable Borrowing to the Funding Account (each such Loan made solely by the
Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other CBFR Loans funded by the Revolving Lenders, except that all payments
thereon shall be payable to the Swingline Lender solely for its own account. The
aggregate amount of Swingline Loans outstanding at any time shall not exceed
$10,000,000. The Swingline Lender shall not make any Swingline Loan if the
requested Swingline Loan exceeds Availability (before or after giving effect to
such Swingline Loan). All Swingline Loans shall be CBFR Borrowings.
(b)    Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each Revolving Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender, without recourse or warranty,
an undivided interest and participation in such Swingline Loan in proportion to
its Applicable Percentage of the Revolving Commitment. The Swingline Lender may,
at any time, require the Revolving Lenders to fund their participations. From
and after the date, if any, on which any Revolving Lender is required to fund
its participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Swingline
Loan.
(c)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon, Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the


xl

--------------------------------------------------------------------------------




case of the Swingline Loans) shall transfer the amount of such Revolving
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., Chicago time, on
such Settlement Date. Settlements may occur during the existence of a Default
and whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
shall be applied against the amounts of the Swingline Lender’s Swingline Loans
and, together with Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Revolving Lenders, respectively.
If any such amount is not transferred to the Administrative Agent by any
Revolving Lender on such Settlement Date, the Swingline Lender shall be entitled
to recover from such Lender on demand such amount, together with interest
thereon, as specified in Section 2.07.

SECTION 2.06    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in dollars as
the applicant thereof for the support of its or its Subsidiaries’ obligations,
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Availability Period. In the
event of any inconsistency between the terms and conditions of this Agreement
and the terms and conditions of any form of letter of credit application or
other agreement submitted by the Borrower to, or entered into by the Borrower
with, the Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. The Borrower unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for the
support of any Subsidiary’s obligations as provided in the first sentence of
this paragraph, the Borrower will be fully responsible for the reimbursement of
LC Disbursements in accordance with the terms hereof, the payment of interest
thereon and the payment of fees due under Section 2.12(c) to the same extent as
if it were the sole account party in respect of such Letter of Credit (the
Borrower hereby irrevocably waiving any defenses that might otherwise be
available to it as a guarantor or surety of the obligations of such Subsidiary
that is an account party in respect of any such Letter of Credit).
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation hereunder to issue, and shall not issue, any Letter of Credit (i) the
proceeds of which would be made available to any Person (A) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all rules,
guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all rules, guidelines,
requirements


xli

--------------------------------------------------------------------------------




or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed not to be in effect on the Effective Date for
purposes of clause (ii) above, regardless of the date enacted, adopted, issued
or implemented.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver by
hand or facsimile (or transmit through Electronic System, if arrangements for
doing so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of, but in any event no less than
three (3) Business Days prior to the requested date of issuance, amendment,
renewal or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. This Agreement shall supersede any such
standard form if and to the extent it contains terms inconsistent with or
contrary to the terms of this Agreement. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension, (i) the aggregate LC Exposure shall not exceed $5,000,000, (ii) no
Revolving Lender’s Revolving Exposure shall exceed its Revolving Commitment and
(iii) the Aggregate Revolving Exposure shall not exceed the lesser of (x) the
Aggregate Revolving Commitment and (y) the Borrowing Base.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination or non-renewal by notice from the Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, including, without limitation, any automatic
renewal provision, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Revolving Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of


xlii

--------------------------------------------------------------------------------




Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
(i) not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 9:00 a.m., Chicago time, on such date, or (ii) if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 11:00 a.m., Chicago time, on (a) the Business Day that the
Borrower receives such notice, if such notice is received prior to 9:00 a.m.,
Chicago time, on the day of receipt, or (b) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time, on the day of receipt; provided that, if such LC
Disbursement is greater than or equal to $100,000, the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with Section
2.03 or 2.05 that such payment be financed with a CBFR Revolving Borrowing or
Swingline Loan in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting CBFR Revolving Borrowing or Swingline Loan. If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrower, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank, as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
CBFR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Revolving Lenders, or the Issuing Bank or any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer


xliii

--------------------------------------------------------------------------------




of any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
(i)    Replacement of the Issuing Bank. (i) The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Revolving Lenders of any such replacement of the Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(c). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall


xliv

--------------------------------------------------------------------------------




be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit. (ii) Subject to the appointment
and acceptance of a successor Issuing Bank, the Issuing Bank may resign as an
Issuing Bank at any time upon thirty days’ prior written notice to the
Administrative Agent, the Borrower and the Lenders, in which case, such Issuing
Bank shall be replaced in accordance with Section 2.06(i) above.
(j)    Cash Collateralization. If any Default shall occur and be continuing, on
the Business Day that the Borrower receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
the Required Lenders) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Revolving Lenders (the “LC Collateral Account”), an amount in cash equal to 105%
of the amount of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in clause (e) or
(f) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over the LC Collateral Account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited thereto.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account. Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Lenders), be
applied to satisfy other Secured Obligations. If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
a Default, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all such Defaults
have been cured or waived as confirmed in writing by the Administrative Agent.
(k)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.07    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by such Lender hereunder on
the proposed date thereof solely by wire transfer of immediately available funds
by 1:00 p.m., Chicago time, to the account of the Administrative Agent most
recently designated by it for such purpose by


xlv

--------------------------------------------------------------------------------




notice to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that, Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the funds so received in the aforesaid account of the Administrative
Agent to the Funding Account; provided that CBFR Revolving Loans made to finance
the reimbursement of (i) an LC Disbursement as provided in Section 2.06(e) shall
be remitted by the Administrative Agent to the Issuing Bank and (ii) an Agent
Advance shall be retained by the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to CBFR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing. Nothing in this Section 2.07 shall be deemed to relieve any Lender
from its obligation to make Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Loans hereunder.

SECTION 2.08    Interest Elections.
(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings or Agent Advances, which may not be converted or
continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone or through Electronic
System, if arrangements for doing so have been approved by the Administrative
Agent, by the time that a Borrowing Request would be required under Section 2.03
if the Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, Electronic System or facsimile to the Administrative Agent of
a written Interest Election Request in a form approved by the Administrative
Agent and signed by the Borrower.


xlvi

--------------------------------------------------------------------------------




(c)    Each telephonic and written Interest Election Request (including requests
submitted through Electronic System) shall specify the following information in
compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a CBFR
Borrowing. Notwithstanding any contrary provision hereof, if a Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower, then, so long as a Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to a CBFR Borrowing at the end of the Interest Period applicable
thereto.

SECTION 2.09    Termination of Commitments; Increase in Revolving Commitments.
(a)    Unless previously terminated, the Revolving Commitments shall terminate
on the Maturity Date.
(b)    The Borrower may at any time terminate the Revolving Commitments upon (i)
the payment in full of all outstanding Revolving Loans, together with accrued
and unpaid interest thereon and on any Letters of Credit, (ii) the cancellation
and return of all outstanding Letters of Credit (or alternatively, with respect
to each such Letter of Credit, the furnishing to the Administrative Agent of a
cash deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent and the Issuing Bank)
in an amount equal to 105% of the LC Exposure as of such date), (iii) the
payment in full of the accrued and unpaid fees, and (iv) the payment in full of
all reimbursable expenses and other Obligations, together with accrued and
unpaid interest thereon.


xlvii

--------------------------------------------------------------------------------




(c)    The Borrower shall notify the Administrative Agent of any election to
terminate the Revolving Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination,
specifying such election and the effective date thereof. Promptly following
receipt of any notice, the Administrative Agent shall advise the Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Commitments delivered by the Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, in which case such notice may
be revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination of the Revolving Commitments shall be permanent.
(d)    The Borrower shall have the right to increase the Revolving Commitments
by obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $10,000,000, (ii) the Borrower may make
a maximum of three (3) such requests, (iii) after giving effect thereto, the sum
of the total of the additional Commitments does not exceed $50,000,000, (iv) the
Administrative Agent and the Issuing Bank have approved the identity of any such
new Lender, such approvals not to be unreasonably withheld, (v) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(vi) the procedure described in Section 2.09(f) have been satisfied. Nothing
contained in this Section 2.09 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder at any
time.
(e)    Any amendment hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrower and each Lender
being added or increasing its Commitment, subject only to the approval of all
Lenders if any such increase or addition would cause the Revolving Commitments
to exceed $140,000,000. As a condition precedent to such an increase or
addition, the Borrower shall deliver to the Administrative Agent (i) a
certificate of each Loan Party signed by an authorized officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrower,
certifying that, before and after giving effect to such increase or addition,
(1) the representations and warranties contained in Article III and the other
Loan Documents are true and correct in all material respects, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, (2) no Default exists and (3) the Borrower is in compliance
(on a pro forma basis) with the covenants contained in Section 5.27 (whether or
not then in effect) and (ii) legal opinions and documents consistent with those
delivered on the Effective Date, to the extent requested by the Administrative
Agent.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect


xlviii

--------------------------------------------------------------------------------




such reallocation and (ii) the Borrower shall be deemed to have repaid and
reborrowed all outstanding Revolving Loans as of the date of any increase (or
addition) in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of Section
2.16 if the deemed payment occurs other than on the last day of the related
Interest Periods. Within a reasonable time after the effective date of any
increase or addition, the Administrative Agent shall, and is hereby authorized
and directed to, revise the Commitment Schedule to reflect such increase or
addition and shall distribute such revised Commitment Schedule to each of the
Lenders and the Borrower, whereupon such revised Commitment Schedule shall
replace the old Commitment Schedule and become part of this Agreement.

SECTION 2.10    Repayment and Amortization of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, and (ii) to the
Administrative Agent the then unpaid amount of each Agent Advance on the earlier
of the Maturity Date and demand by the Administrative Agent.
(b)    At all times that Loans are outstanding, on each Business Day, the
Administrative Agent shall apply all funds credited to the Collection Account on
such Business Day or the immediately preceding Business Day (at the discretion
of the Administrative Agent, whether or not immediately available), first to
prepay any Agent Advances that may be outstanding and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure. Notwithstanding the foregoing, to the extent any funds
credited to the Collection Account constitute Net Proceeds, the application of
such Net Proceeds shall be subject to Section 2.11(c).
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note


xlix

--------------------------------------------------------------------------------




payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form.

SECTION 2.11    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (e) of this Section and, if applicable, payment of any break
funding expenses under Section 2.16.
(b)    In the event and on such occasion that the Aggregate Revolving Exposure
exceeds the lesser of (A) the Aggregate Revolving Commitment and (B) the
Borrowing Base, the Borrower shall prepay the Revolving Loans, LC Exposure
and/or Swingline Loans or cash collateralize the LC Exposure in an account with
the Administrative Agent pursuant to Section 2.06(j), as applicable in an
aggregate amount equal to such excess.
(c)    Immediately upon receipt by the Borrower or its Subsidiaries of proceeds
of any (i) sale or other disposition of Collateral (excluding Accounts and
Inventory) permitted under Section 5.13, (ii) sale of the stock of any
Subsidiary of the Borrower or (iii) issuance of equity securities (other than
equity issued in connection with the Borrower’s Plans) or issuance of
Indebtedness (excluding Indebtedness permitted under Section 5.17 and proceeds
of equity or Indebtedness issued to finance a Permitted Acquisition but only to
the extent such proceeds are received and paid to the sellers of the Target
contemporaneously with the consummation of the Permitted Acquisition or
contemporaneously with the date on which any other consideration is required to
be paid to such sellers in connection with such Permitted Acquisition), the
Borrower shall prepay the Obligations in an amount equal to all such proceeds,
net of (A) commissions and other reasonable and customary transaction costs,
fees and expenses properly attributable to such transaction and payable by the
Borrower in connection therewith (in each case, paid to non-Affiliates),
(B) transfer taxes, (C) amounts payable to holders of senior Liens (to the
extent such Liens constitute Permitted Liens hereunder), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith (“Net Proceeds”); provided, that to the extent no Default or Event of
Default has occurred and is continuing at the time of or after giving effect to
any sale or disposition of Collateral under clause (i) or any issuance of equity
by the Borrower under clause (iii), the Borrower may use the proceeds thereof
for any of its general corporate purposes (including, without limitation,
Permitted Acquisitions and prepayment of Indebtedness under the Term Loan
Agreement) to the extent not prohibited by this Agreement. Notwithstanding the
foregoing, if a Default or an Event of Default has occurred and is continuing,
all Net Proceeds from the sale of Collateral subject to clause (i) above or from
any issuance of equity by the Borrower under clause (iii) above shall be applied
to the Obligations, except to the extent provided in the Intercreditor
Agreement. Any such prepayment required by this Section 2.11(c) shall be applied
in accordance with Section 2.11(d), subject to the Intercreditor Agreement.
(d)    All such amounts pursuant to Section 2.11(c) shall be applied, first to
prepay any Agent Advances that may be outstanding, pro rata, and second to
prepay the Revolving Loans (including Swingline Loans) without a corresponding
reduction in the Revolving Commitments and to cash collateralize outstanding LC
Exposure.


l

--------------------------------------------------------------------------------




(e)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
facsimile) or through Electronic System, if arrangements for doing so have been
approved by the Administrative Agent, of any prepayment hereunder not later than
10:00 a.m., Chicago time, (A) in the case of prepayment of a Eurodollar
Revolving Borrowing, three (3) Business Days before the date of prepayment, or
(B) in the case of prepayment of a CBFR Revolving Borrowing, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with Section
2.09. Promptly following receipt of any such notice relating to a Revolving
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Revolving Borrowing shall be in an
amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest
to the extent required by Section 2.13 and (ii) break funding payments pursuant
to Section 2.16.

SECTION 2.12    Fees.
(a)    On the first day of each fiscal quarter and on the Maturity Date, the
Borrower agrees to pay to the Administrative Agent, for the account of the
Revolving Lenders, in accordance with their respective Applicable Percentages,
an Unused Line Fee equal to the rate then applicable under the definition of
Unused Line Fee times the amount by which the Aggregate Revolving Commitment
exceeded the sum of the average daily outstanding amount of Revolving Loans and
the average daily undrawn face amount of outstanding Letters of Credit, during
the immediately prior fiscal quarter or shorter period if calculated for the
first fiscal quarter ending after the Effective Date or on the Maturity Date.
The Unused Line Fee shall be computed on the basis of a 360-day year for the
actual number of days elapsed. All principal payments received by the
Administrative Agent shall be deemed to be credited to the Borrower’s Funding
Account immediately upon receipt of good funds for purposes of calculating the
Unused Line Fee pursuant to this Section 2.12(a).
(b)    [Reserved].
(c)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.25% per annum on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Commitments and
the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer,


li

--------------------------------------------------------------------------------




presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of each calendar month shall be payable on the first day
of each calendar month following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Revolving Commitments terminate and any such
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(d)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(e)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.13    Interest.
(a)    The Loans comprising CBFR Borrowings (including Swingline Loans) shall
bear interest at the CBFR plus the Applicable Margin.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
(c)    Each Agent Advance shall bear interest at the CBFR plus the Applicable
Margin for Revolving Loans plus 2%.
(d)    Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans shall bear interest at 2% plus the rate otherwise
applicable to such Loans as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
(e)    Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.


lii

--------------------------------------------------------------------------------




(f)    All interest hereunder shall be computed on the basis of a year of 360
days (except for interest calculated by reference to the CB Floating Rate, which
shall be based on a year of 365 or 366 days, as applicable) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable CB Floating Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.14    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders through Electronic System as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as a CBFR Borrowing.

SECTION 2.15    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;


liii

--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower


liv

--------------------------------------------------------------------------------




shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Eurodollar Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Eurodollar Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

SECTION 2.17    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Loan Party by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.


lv

--------------------------------------------------------------------------------




(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. %4. Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


lvi

--------------------------------------------------------------------------------




(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) an
executed IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification
documents from each Beneficial Owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to


lvii

--------------------------------------------------------------------------------




fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts
giving rise to such refund had never been paid. This paragraph (g) shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18    Payments Generally; Allocation of Proceeds; Sharing of Set‑offs.


lviii

--------------------------------------------------------------------------------




(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.15, 2.16 or 2.17, or otherwise) prior to
2:00 p.m., Chicago time, on the date when due, in immediately available funds,
without set‑off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 10 South Dearborn Street, Floor L2, Chicago, Illinois, except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrower), (B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (C) amounts to be applied from the Collection Account when full
cash dominion is in effect (which shall be applied in accordance with Section
2.10(b)) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, shall be
applied ratably first, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the Administrative Agent and the Issuing Bank from
the Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest due
in respect of the Agent Advances, fourth, to pay the principal of the Agent
Advances, fifth, to pay interest then due and payable on the Loans (other than
the Agent Advances) ratably, sixth, to prepay principal on the Loans (other than
the Agent Advances) and unreimbursed LC Disbursements and to pay any amounts
owing with respect to Swap Agreement Obligations up to and including the amount
most recently provided to the Administrative Agent pursuant to Section 2.22, for
which Reserves have been established, ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
LC Exposure, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services Obligations and
Swap Agreement Obligations up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22 and to the extent not paid
pursuant to clause sixth above, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding the foregoing, amounts received from any Loan Party shall not be
applied to any Excluded Swap Obligation of such Loan Party. Notwithstanding
anything to the contrary contained in this Agreement, unless so directed by the
Borrower, or unless a Default is in existence, neither the Administrative Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan
of a Class, except (a) on the expiration date of the Interest Period applicable
thereto or (b) in the event, and only to the extent, that there are no
outstanding CBFR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent


lix

--------------------------------------------------------------------------------




and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Secured Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans, but such a Borrowing may only
constitute an Agent Advance if it is to reimburse costs, fees and expenses as
described in Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Section 2.03, 2.04 or 2.05, as applicable, and (ii)
the Administrative Agent to charge any deposit account of the Borrower
maintained with the Administrative Agent for each payment of principal, interest
and fees as it becomes due hereunder or any other amount due under the Loan
Documents.
(d)    If, except as otherwise expressly provided herein, any Lender shall, by
exercising any right of set‑off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or participations in
LC Disbursements resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other similarly situated Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by all such Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each


lx

--------------------------------------------------------------------------------




of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder. Application of amounts pursuant to (i) and (ii) above shall be made
in any order determined by the Administrative Agent in its discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided, that acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.

SECTION 2.19    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender,


lxi

--------------------------------------------------------------------------------




if a Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent (and in
circumstances where its consent would be required under Section 9.04, the
Issuing Bank and the Swingline Lender), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

SECTION 2.20    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(b);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02) or under any other Loan Document;
provided, that, except as otherwise provided in Section 9.02, this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only (x) to the
extent that the conditions set forth in Section 4.02 are satisfied at the time
of such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Exposure to exceed its
Revolving Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize, for the benefit of the Issuing Bank, the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;


lxii

--------------------------------------------------------------------------------




(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(c)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(b) and 2.12(c) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(c) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend, renew, extend or increase any Letter of Credit,
unless it is satisfied that such Defaulting Lender’s then outstanding LC
Exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
and/or cash collateral will be provided by the Borrower in accordance with
Section 2.20(c), and LC Exposure related to any newly issued or increased Letter
of Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and such Defaulting Lender shall not participate
therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.
In the event that each of the Administrative Agent, the Borrower and the Issuing
Bank agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on the date of such readjustment such Lender shall purchase at
par such of the Loans of the other Lenders (other than Swingline Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the


lxiii

--------------------------------------------------------------------------------




Obligations or part thereof intended to be satisfied shall be revived and
continued and this Agreement shall continue in full force as if such payment or
proceeds had not been received by the Administrative Agent or such Lender. The
provisions of this Section 2.21 shall be and remain effective notwithstanding
any contrary action which may have been taken by the Administrative Agent or any
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.21 shall survive the termination of this Agreement.

SECTION 2.22    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary or Affiliate of a Loan Party shall deliver to the
Administrative Agent, promptly after entering into such Banking Services or Swap
Agreements, written notice setting forth the aggregate amount of all Banking
Services Obligations and Swap Agreement Obligations of such Loan Party or
Subsidiary or Affiliate thereof to such Lender or Affiliate (whether matured or
unmatured, absolute or contingent). In addition, each such Lender or Affiliate
thereof shall deliver to the Administrative Agent, from time to time after a
significant change therein or upon a request therefor, a summary of the amounts
due or to become due in respect of such Banking Services Obligations and Swap
Agreement Obligations. The most recent information provided to the
Administrative Agent shall be used in determining the amounts to be applied in
respect of such Banking Services Obligations and/or Swap Agreement Obligations
pursuant to Section 2.18(b) and which tier of the waterfall, contained in
Section 2.18(b), such Banking Services Obligations and/or Swap Agreement
Obligations will be placed.

ARTICLE III    

Representations and Warranties
Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

SECTION 3.01    Authorization, Validity, and Enforceability of this Agreement
and the Loan Documents. Each Loan Party has the power and authority to execute,
deliver and perform this Agreement and the other Loan Documents to which it is a
party, to incur the Secured Obligations, and to grant to the Administrative
Agent Liens upon and security interests in the Collateral. Each Loan Party has
taken all necessary action (including obtaining approval of its stockholders if
necessary) to authorize its execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party. This Agreement
and the other Loan Documents to which it is a party have been duly executed and
delivered by each Loan Party, and constitute the legal, valid and binding
obligations of such Loan Party, enforceable against it in accordance with their
respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (regardless of whether considered in proceedings in equity or at law)
and an implied covenant of good faith and fair dealing. Each Loan Party’s
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party do not and will not conflict with, or
constitute a violation or breach of (excluding conflicts, violations or breaches
of any provision in any contract prohibiting the grant of a lien in specific
leased or licensed assets), or result in the imposition of any Lien upon the
property of such Loan Party or any of its Subsidiaries, by reason of the terms
of (a) any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, to which the
Borrower or any of its Subsidiaries is a party or by which it or any of its
property or assets is bound or to which it may be subject, (b) any


lxiv

--------------------------------------------------------------------------------




Requirement of Law applicable to such Loan Party or any of its Subsidiaries, or
(c) the certificate or articles of incorporation or by-laws or the limited
liability company or limited partnership agreement of such Loan Party or any of
its Subsidiaries.

SECTION 3.02    Validity and Priority of Security Interest. The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on all
the Collateral in favor of the Administrative Agent, for the ratable benefit of
the Administrative Agent and the Lenders, and such Liens constitute perfected
and continuing Liens on all the Collateral, having priority over all other Liens
on the Collateral, except for those Liens identified in clauses (a), (b), (c),
(d), (f), (g), (h), (i), (k) and (l) of the definition of Permitted Liens
securing all the Secured Obligations, and enforceable against the Loan Parties
and all third parties.

SECTION 3.03    Organization and Qualification. Each Loan Party and each of its
Subsidiaries (a) is duly organized or incorporated and validly existing in good
standing under the laws of the state of its organization or incorporation,
(b) is duly qualified and is authorized to do business and is in good standing
in each jurisdiction where the conduct of its business requires such
qualifications except for failures to be so qualified which, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect and (c) has all requisite power and authority to conduct its business and
to own its property.

SECTION 3.04    Corporate Name; Prior Transactions. Each Loan Party and each of
its Subsidiaries has not, during the past five (5) years, been known by or used
any other corporate or fictitious name, or been a party to any merger or
consolidation, or acquired all or substantially all of the assets of any Person,
or acquired any of its property outside of the ordinary course of business,
except as set forth on Schedule 3.04.

SECTION 3.05    Subsidiaries and Affiliates. Schedule 3.05 is a correct and
complete list of the name and relationship to the Loan Parties of each and all
of the Loan Parties’ respective Subsidiaries and other Affiliates, subject to
the addition of any new Subsidiaries pursuant to a Permitted Acquisition.

SECTION 3.06    Financial Statements and Projections (a) The Borrower has
delivered to the Administrative Agent and the Lenders the audited balance sheet
and related statements of income, retained earnings, cash flows, and changes in
stockholders equity for the Borrower and its consolidated Subsidiaries as of
November 30, 2015, and for the Fiscal Year then ended, accompanied by the report
thereon of the Borrower’s independent certified public accountants, Ernst &
Young. The Borrower has also delivered to the Administrative Agent and the
Lenders the unaudited balance sheet and related statements of income and cash
flows for the Borrower and its consolidated Subsidiaries for the month ending
September 30, 2016. All such financial statements have been prepared in
accordance with GAAP except to the extent provided in the notes to said
financial statements (other than for monthly cash flow statements which have
been prepared in a manner consistent with the unaudited cash flow statements
delivered to Administrative Agent prior to the Effective Date) and present
fairly in all material respects the financial position of the Borrower and its
consolidated Subsidiaries as at the dates thereof and their results of
operations for the periods then ended.
(a)    The Latest Projections are based on good faith estimates and assumptions
made by the management of the Borrower, and on the Effective Date such
management believed that the Latest Projections were reasonable and attainable,
it being recognized by the Lenders, however, that projections as to future
events are not to be viewed as facts and that the actual results during the
period or periods covered by the Latest Projections probably will differ from
the projected results and that the differences may be material.

SECTION 3.07    Solvency. After giving effect to the Transactions, each Loan
Party is Solvent, and the Loan Parties and their Subsidiaries on a consolidated
basis are Solvent, and each Loan Party and the Loan Parties and their
Subsidiaries on a consolidated basis shall remain Solvent during the term of
this Agreement.

SECTION 3.08    Indebtedness. Schedule 3.08 sets forth a true and complete list
of all indebtedness for borrowed money (other than (i) intercompany loans, (ii)
the Obligations and (iii) Indebtedness under the Term Loan Agreement) and
related obligations of the Borrower and its Subsidiaries as of the Effective
Date and which is to remain outstanding after giving effect to the Transactions,
in each case showing the aggregate principal amount thereof and the name of the
respective borrower and any other entity which directly or indirectly guaranteed
such debt.

SECTION 3.09    Dividends. No Dividends have been declared, paid, or made upon
or in respect of any Equity Interests or other securities of the Loan Parties or
any of their respective Subsidiaries.

SECTION 3.10    Real Estate; Leases; Liens. Schedule 3.10 sets forth, as of the
Effective Date, a correct and complete list of all Real Estate owned by each
Loan Party and all Real Estate owned by any of their respective Domestic
Subsidiaries, all leases and subleases of real or personal property held by each
Loan Party as lessee or sublessee (other than any lease of personal property as
to which such Loan Party is lessee or sublessee for which the aggregate payments
with respect to such lease in any fiscal year are less than $100,000), and all
leases and subleases of real or personal property held by each Loan Party as
lessor, or sublessor. Each of such leases and subleases in respect of real
property where a Loan Party maintains Collateral (including, without limitation,
the offices in Beachwood, Ohio) is valid and enforceable in accordance with its
terms and is in full force and effect, and, to the Knowledge of Borrower, no
default by any party to any such lease or sublease exists. With respect to all
other leases and subleases of real or personal property, each of such leases and
subleases is valid and enforceable in accordance with its terms and is in full
force and effect, and, to the Knowledge of Borrower, no default by any party to
any such lease or sublease exists except for defaults that could not be
reasonably expected to have a Material Adverse Effect. Each Loan Party has good
and marketable title in fee simple to the Real Estate identified on Schedule
3.10 as owned by such Loan Party, or valid leasehold interests in all Real
Estate designated therein as “leased” by such Loan Party and each Loan Party and
its Subsidiaries have good, indefeasible, and merchantable title to all of their
respective property reflected on the pro forma balance sheet of the Loan Parties
delivered to the Administrative Agent on or about the Effective Date, except as
disposed of in the ordinary course of business since the date thereof. Except as
disclosed on Schedule 3.10, the Loan Parties and their respective Subsidiaries
own their assets free of all Liens except Permitted Liens.

SECTION 3.11    Proprietary Rights. Schedule 3.11 sets forth a correct and
complete list of all of the Loan Parties’ Proprietary Rights, as updated by the
Loan Parties pursuant to Section 5.01(k). None of the Proprietary Rights is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 3.11, as updated by Loan Parties pursuant to Section 5.01(k). To the
Loan Parties’ Knowledge, none of the Proprietary Rights infringes on or
conflicts with any other Person’s property, and no other Person’s property
infringes on or conflicts with the Proprietary Rights to the extent that such
infringement or conflict with the Proprietary Rights could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. The
Proprietary Rights described on Schedule 3.11 (as updated by Loan Parties
pursuant to Section 5.01(k)) constitute all of the property of such type
necessary to the current conduct of the Loan Parties’ business.

SECTION 3.12    Trade Names. All trade names under which any Loan Party or any
of its Domestic Subsidiaries will sell Inventory or create Accounts, or to which
instruments in payment of Accounts may be made payable, are listed on
Schedule 3.12, as updated by the Loan Parties pursuant to Section 5.01(k).

SECTION 3.13    Litigation. Except as set forth on Schedule 3.13, there is no
pending, or to the Loan Parties’ Knowledge threatened, action, suit, proceeding,
or counterclaim by any Person, or to the Loan Parties’ Knowledge, investigation
by any Governmental Authority, or any basis for any of the foregoing, which
could reasonably be expected to have a Material Adverse Effect.

SECTION 3.14    Labor Disputes. Except as set forth on Schedule 3.14, as of the
Effective Date (a) there is no collective bargaining agreement or other labor
contract covering employees of the Loan Parties or any of their Domestic
Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
Borrower’s Knowledge, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
the Loan Parties or any of their Domestic Subsidiaries or for any similar
purpose, (d) there is no pending or (to the Borrower’s Knowledge) threatened,
strike or work stoppage and (e) there is no pending or (to the Borrower’s
Knowledge) threatened unfair labor practice claim, or other labor dispute
against or affecting the Loan Parties or their Subsidiaries or their employees
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

SECTION 3.15    Environmental Laws. Except as otherwise disclosed on Schedule
3.15, to the Loan Parties’ Knowledge, based on reasonable investigation and
inquiry:
(a)    The Loan Parties and their respective Subsidiaries have complied in all
material respects with all Environmental Laws for which such failure to comply
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect and neither the Loan Parties nor any of their respective
Subsidiaries nor any of their presently owned real property or presently
conducted operations, nor their previously owned real property or prior
operations, is subject to any enforcement order from or liability agreement with
any Governmental Authority or private Person respecting (i) compliance with any
Environmental Law or (ii) any potential liabilities and costs or remedial action
arising from the Release or threatened Release of a Hazardous Material, that in
either instance could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
(b)    The Loan Parties and their respective Subsidiaries have obtained or filed
applications for all permits necessary for their current operations under
Environmental Laws, and all such permits are in good standing and the Loan
Parties and their respective Subsidiaries are in compliance with all material
terms and conditions of such permits, except where the failure to obtain such a
permit could not reasonably be expected to have a Material Adverse Effect.
(c)    Neither the Loan Parties nor any of their respective Subsidiaries nor any
of their respective predecessors in interest, has in violation of Environmental
Laws, stored, treated or disposed of any Hazardous Materials, except where such
violation, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
(d)    Neither the Loan Parties nor any of their respective Subsidiaries has
received any summons, complaint, order or similar written notice indicating that
it is not currently in compliance with, or that any Governmental Authority is
investigating its compliance with, any Environmental Laws or that it is or may
be liable to any other Person as a result of a Release or threatened Release of
a Hazardous Material, that in either instance could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(e)    None of the present or past operations of the Loan Parties and their
respective Subsidiaries are the subject of any investigation by any Governmental
Authority evaluating whether any remedial action is needed to respond to a
Release or threatened Release of a Hazardous Material that could, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
(f)    Neither the Loan Parties nor any of their respective Subsidiaries has
filed any notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Hazardous Material into the
environment which could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(g)    [Reserved].
(h)    None of the products manufactured, distributed or sold by the Loan
Parties or any of their respective Subsidiaries contain asbestos containing
material.
(i)    No Environmental Lien has attached to the Real Estate.

SECTION 3.16    No Violation of Law. Neither the Loan Parties nor any of their
respective Subsidiaries is in violation of any law, statute, regulation,
ordinance, judgment, order, or decree applicable to it which violation could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.17    No Default. Neither the Loan Parties nor any of their respective
Subsidiaries is in default with respect to any note, indenture, loan agreement,
mortgage, lease, deed, or other agreement to which such Loan Party or Subsidiary
is a party or by which it is bound, which default could reasonably be expected
to have a Material Adverse Effect.

SECTION 3.18    ERISA Compliance and Foreign Pension Plans. Except as
specifically disclosed in Schedule 3.18:
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law and listed on
Schedule 3.18. Each Plan which is intended to qualify under Section 401(a) of
the Code has received a favorable determination letter from the IRS and to the
Knowledge of the Loan Parties, nothing has occurred which would cause the loss
of such qualification. The Loan Parties and each ERISA Affiliate have made all
required contributions to any Plan subject to Sections 412 and 430 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Sections 412 and 430 of the Code has been made with respect
to any Plan.
(b)    There are no pending or, to the Knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan which has resulted or could reasonably be expected to result
in a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(c)    (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither the Loan Parties nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Title IV Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither the Loan Parties nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (iv) neither the Loan Parties nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.
(d)    Each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities except to the extent that the failure to
comply therewith would not reasonably be expected to result in a Material
Adverse Effect. Neither the Loan Parties nor any of their respective
Subsidiaries has incurred any obligation in an amount that would reasonably be
expected to result in a Material Adverse Effect in connection with the
termination of or withdrawal from any Foreign Pension Plan.

SECTION 3.19    Taxes. The Loan Parties and their respective Subsidiaries have
filed all federal and other tax returns and reports required to be filed, and
have paid all federal and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable unless such unpaid Taxes
would constitute a Permitted Lien.

SECTION 3.20    Regulated Entities. None of the Loan Parties, any Person
controlling any Loan Party, or any Subsidiary, is an “Investment Company” within
the meaning of the Investment Company Act of 1940. The Loan Parties are not
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code or law, or any other federal or state statute or
regulation limiting their ability to incur indebtedness.

SECTION 3.21    Use of Proceeds; Margin Regulations. Proceeds of the Loans may
be used to finance the Borrower’s working capital needs and for general
corporate purposes of the Borrower. Neither the Borrower nor any Subsidiary is
engaged in the business of purchasing or selling margin stock or extending
credit for the purpose of purchasing or carrying margin stock.

SECTION 3.22    Copyrights, Patents, Trademarks and Licenses, etc. Each of the
Borrower and each of its Subsidiaries owns all patents, trademarks, permits,
service marks, trade names, copyrights, licenses, franchises and formulas, or
rights with respect to the foregoing, and has obtained assignments of all
licenses and other rights of whatever nature, in each case necessary for the
present and proposed conduct of its business, without any known conflict with
the rights of others except, with respect to any matter specified in this
Section 3.22, as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

SECTION 3.23    No Material Adverse Change. As of the Effective Date, no
Material Adverse Effect has occurred since November 30, 2015.

SECTION 3.24    Full Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Borrower or any of its Subsidiaries in writing
to the Administrative Agent or any Lender (including, without limitation, all
information contained in the Loan Documents) for purposes of or in connection
with this Agreement, the other Loan Documents or any transaction contemplated
herein or therein is true and accurate in all material respects on the date as
of which such information is dated or certified and not incomplete by omitting
to state any fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; provided that, with respect to
projected financial information, (a) the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time and (b) no representation or warranty is made as to the
impact of future general economic conditions or as to whether the Borrower and
its Subsidiaries’ projected consolidated results as set forth in the projected
financial information will actually be realized, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts and that actual results for the periods covered by
the projected financial information may differ materially from such financial
projections.

SECTION 3.25    [Reserved].

SECTION 3.26    Bank Accounts. Schedule 3.26 contains as of the Effective Date a
complete and accurate list of all bank accounts maintained by each Loan Party
with any bank or other financial institution.

SECTION 3.27    Governmental Authorization. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or other Person is necessary or required in connection
with the execution, delivery or performance by, or enforcement against, any Loan
Party or any of its respective Subsidiaries of this Agreement or any other Loan
Document, except those (A) which have been obtained or made, (B) the absence of
which, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect or (C) for filings and recordings required to
perfect the security interests created under the Collateral Documents or the
Term Loan Documents.

SECTION 3.28    Insurance. Set forth on Schedule 3.28 hereto is a true, correct
and complete summary of all insurance carried by each Loan Party on and as of
the Effective Date, with the amounts insured set forth therein.

SECTION 3.29    [Reserved].

SECTION 3.30    Reportable Transaction. The Loan Parties do not intend to treat
the Borrowings and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4). In the event the
Loan Parties determine to take any action inconsistent with such intention, the
Loan Parties will promptly notify the Administrative Agent thereof.

SECTION 3.31    [Reserved].

SECTION 3.32    Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the Knowledge of the Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or any of their respective directors, officers
or employees, or (b) to the Knowledge of the Borrower, any agent of the Borrower
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing, use of proceeds or Transaction will violate any Anti-Corruption Law
or applicable Sanctions.

SECTION 3.33    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.

ARTICLE IV    

Conditions

SECTION 4.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    Credit Agreement and Other Loan Documents. The Administrative Agent (or
its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
or other electronic transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement, (ii) either (A) a
counterpart of each other Loan Document signed on behalf of each party thereto
or (B) written evidence satisfactory to the Administrative Agent (which may
include facsimile or other electronic transmission of a signed signature page
thereof) that each such party has signed a counterpart of such Loan Document and
(iii) such other certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to each such requesting Lender and a written opinion of the Loan
Parties’ counsel, addressed to the Administrative Agent, the Issuing Bank and
the Lenders (together with any other real estate related opinions separately
described herein), all in form and substance satisfactory to the Administrative
Agent and its counsel.
(b)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and, in the case of
the Borrower, its Financial Officers, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement, or other organizational or
governing documents, and (ii) a good standing certificate for each Loan Party
from its jurisdiction of organization or the substantive equivalent available in
the jurisdiction of organization for each Loan Party from the appropriate
governmental officer in such jurisdiction.
(c)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Effective Date (i) stating that no Default has occurred and is continuing, (ii)
stating that the representations and warranties contained in the Loan Documents
are true and correct in all material respects as of such date, and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.
(d)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Effective Date. All such amounts will be paid in cash by the Borrower
or with proceeds of Loans made on the Effective Date and will be reflected in
the funding instructions given by the Borrower to the Administrative Agent on or
before the Effective Date.
(e)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 5.22), shall be in proper form for filing, registration or recordation.
(f)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects with the same
effect as though made on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable (it being understood and agreed that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct in all material respects only as of such specified date, and that
any representation or warranty which is subject to any materiality qualifier
shall be required to be true and correct in all respects).
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, (i) no Default shall have occurred and be continuing, and (ii) no
Agent Advance shall be outstanding.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, Availability shall not be less than zero.
(d)    No event shall have occurred and no condition shall exist which has or
could be reasonably expected to have a Material Adverse Effect.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b),
(c) and (d) of this Section.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, if directed by the Required Lenders, the
Administrative Agent may, but shall have no obligation to, continue to make
Loans and an Issuing Bank may, but shall have no obligation to, issue, amend,
renew or extend, or cause to be issued, amended, renewed or extended, any Letter
of Credit for the ratable account and risk of Lenders from time to time if the
Administrative Agent believes that making such Loans or issuing, amending,
renewing or extending, or causing the issuance, amendment, renewal or extension
of, any such Letter of Credit is in the best interests of the Lenders.

ARTICLE V    

Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:

SECTION 5.01    Financial Statements; Borrowing Base and Other Information. The
Loan Parties shall promptly furnish to the Administrative Agent, in sufficient
copies for distribution by the Administrative Agent to each Lender, in such
detail as the Administrative Agent or the Lenders shall request, the following:
(a)    As soon as available, but in any event not later than ninety (90) days
after the close of each fiscal year (commencing with the fiscal year ending
November 30, 2016), audited consolidated balance sheets, and income statements,
cash flow statements and changes in stockholders’ equity for the Borrower and
its Subsidiaries, on a consolidated basis, for such fiscal year, and the
accompanying notes thereto, setting forth in each case in comparative form
figures for the previous fiscal year, all in reasonable detail, fairly
presenting the financial position and the results of operations of the Borrower
and its Subsidiaries as at the date thereof and for the fiscal year then ended,
and prepared in accordance with GAAP. Such statements shall be examined in
accordance with generally accepted auditing standards by and, in the case of
such statements performed on a consolidated basis, accompanied by a report and
opinion by Ernst & Young LLP, any other independent registered public
accountants or such other independent registered public accountants of
recognized national standing reasonably acceptable to the Administrative Agent,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(b)    As soon as available, but in any event not later than thirty (30) days
after the end of each month, unaudited consolidated balance sheets of the
Borrower and its Subsidiaries, on a consolidated basis, as at the end of such
month, and unaudited consolidated income statements and cash flow statements for
the Borrower and its Subsidiaries, on a consolidated basis, for such month and
for the period from the beginning of the fiscal year to the end of such month,
all in reasonable detail, fairly presenting the financial position and results
of operations of the Borrower and its Subsidiaries as at the date thereof and
for such periods, and, in each case, in comparable form, figures for the
corresponding period for the prior fiscal year and for the Borrower’s budget,
and prepared in accordance with GAAP applied consistently as with the audited
financial statements required to be delivered pursuant to Section 5.01(a);
provided, however, that monthly cash flow statements will be prepared in a
manner consistent with the unaudited cash flow statements delivered to the
Administrative Agent prior to the Effective Date and which is not in accordance
with GAAP. The Borrower shall certify by a certificate signed by its chief
financial officer or treasurer substantially in the form of Exhibit D that all
such statements (except the monthly cash flow statements) have been prepared in
accordance with GAAP and present fairly the financial position of the Borrower
and its Subsidiaries as at the dates thereof and its results of operations for
the periods then ended, subject to normal year-end adjustments;
(c)    With the annual audited financial statements delivered pursuant to
Section 5.01(a), and within thirty (30) days after the end of each month, a
certificate of the chief financial officer or treasurer of the Borrower
substantially in the form of Exhibit D setting forth in reasonable detail the
calculations required to establish that the Loan Parties were in compliance with
the covenant set forth in Section 5.27, during the period covered in such
financial statements and as at the end thereof. Within thirty (30) days after
the end of each month, a certificate of the chief financial officer or treasurer
of the Borrower stating that, except as explained in reasonable detail in such
certificate, (A) all of the representations and warranties of the Loan Parties
contained in this Agreement and the other Loan Documents are correct and
complete in all material respects as at the date of such certificate as if made
at such time, except for those that speak as of a particular date, (B) the Loan
Parties are, at the date of such certificate, in compliance in all material
respects with all of their respective covenants and agreements in this Agreement
and the other Loan Documents and (C) no Default or Event of Default then exists
or existed during the period covered by the financial statements for such month.
If such certificate discloses that a representation or warranty is not correct
or complete, or that a covenant has not been complied with, or that a Default or
Event of Default existed or exists, such certificate shall set forth what action
the Loan Parties have taken or propose to take with respect thereto;
(d)    Within ninety (90) days after the commencement of each fiscal year
(commencing with the fiscal year beginning December 1, 2016), annual forecasts
(to include forecasted consolidated balance sheets, income statements and cash
flow statements) for the Borrower and its Subsidiaries, on a consolidated basis,
as at the end of and for each quarter of such fiscal year;
(e)    Promptly after filing with the PBGC and the IRS, a copy of each annual
report and, upon the Administrative Agent’s request, such other filings filed
with respect to each Plan of the Loan Parties;
(f)    As soon as available, but in any event not later than forty-five (45)
days after the end of each fiscal quarter, unaudited consolidated financial
statements for such fiscal quarter, in a form consistent with the Borrower’s
Form 10-Q quarterly report filed with the SEC for the fiscal quarter ending
August 31, 2016. Promptly upon the filing thereof, the Borrower shall notify the
Administrative Agent if any reports or other documents have been filed by the
Borrower or any of its Subsidiaries with the SEC under the Securities Exchange
Act. The Borrower shall promptly provide the Administrative Agent with copies of
any of the above filings if not electronically available and shall promptly
provide the Administrative Agent with copies of all reports, notices, or
statements sent or received by the Borrower or any of its Subsidiaries to or
from the holders of any Equity Interests of the Borrower (other than routine
non-material correspondence sent by shareholders of the Borrower to the
Borrower) or any such Subsidiary or of any Indebtedness of the Borrower or any
of its Subsidiaries registered under the Securities Act of 1933 or to or from
the trustee under any indenture under which the same is issued;
(g)    [Reserved];
(h)    Promptly after their distribution or filing, as applicable, copies of any
and all proxy statements, financial statements, and reports which the Borrower
makes available to its shareholders; provided, that if any such materials are
available electronically as a filing with the SEC, the Borrower shall give the
Administrative Agent prompt notice of such filing and need not provide the
Administrative Agent with copies of such publicly filed materials;
(i)    [Reserved];
(j)    Within fifteen (15) days after the end of each month (for such month) or
more frequently if requested by the Administrative Agent, a Borrowing Base
Certificate together with supporting information in accordance with Section
5.01(l); provided, that to the extent Availability falls below $20,000,000 at
any time after the date hereof, then from and after such date, such Borrowing
Base Certificate and supporting information shall be delivered on a weekly basis
on Wednesday of each week for the week ending on the previous Friday. Upon the
commencement of such weekly reporting, the Borrower may only revert back to
monthly reporting from and after the date on which the Borrower has maintained
Availability of at least $20,000,000 for ninety (90) consecutive days;
(k)    [Reserved];
(l)    The Borrower shall provide the Administrative Agent with the following
documents at the following times in form satisfactory to the Administrative
Agent: (i) at the times specified in Section 5.01(j), or more frequently if
requested by the Administrative Agent, a schedule of the Borrower’s Accounts
created, credits given, cash collected and other adjustments to Accounts since
the last such schedule; (ii) on a monthly basis, by the 15th day of the
following month, or more frequently if requested by the Administrative Agent, an
aging of the Borrower’s Accounts, together with a reconciliation to the
corresponding Borrowing Base and to the Borrower’s general ledger; (iii) on a
monthly basis by the 15th day of the following month, or more frequently if
requested by the Administrative Agent, an aging of the Borrower’s accounts
payable; (iv) on a monthly basis by the 15th day of the following month (or more
frequently if requested by the Administrative Agent), a detailed calculation of
Eligible Accounts and Eligible Inventory; (v) on a monthly basis by the 15th day
of the following month (or more frequently if requested by the Administrative
Agent), Inventory reports by category and location, together with a
reconciliation to the corresponding Borrowing Base and to the Borrower’s general
ledger; (vi) upon request, copies of invoices in connection with the Borrower’s
Accounts, customer statements, credit memos, remittance advices and reports,
deposit slips, shipping and delivery documents in connection with the Borrower’s
Accounts and for Inventory acquired by the Borrower, purchase orders and
invoices; (vii) upon request, a statement of the balance of each of the
intercompany accounts; (viii) such other reports as to the Collateral of any
Loan Party as the Administrative Agent shall reasonably request from time to
time; and (ix) with the delivery of each of the foregoing, a certificate of the
applicable Loan Party executed by an officer thereof certifying as to the
accuracy and completeness of the foregoing. If any of any Loan Party’s records
or reports of the Collateral are prepared by an accounting service or other
agent, such Loan Party hereby authorizes such service or agent to deliver such
records, reports, and related documents to the Administrative Agent, for
distribution to the Lenders.
(m)    Such additional information as the Administrative Agent and/or any Lender
may from time to time reasonably request regarding the financial and business
affairs of the Borrower or any Subsidiary.

SECTION 5.02    Notices of Material Events. The Borrower shall notify the
Administrative Agent and the Lenders in writing of the following matters at the
following times:
(a)    Immediately after an officer of the Borrower becomes aware of any Default
or Event of Default;
(b)    [Reserved];
(c)    Promptly after an officer of the Borrower becomes aware of any event or
circumstance which could reasonably be expected to have a Material Adverse
Effect;
(d)    Promptly after an officer of the Borrower becomes aware of any pending or
threatened action, suit, or proceeding, by any Person, or any pending or
threatened investigation by a Governmental Authority, which could reasonably be
expected to have a Material Adverse Effect;
(e)    Promptly after an officer of the Borrower becomes aware of any pending or
threatened strike, work stoppage, unfair labor practice claim, or other labor
dispute affecting the Borrower or any of its Subsidiaries in a manner which
could reasonably be expected to have a Material Adverse Effect;
(f)    [Reserved];
(g)    Promptly after receipt of any notice of any violation by the Borrower or
any of its Subsidiaries of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that the Borrower or any of its Subsidiaries is not in
compliance with any Environmental Law or is investigating the Borrower’s or any
of its Subsidiaries’ compliance therewith, which non-compliance could reasonably
be expected to have a Material Adverse Effect;
(h)    Promptly after receipt of any written notice that the Borrower or any of
its Subsidiaries is or may be liable to any Person as a result of the Release or
threatened Release of any Hazardous Materials or that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any remedial action is needed to respond to the Release or
threatened Release of any Hazardous Materials which, in either case, is
reasonably likely to give rise to liability of the Borrower or any of its
Subsidiaries in excess of $2,500,000;
(i)    Promptly after receipt of any notice of a federal tax lien assertion or
filing;
(j)    Any change in the Borrower’s or any Guarantor’s name as it appears in the
state of its incorporation or other organization, state of incorporation or
organization, type of entity, organizational identification number, locations of
Collateral, or form of organization, trade names under which the Borrower or
such Guarantor will sell Inventory or create Accounts, or to which instruments
in payment of Accounts may be made payable, in each case at least thirty (30)
days prior thereto;
(k)    Within ten (10) Business Days after the Borrower or any ERISA Affiliate
knows or has reason to know, that an ERISA Event (other than a Reportable Event
with respect to a Title IV Plan) or a prohibited transaction (as defined in
Sections 406 of ERISA and 4975 of the Code) has occurred, and, when known, any
action taken or threatened by the IRS, the DOL or the PBGC with respect thereto;
and in the event a Reportable Event with respect to a Title IV Plan occurs
within ten (10) Business Days after such occurrence and before such occurrence
is reported to the PBGC;
(l)    Upon request by the Administrative Agent, copies of the following: (i)
each annual report (Form 5500 series), including Schedule B thereto, filed with
the PBGC, the DOL or the IRS with respect to each Plan, (ii) each funding waiver
request filed with the PBGC, the DOL or the IRS with respect to any Plan and all
communications received by the Borrower or any ERISA Affiliate from the PBGC,
the DOL or the IRS with respect to such request, (iii) each other filing or
notice filed with the PBGC, the DOL or the IRS, with respect to each Plan by
either the Borrower or any ERISA Affiliate and (iv) such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and
(m)    Upon request by the Administrative Agent, copies of each actuarial report
for any Plan or Multiemployer Plan and annual report for any Multiemployer Plan
and a summary of any changes in the benefits of any existing Plan which
increases the Borrower’s annual costs with respect thereto by an amount in
excess of $1,000,000.
Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Borrower, its
Subsidiary, or any ERISA Affiliate, as applicable, has taken or proposes to take
with respect thereto.

SECTION 5.03    Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries in conformity with GAAP (or the
comparable foreign equivalent thereof) and all requirements of law shall be made
of all material dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
any of its agents or consultants (a) to visit and inspect, during regular
business hours and under guidance of officers of the Borrower or such
Subsidiary, any of the properties of the Borrower or any of its Subsidiaries and
(b) to examine the books of account of the Borrower and any of its Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants all at such reasonable times and intervals, upon such
reasonable notice and to such reasonable extent as the Administrative Agent or
such Lender may request.

SECTION 5.04    Appraisals. Whenever a Default or Event of Default exists, and
at such other times not more frequently than once a year as the Administrative
Agent requests, the Loan Parties shall, at their expense and upon the
Administrative Agent’s request, provide the Administrative Agent with an
Appraisal.

SECTION 5.05    Taxes and Other Obligations. The Borrower will pay and
discharge, and will cause each of its Subsidiaries to pay and discharge, all
material Taxes imposed upon the Borrower or its Subsidiaries, or upon the income
or profits of the Borrower or its Subsidiaries, or upon any properties belonging
to the Borrower or its Subsidiaries, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a lien or charge not otherwise
permitted under Section 5.22(a) upon any properties of the Borrower or any such
Subsidiary; provided that none of the Company or any such Subsidiary shall be
required to pay any such material Tax which is being contested in good faith and
by appropriate proceedings if the Borrower or any such Subsidiary has maintained
adequate reserves with respect thereto in accordance with GAAP.

SECTION 5.06    Legal Existence and Good Standing. Each Loan Party shall, and
shall cause each of its Subsidiaries to, maintain its legal existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 5.06 shall prevent transactions permitted by this Agreement.

SECTION 5.07    Compliance with Law and Agreements; Maintenance of Licenses.
Each Loan Party shall comply, and shall cause each Subsidiary to comply, in all
material respects with all Requirements of Law of any Governmental Authority
having jurisdiction over it or its business (including the Federal Fair Labor
Standards Act and all Environmental Laws). Each Loan Party shall, and shall
cause each of its Subsidiaries to, obtain and maintain all material licenses,
permits, franchises, and governmental authorizations necessary to own its
property and to conduct its business as conducted on the Effective Date. Each
Loan Party shall not, and shall cause each of its Subsidiaries not to, modify,
amend or alter its certificate or articles of incorporation or bylaws, other
than in a manner which does not adversely affect the rights of the Lenders or
the Administrative Agent. Each Loan Party shall maintain in effect and enforce
policies and procedures designed to promote compliance by such Loan Party, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

SECTION 5.08    Maintenance of Property; Inspection of Property.
(a)    The Loan Parties shall, and shall cause each of their respective
Subsidiaries to, maintain all of its material property necessary and useful in
the conduct of its business, in good operating condition and repair, ordinary
wear and tear excepted.
(b)    The Loan Parties shall maintain complete and accurate books and records
(in accordance with GAAP) with respect to the financial operations of the Loan
Parties and the Collateral, and furnish to the Administrative Agent, with
sufficient copies for each of the Lenders, such reports relating to the
Collateral as the Administrative Agent shall from time to time request.
(c)    The Loan Parties shall permit representatives and independent contractors
of the Administrative Agent (at the expense of the Loan Parties) and, so long as
no Event of Default has occurred and is continuing, not to exceed two (2) times
per year to visit and inspect any of their properties, to examine their
corporate, financial and operating records, and make copies thereof or abstracts
therefrom and to discuss their affairs, finances and accounts with their
respective directors, officers and independent public accountants, at such
reasonable times during normal business hours and as soon as may be reasonably
desired, upon reasonable advance notice to the Loan Parties; provided, however,
when an Event of Default exists, the Administrative Agent or any Lender may do
any of the foregoing at the expense of the Loan Parties at any time during
normal business hours and without advance notice.

SECTION 5.09    Insurance.
(a)    The Borrower will, and will cause each of its Subsidiaries to, at all
times keep their respective property in which a Lien has been granted to the
Administrative Agent insured in favor of the Administrative Agent, and all
policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Borrower or any such
Subsidiary) (i) shall be endorsed to the Administrative Agent’s reasonable
satisfaction for the benefit of the Administrative Agent (including, without
limitation, by naming the Administrative Agent as loss payee (with respect to
Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days’ prior written notice thereof (or 10 days’ prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Administrative Agent and (iii) shall be deposited with the
Administrative Agent.
(b)    If the Borrower or any of its Subsidiaries shall fail to maintain all
insurance in accordance with this Section 5.09, or if the Borrower or any of its
Subsidiaries shall fail to so endorse and deposit all policies or certificates
with respect thereto, the Administrative Agent and/or the Administrative Agent
shall have the right (but shall be under no obligation), upon notice to the
Borrower, to procure such insurance, and the Borrower agrees to reimburse the
Administrative Agent or the Administrative Agent, as the case may be, for all
costs and expenses of procuring such insurance.

SECTION 5.10    Insurance and Condemnation Proceeds. The Borrower shall promptly
notify the Administrative Agent and the Lenders of any loss, damage, or
destruction to the Collateral in excess of $5,000,000, whether or not covered by
insurance. The Administrative Agent is hereby authorized to collect all business
interruption proceeds and all other insurance and condemnation proceeds in
respect of Collateral directly and to apply or remit them as follows:
(a)    With respect to insurance and condemnation proceeds relating to
Collateral and proceeds of business interruption insurance, after deducting from
such proceeds the reasonable expenses, if any, incurred by the Administrative
Agent in the collection or handling thereof, the Administrative Agent shall
apply such proceeds, ratably, to the reduction of the Obligations in the order
provided for in Section 2.18.
(b)    With respect to insurance and condemnation proceeds relating to Fixed
Assets, to the extent not prohibited by the terms of the Term Loan Agreement,
the Borrower shall use such proceeds, or any part thereof, to replace, repair,
restore or rebuild the relevant Fixed Assets in a diligent and expeditious
manner with materials and workmanship of substantially the same quality as
existed before the loss, damage or destruction; provided that the Borrower need
not comply with the requirements under this clause (b) to the extent it
demonstrates to the Administrative Agent’s satisfaction that the Borrower’s
remaining Fixed Assets are sufficient for the Borrower to continue producing and
processing Inventory in a manner which is substantially similar to the
operations of the Borrower existing immediately prior to the event resulting in
insurance and condemnation proceeds being issued.

SECTION 5.11    Environmental Laws.

SECTION 5.12    Compliance with ERISA. Each Loan Party shall, and shall cause
each of its ERISA Affiliates to: (a) maintain each Plan and Foreign Pension Plan
in compliance in all material respects with the applicable provisions of ERISA,
the Code and other federal or state law (or their foreign equivalents as
applicable); (b) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (c) make all required contributions to any
Plan subject to Sections 412 and 430 of the Code and each Multiemployer Plan;
(d) not engage in a prohibited transaction (for which an exemption is not
otherwise available) or violation of the fiduciary responsibility rules with
respect to any Plan and Foreign Pension Plan which results in aggregate
liabilities to the Borrower and its Subsidiaries in an amount exceeding
$5,000,000; and (e) not engage in a transaction that could be subject to Section
4069 or 4212(c) of ERISA.

SECTION 5.13    Mergers, Consolidations or Sales. The Loan Parties will not, and
will not permit any of their respective Subsidiaries to, wind up, liquidate or
dissolve its affairs or enter into any transaction of merger or consolidation,
or convey, sell, lease or otherwise dispose of (or agree to do any of the
foregoing at any future time) all or any part of its property or assets
(including, without limitation, any sale, lease, or other disposition, or
issuance, of Equity Interests or securities of a Subsidiary or another Person),
or enter into any sale and leaseback transactions (except as permitted under
Section 5.23), except that:
(a)    The Borrower and its Subsidiaries may make sales of Cash Equivalents and
Inventory in the ordinary course of business;
(b)     The Borrower and its Subsidiaries may make sales or other dispositions
of assets (other than the Equity Interests of a Loan Party); provided that, (i)
no Default or Event of Default shall have occurred and then be continuing
immediately before or after giving effect to such sale or disposition, (ii) each
such sale or disposition of Accounts and/or Inventory of Loan Parties results in
consideration of 100% cash in an amount equal to at least the fair market value
of such assets (but, to the extent such sale or disposition involves Eligible
Accounts or Eligible Inventory, in no event shall the net proceeds received be
less than the amount of Availability generated by such Eligible Accounts and/or
Eligible Inventory under the definition of Borrowing Base) and all of such
proceeds shall be applied against the outstanding balance of Revolving Loans,
(iii) each such sale or disposition of other assets results in consideration at
least 75% of which shall at the time received be in the form of cash (provided
that in lieu of cash the Borrower may receive, as consideration for the sale of
any assets, assets which the Borrower would have been permitted to reinvest in
under the terms of Section 4.02(c) of the Term Loan Agreement as in effect on
the date hereof if the Borrower had received cash consideration), (iv) the
aggregate sale proceeds from all assets subject to such sales shall not exceed
the greater of (x) $15,000,000 and (y) 10% of consolidated total assets of the
Borrower and its Subsidiaries, in each case in any fiscal year of the Borrower
plus, in the case of a sale or disposition of foreign assets or a Foreign
Subsidiary, $100,000,000 in the aggregate after the Effective Date and (v) net
proceeds from the sale or disposition of assets (other than Accounts and
Inventory of the Loan Parties) in excess of $15,000,000 are either applied as
provided in Section 4.02(c) of the Term Loan Agreement as in effect on the date
hereof or reinvested in assets to the extent permitted by Section 4.02(c) of the
Term Loan Agreement as in effect on the date hereof;
(c)    Capital Expenditures by the Borrower and its Subsidiaries shall be
permitted;
(d)    the Borrower and its Subsidiaries may sell or otherwise dispose of
damaged, obsolete or worn-out assets (excluding Eligible Accounts and Eligible
Inventory) that are no longer necessary for the proper conduct of their
respective business for fair market value so long as the proceeds from the sale
of any Accounts and Inventory of the Loan Parties are applied to repay the
Revolving Loans;
(e)    transactions permitted by Section 5.14 shall be permitted;
(f)    the Borrower and its Subsidiaries may grant leases or subleases of real
property and equipment to other Persons in the ordinary course of business and
not materially interfering with the conduct of the business of the Borrower and
its Subsidiaries taken as a whole;
(g)    any Foreign Subsidiary of the Borrower may be sold or transferred to,
merged with and into, or be dissolved or liquidated into, or any of its assets
or Equity Interests otherwise sold or transferred to (x) the Borrower or (y) any
wholly-owned Subsidiary of the Borrower, so long as so long as the Borrower and
its Subsidiaries shall be in compliance with the requirements of Section 5.31
and the Collateral Documents;
(h)    any Domestic Subsidiary of the Borrower may be merged with and into, or
be dissolved or liquidated into, or any of its assets transferred to (x) the
Borrower or (y) any wholly-owned Domestic Subsidiary of the Borrower, so long as
(i), in the case of clause (y), such wholly-owned Domestic Subsidiary of the
Borrower is a Guarantor and (ii) any security interests granted to the
Administrative Agent for the benefit of the Lenders pursuant to the Loan
Documents in the assets of such Subsidiary shall remain in full force and effect
and perfected (to at least the same extent as in effect immediately prior to
such merger, consolidation, dissolution or liquidation) and all actions required
to maintain said perfected status have been taken;
(i)    the Loan Parties may sell or otherwise transfer assets (other than any
real property and other than Accounts and Inventory from the Borrower to a
Guarantor) between or among one another, and Non-Guarantor Subsidiaries may sell
or otherwise transfer assets between or among one another or to the Borrower or
a Subsidiary Guarantor;
(j)    each of the Borrower and its Subsidiaries may, in the ordinary course of
business, license on a non-exclusive basis patents, trademarks, copyrights and
know-how to third Persons, so long as each such license does not prohibit the
granting of a Lien by the Borrower or such Subsidiary in the intellectual
property covered by such license;
(k)    each of the Borrower and its Subsidiaries may liquidate any Non-Guarantor
Subsidiary;
(l)    the Loan Parties may make sales of Inventory of the Loan Parties to their
Foreign Subsidiaries in the ordinary course of business; provided that, (i) no
Default or Event of Default shall have occurred and then be continuing
immediately before or after giving effect to such sale or transfer, (ii) any
sale shall be for at least fair market value (but, in the event any Eligible
Inventory is sold, in no event shall the net proceeds received be less than the
amount of Availability generated by such Eligible Inventory under the definition
of Borrowing Base) and result in 100% cash consideration, the net proceeds of
which are applied to repay the Revolving Loans; provided, that the Loan Parties
may hold open accounts receivable for such sales (and, to the extent any such
receivable is evidenced by a note in favor of the applicable Loan Party, such
note shall be pledged to the Administrative Agent pursuant to the Security
Agreement) in amounts equal to at least the fair market value of such Inventory
sold (but, in the event any Eligible Inventory is sold, in no event less than
the amount of Availability generated by such Eligible Inventory under the
definition of Borrowing Base) and any repayments on such account receivable or
note shall be applied to repay the Revolving Loans; provided, further, that the
aggregate accounts receivables outstanding at any one time created after the
Effective Date and generated from such Inventory sales shall not exceed
$10,000,000 (and for the avoidance of doubt shall exclude the accounts
receivable listed on Schedule 5.13(l) hereto);
(m)    the Loan Parties may sell or discount Accounts (other than Eligible
Accounts) in the ordinary course of business, but only in connection with the
collection or compromise thereof; provided that, (i) no Default or Event of
Default shall have occurred and then be continuing immediately before or after
giving effect to such sale or discount and (ii) any such sale or discount shall
be for at least fair market value and any net cash proceeds therefrom shall be
applied to repay the Revolving Loans;
(n)    any Foreign Subsidiary may sell or discount accounts in the ordinary
course of business, but only in connection with the collection or compromise
thereof; provided that, (i) no Default or Event of Default shall have occurred
and then be continuing immediately before or after giving effect to such sale or
discount and (ii) any such sale or discount shall be for at least fair market
value;
(o)    to the extent the Borrower and its Subsidiaries comply with the
requirements of Section 5.31 and the Security Agreement, the Borrower and its
Subsidiaries may complete any restructuring, regardless of whether accomplished
by liquidation, contribution, distribution, merger, amalgamation or any other
technique, whereby the ownership of Foreign Subsidiaries is changed, so long as
each such Foreign Subsidiary that is a Subsidiary of the Borrower prior to such
restructuring and is intended to remain in existence following such
restructuring remains, directly or indirectly, a Subsidiary of the Borrower
after such restructuring; and
(p)    in addition to the foregoing, the Borrower and/or certain Loan Parties
may transfer, directly or indirectly, in one transaction or a series of
transactions, Intercompany Notes owed to the Borrower or a wholly-owned
Subsidiary by a wholly-owned Subsidiary, so long as the promissory notes that
the Borrower or such Loan Party will obtain in connection with the transfer
thereof are pledged as additional collateral security for the Obligations and
promptly delivered to the Administrative Agent, together with instruments of
transfer duly executed in blank, in accordance with the Intercreditor Agreement
and the Security Agreement (in which case the Administrative Agent shall be
deemed to have released its lien on such notes transferred by the Borrower
and/or certain Loan Parties, as applicable).
For purposes of clause (iii) of the proviso to clause (b) above, the following
shall be deemed to be cash in respect of any sale or disposition:
(1)    the amount (without duplication) of any liability (other than any
Indebtedness of the Borrower or a Guarantor whether outstanding on the Effective
Date or thereafter incurred which is subordinated by its terms in right of
payment to the Obligations) that would be recorded on a balance sheet prepared
in accordance with GAAP of the Borrower or such Subsidiary that is expressly
(x) assumed by a Person other than the Borrower or a Subsidiary, or (y) expunged
by the holder of such liability, and with respect to which, in each case, the
Borrower or such Subsidiary, as the case may be, is unconditionally released
from further liability with respect thereto;
(2)    the amount of any obligations or securities received from such transferee
that are within 180 days repaid, converted into or sold or otherwise disposed of
for cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
actually so received);
(3)    any contingent earn-out obligation received by the Borrower or any
Subsidiary in such asset sale having an aggregate potential payout, taken
together with all other contingent earn-out obligations received pursuant to
this clause since the Effective Date that are at the time outstanding and held
by the Borrower or any Subsidiary, not to exceed $20,000,000 at that time then
outstanding (after giving effect to any payment or reduction); and
(4)    any Designated Noncash Consideration received by the Borrower or any
Subsidiary in such asset sale having an aggregate fair market value, taken
together with all other Designated Noncash Consideration received pursuant to
this clause since the Effective Date that is at the time outstanding and held by
the Borrower or any Subsidiary, not to exceed the greater of (x) $25,000,000  or
(y) 5.5% of Consolidated Net Tangible Assets at the time of the receipt of such
Designated Noncash Consideration, with the fair market value of each item of
Designated Noncash Consideration being measured at the time received and without
giving effect to subsequent changes in value.

SECTION 5.14    Dividends; and Capital Changes. Neither the Loan Parties nor any
of their respective Subsidiaries shall (a) directly or indirectly declare or
make, or incur any liability to make, any Dividends or (b) make any change in
its capital structure which could have a Material Adverse Effect.
Notwithstanding the foregoing:
(a)    any Subsidiary of the Borrower may pay Dividends to (i) the Borrower or
(ii) any wholly-owned Subsidiary of the Borrower;
(b)    any non-wholly-owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders or equity owners generally so long as the Borrower or its
respective Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);
(c)    the Borrower may pay cash Dividends so long as the Payment Condition is
satisfied;
(d)    the Borrower and any of its Subsidiaries may declare and pay Dividends
payable solely in the common stock or other Equity Interests that is not
Disqualified Stock of such Person; and
(e)    so long as no Default or Event of Default has occurred and is continuing,
the Borrower and any of its Subsidiaries may make Dividends in an amount not to
exceed $5,000,000 per fiscal year to pay for the repurchase, retirement or other
acquisition or retirement for value of equity interests (other than Disqualified
Stock) of the Borrower pursuant to and in accordance with employment contracts,
stock option plans or other benefit plans or similar arrangements for
consultants, management (including directors and officers) or employees of the
Borrower and any of its Subsidiaries.

SECTION 5.15    Restricted Investments. The Loan Parties will not, and will not
permit any of their respective Subsidiaries to, directly or indirectly, (a) lend
money or credit or make advances to any Person, (b) purchase or otherwise
acquire (in one or a series of related transactions) any part of the property or
assets of any Person (including, without limitation, any stock, obligations or
securities of, or any other interest in, any other Person), but excluding
purchases or other acquisitions of inventory, materials and equipment and other
real and personal assets (other than assets constituting, or a Person with
assets constituting, a business, or Equity Interests or securities of a Person
with assets constituting a business) used or to be used in the business of the
Loan Parties and their respective Subsidiaries, (c) make any capital
contribution to any other Person or (d) purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract (each, a
“Restricted Investment”), except that the following Restricted Investments shall
be permitted:
(a)    the Borrower and its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary terms;
(b)    the Borrower and its Subsidiaries may acquire and hold cash and Cash
Equivalents;
(c)    the Borrower and its Subsidiaries may (x) make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000 and (y) make loans to members of management to fund their
purchase of Equity Interests of the Borrower so long as no cash is paid by the
Borrower or any of its Subsidiaries in connection therewith (or any cash so paid
is promptly (and in any event within one (1) Business Day) returned to the
Borrower or such Subsidiary);
(d)    the Borrower and its Subsidiaries may enter into Swap Agreements to the
extent permitted by Section 5.17;
(e)    investments in existence on the Effective Date and listed on Schedule
5.15 shall be permitted, without giving effect to any additions thereto or
replacements thereof (provided that intercompany investments listed on Schedule
5.15 may be repaid or redeemed and re-advanced or re-contributed as new
intercompany investments up to the amount of such investments in effect as of
the Effective Date);
(f)    (i) any Loan Party may make intercompany loans to any other Loan Party,
(ii) any Subsidiary of the Borrower may make intercompany loans to any Loan
Party and (iii) any Foreign Subsidiary may make intercompany loans to another
Foreign Subsidiary (collectively, “Intercompany Loans”); provided, that in the
case of (i) and (ii) only (x) each Intercompany Loan shall be evidenced by an
Intercompany Note, (y) each Intercompany Note issued to a Loan Party shall be
pledged to the Administrative Agent pursuant to the Security Agreement and (z)
each Intercompany Note made by a Loan Party and issued to a Subsidiary of the
Borrower that is not a Loan Party shall contain subordination provisions
reasonably satisfactory to the Administrative Agent;
(g)    the Borrower and its Subsidiaries may make intercompany loans to, or
investments in, any of its Foreign Subsidiaries in the form of cash or Cash
Equivalents or in connection with the conversion of an account receivable for
Inventory sold pursuant to Section 5.13(l) into an intercompany loan so long as
in each case (A) the Payment Condition is satisfied and (B) each such
intercompany loan shall be evidenced by an Intercompany Note and if such
Intercompany Note is issued to a Loan Party, it shall be pledged to the
Administrative Agent pursuant to the Pledge Agreement;
(h)    the Loan Parties may make equity contributions to the capital of their
respective Subsidiaries which are Loan Parties;
(i)    the Borrower and its Subsidiaries may create or acquire new Subsidiaries
to the extent otherwise permitted hereunder;
(j)    the Borrower and its Subsidiaries may transfer Inventory or Equipment not
otherwise reasonably required for the operations of the Loan Parties to any
Foreign Subsidiary so long as (A) no Default or Event of Default is in existence
at such time or would result therefrom, (B) such Foreign Subsidiary pays for
such Equipment in cash equal to the fair market value thereof and (C) to the
extent such transfer is in respect of Inventory of a Loan Party, the provisions
of Section 5.13(l) are satisfied;
(k)    the Borrower and its Subsidiaries shall be permitted to make Capital
Expenditures;
(l)    the Borrower and its Subsidiaries may enter into transactions permitted
under Section 5.13;
(m)    the Borrower and its Subsidiaries may enter into guarantees to the extent
permitted by Sections 5.16 and 5.17(h);
(n)    subject to the provisions of this Section 5.15(n) and the requirements
contained in the definition of Permitted Acquisition, the Loan Parties and
wholly-owned Subsidiaries of the Borrower may from time to time after the
Effective Date effect Permitted Acquisitions, so long as (i) all the criteria
set forth in the definition of Permitted Acquisition are satisfied, (ii) all
representations and warranties contained herein or in the other Loan Documents
shall be true and correct in all material respects with the same effect as
though such representations and warranties were made on and as of the date of
such Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date, (iii) in the case of acquisitions effected by any Loan Party, such
Loan Party is able to, and does, grant a Lien to the Administrative Agent for
the benefit of the Lenders on and security interest in assets acquired thereby
in connection with such Permitted Acquisition and (iv) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Financial Officer of the Borrower, certifying to his or her Knowledge,
compliance with the requirements of preceding clauses (i) through (iii);
(o)    investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(p)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or at the time such Person merges or consolidates
with the Borrower or any of its Subsidiaries, in either case, as the result of a
Permitted Acquisition in compliance with the terms of this Agreement; provided
that such investments were not made by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Subsidiary of the
Borrower or such merger or consolidation;
(q)    in addition to the other exceptions set forth in this Section 5.15, the
Borrower and its Subsidiaries may make additional Restricted Investments after
the Effective Date to the extent not otherwise permitted under this Section 5.15
so long as the Payment Condition is satisfied;
(r)    investments made in the Asian Latex Businesses in an aggregate amount not
to exceed $25,000,000 so long as the Payment Condition is satisfied; and
(s)    investments to the extent such investment represents the non-cash portion
of the consideration received in an asset sale as permitted pursuant to Section
5.13(b).

SECTION 5.16    [Reserved].

SECTION 5.17    Indebtedness. Neither the Borrower nor any of its Subsidiaries
shall incur or maintain any Indebtedness, other than:
(a)    Indebtedness incurred pursuant to this Agreement and the other Loan
Documents;
(b)    existing Indebtedness to the extent the same is listed on Schedule 3.08
and Permitted Refinancing Indebtedness in respect of such Indebtedness;
(c)    Indebtedness evidenced by Capital Lease Obligations and purchase money
Indebtedness of the Borrower and its Subsidiaries, including any Indebtedness
assumed in connection with the acquisition of assets; provided that in no event
shall the aggregate principal amount of Capital Lease Obligations, and the
principal amount of all such Indebtedness incurred or assumed in each case after
the Effective Date, permitted by this clause (c) exceed at any time outstanding
the greater of (x) $25,000,000 and (y) 5.6% of Consolidated Net Tangible Assets
as of the time of incurrence;
(d)    Intercompany Loans among the Borrower and its Subsidiaries to the extent
permitted by Section 5.15;
(e)    Indebtedness of the Borrower and its Subsidiaries under Swap Agreements
so long as management of the Borrower has determined that the entering into of
such Swap Agreements are bona fide hedging activities;
(f)    [Reserved];
(g)    Indebtedness of the Loan Parties arising under the Term Loan Documents
(or any Permitted Refinancing Indebtedness of the Term Loan Agreement) in an
aggregate principal amount not to exceed $350,000,000, less the aggregate
principal amount of all principal repayments from and after the Amendment Date;
provided, that the principal amount thereof may be increased by an aggregate
amount not to exceed the amount permitted under Sections 2.15(a)(iv) and
8.04(xi) of the Term Loan Agreement as such Term Loan Agreement is in effect on
the Amendment Date so long as (i) no Default or Event of Default shall have
occurred and then be continuing immediately before or after giving effect to
such increase, (ii) after giving pro forma effect to the incurrence of such
additional Indebtedness and the use of proceeds thereof, (x) the Senior Secured
Net Leverage Ratio (as defined and calculated under the Term Loan Agreement as
in effect on the Amendment Date) as of the fiscal quarter most recently ended
for which financial statements have been delivered pursuant to Section 5.01 does
not exceed 4.00:1.00, (iii) the maturity date of such additional Indebtedness
shall not be prior to the scheduled maturity date of the Indebtedness under the
Term Loan Agreement as in effect on the Amendment Date, (iv) the amortization
payments in respect of such additional Indebtedness shall be no more than
ratable with the amortization payments under the Term Loan Agreement as in
effect on the Amendment Date, (v) the interest rate margins in respect of such
additional Indebtedness incurred within 12 months of the Amendment Date shall
not be increased by more than 50 basis points over those in effect on the
Amendment Date and (vi) such Indebtedness shall satisfy all the requirements of
Sections 2.15 and 8.04(xi) of the Term Loan Agreement as in effect on the
Amendment Date; provided, that in the case of Indebtedness arising under Section
8.04(xi) of the Term Loan Agreement, it is understood that such Indebtedness may
be held by lenders other than the Lenders under the Term Loan Documents;
(h)    any Loan Party may become liable as a guarantor with respect to
obligations of any other Loan Party, which obligations are not otherwise
prohibited under this Agreement;
(i)    Indebtedness representing deferred compensation to employees and
directors of the Borrower or its Subsidiaries; provided that the aggregate
principal amount of Indebtedness permitted by this clause (i) shall not exceed
$15,000,000 at any time outstanding;
(j)    Additional unsecured Indebtedness of the Borrower and its Subsidiaries
not otherwise permitted under this Section 5.17 not to exceed $50,000,000 in
aggregate principal amount at any one time outstanding;
(k)    Indebtedness of a Subsidiary of the Borrower acquired after the Effective
Date in connection with a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness);
provided that the aggregate principal amount of all such Indebtedness
outstanding at any one time pursuant to this clause (k) shall not exceed (A)
$10,000,000 plus (B) an additional amount of Indebtedness if (x) such
Indebtedness consists of Permitted Indebtedness and (y) after giving effect to
the incurrence of such Permitted Indebtedness and the respective Permitted
Acquisition, the Interest Coverage Ratio for the then most recently ended fiscal
quarter for which financial statements have been delivered pursuant to Section
5.01 is greater than 2.00:1.00 after giving pro forma effect to such
Indebtedness; and Permitted Refinancing Indebtedness in respect of any of the
foregoing;
(l)    Indebtedness of Subsidiaries that are not Loan Parties from time to time
owing to Persons other than a Loan Party; provided that the aggregate amount of
such Indebtedness under this clause (l) does not exceed $40,000,000 at any one
time outstanding;
(m)    Additional unsecured Indebtedness of the Borrower and its Subsidiaries
not otherwise permitted under this Section 5.17; provided that (i) after giving
effect to the incurrence of such additional Indebtedness, the Interest Coverage
Ratio for the then most recently ended fiscal quarter for which financial
statements have been delivered pursuant to Section 5.01 is greater than
2.00:1.00 after giving pro forma effect to such Indebtedness and (ii) the
aggregate amount of such Indebtedness under this clause (m) that may be incurred
by Foreign Subsidiaries does not exceed $50,000,000 at any one time outstanding
and Permitted Refinancing Indebtedness in respect of the foregoing;
(n)    Indebtedness consisting of supply chain finance services, including,
without limitation, trade payable services and supplier accounts receivable
purchases, in each case, in the ordinary course of business; provided, that such
Indebtedness shall not relate to, or be secured by, Revolving Credit Primary
Collateral; and
(o)    Indebtedness permitted by Section 8.04(xiii) of the Term Loan Agreement
as in effect on the Amendment Date.

SECTION 5.18    Prepayment. Neither the Borrower nor any of its Subsidiaries
shall voluntarily prepay or redeem any Indebtedness, except (a) the Obligations
in accordance with the terms of this Agreement, (b) the Indebtedness under the
Term Loan Agreement to the extent permitted under Section 2.11(c) of this
Agreement, subject to the Intercreditor Agreement and (c) Indebtedness under the
Term Loan Agreement and any other Indebtedness (other than the Obligations) so
long as at the time of, and after giving effect to, such prepayment or
redemption, the Payment Condition is satisfied. Neither the Borrower nor any of
its Subsidiaries shall prepay Indebtedness under the Term Loan Agreement from
“Excess Cash Flow” (as defined in the Term Loan Agreement as of the date hereof)
unless, after giving effect to any such prepayment the Borrower has Availability
of at least $25,000,000.

SECTION 5.19    Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transaction or series of
related transactions, whether or not in the ordinary course of business, with
any Affiliate of the Borrower or any of its Subsidiaries, other than on terms
and conditions substantially as favorable to the Borrower or such Subsidiary as
would reasonably be obtained by the Borrower or such Subsidiary at that time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
except that: (a) Dividends may be paid to the extent provided in Section 5.14;
(b) transactions permitted under Section 5.13 shall be permitted; (c) loans may
be made and other transactions may be entered into by the Borrower and its
Subsidiaries to the extent permitted by Section 5.15; (d) the Borrower and its
Subsidiaries may enter into other transactions between or among the Borrower and
its Subsidiaries not involving any other Affiliate so long as such transactions
are not otherwise prohibited by the terms of this Agreement or any other Loan
Document; (e) customary fees paid to members of the board of directors of the
Borrower and its Subsidiaries for their services as directors not in excess of
fees paid to directors who are not Affiliates; and (f) issuances of equity
interests, payments of bonuses and other transactions permitted pursuant to
employment or compensation agreements, option agreements, incentive plans,
indemnification agreements and other arrangements with employees and directors
of the Borrower or any of its Subsidiaries, in each case so long as the
foregoing are on terms not materially more beneficial to such officers and
directors as those provided by companies of similar size and similar financial
condition as the Borrower and its Subsidiaries.

SECTION 5.20    Investment Banking and Finder’s Fees. Neither the Borrower nor
any of its Subsidiaries shall pay or agree to pay, or reimburse any other party
with respect to, any investment banking or similar or related fee, underwriter’s
fee, finder’s fee, or broker’s fee to any Person in connection with this
Agreement. The Loan Parties shall jointly and severally defend and indemnify the
Administrative Agent and the Lenders against and hold them harmless from all
claims of any Person that the Loan Parties are obligated to pay for any such
fees, and all costs and expenses (including attorneys’ fees) incurred by the
Administrative Agent and/or any Lender in connection therewith.

SECTION 5.21    Business Conducted. The Loan Parties shall not and shall not
permit any of their respective Subsidiaries to, engage in any businesses which
are not the same, similar, ancillary, complimentary, incidental or reasonably
related to, or reasonable extensions, developments or expansions of, the
businesses in which the Loan Parties are engaged on the Effective Date.

SECTION 5.22    Liens. Neither the Loan Parties nor any of their respective
Subsidiaries shall create, incur, assume, or permit to exist any Lien on any
property now owned or hereafter acquired by any of them, except the following
(Liens described below are herein referred to as “Permitted Liens”):
(a)    Liens for Taxes not yet due and payable or Liens for Taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established to the extent required by generally accepted
accounting principles, which proceedings have the effect of preventing the
forfeiture or sale of the property or assets subject to any such Lien, in each
case unless a notice of a federal tax lien securing an amount exceeding
$5,000,000 has been sent to any Loan Party or filed in any public records;
(b)    Liens in respect of property or assets of the Borrower or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens
and other similar Liens arising in the ordinary course of business, and
(x) which do not in the aggregate materially detract from the value of the
Borrower’s or such Subsidiary’s property or assets or materially impair the use
thereof in the operation of the business of the Borrower or such Subsidiary or
(y) which are being contested in good faith by appropriate proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien;
(c)    Liens in existence on the Effective Date which are listed, and the
property subject thereto described, on Schedule 3.10, but no renewals or
extensions of such Liens shall be permitted unless (x) the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding at the time of any such renewal or extension and (y) any
such renewal or extension does not encumber any additional assets or properties
of the Borrower or any of its Subsidiaries;
(d)    Liens created by or pursuant to (x) the Loan Documents and (y) the Term
Loan Documents (subject to the terms of the Intercreditor Agreement);
(e)    leases or subleases of real property granted to other Persons in the
ordinary course of business not materially interfering with the conduct of the
business of the Borrower or any of its Subsidiaries;
(f)    Liens upon assets subject to capital leases or purchase money
Indebtedness to the extent permitted by Section 5.17(c); provided that (x) such
Liens only serve to secure the payment of Indebtedness arising under such
capital leases or purchase money Indebtedness and (y) the Lien encumbering the
asset giving rise to the capital leases or purchase money Indebtedness does not
encumber any other asset of the Borrower or any of its Subsidiaries;
(g)    Liens placed upon assets (including real property) at the time of
acquisition or construction thereof by the Borrower or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price or construction costs thereof and extensions,
renewals or replacements of any of the foregoing; provided that, in either case,
(x) the aggregate outstanding principal amount of all Indebtedness secured by
Liens permitted by this clause (g) shall not at any time exceed the amount
permitted under Section 5.17(c) and (y) in all events, the Lien encumbering the
assets so acquired does not encumber any other asset of the Borrower or any of
its Subsidiaries;
(h)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries or existing on any property
or asset of any Person that becomes a Subsidiary of the Borrower after the date
hereof prior to the time such Person becomes a Subsidiary of the Borrower;
provided that (i) such Lien was not created in contemplation of or in connection
with such acquisition or such Person becoming a Subsidiary of the Borrower, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any of its Subsidiaries and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Subsidiary of the Borrower;
(i)    easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;
(j)    statutory and common law landlords’ liens under leases to which the
Borrower or any of its Subsidiaries is a party; provided that no Eligible
Inventory shall be subject to such liens;
(k)    Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety bonds (other than appeal bonds), bids, government contracts, performance
and return‑of‑money bonds and other similar obligations incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money);
(l)    Liens in favor of securities intermediaries and other depositary
institutions relating to normal and customary banker’s liens, liens, rights of
setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with such entities;
(m)    any (i) interest or title of a lessor or sublessor (other than a Loan
Party) under any lease entered into by the Borrower or any of its Subsidiaries
as lessee to the extent that such lease is permitted to be entered into pursuant
to this Agreement, (ii) restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject (including, without limitation,
ground leases and other prior leases of the premises, mortgages, mechanics
liens, tax liens and easements) or (iii) subordination of the interest of the
lessee or sublessee under any such lease to any restriction or encumbrance
referred to in the preceding clause (ii);
(n)    Liens on the assets of Foreign Subsidiaries securing Indebtedness of such
Foreign Subsidiaries permitted under Section 5.17;
(o)    Liens not otherwise permitted pursuant to this Section 5.22 which secure
obligations permitted under this Agreement not exceeding, in the aggregate at
any one time outstanding, the greater of (x) $50,000,000 and (y) 11.2% of
Consolidated Net Tangible Assets as of the time of incurrence; provided, that if
any such Liens are on assets of any Loan Party or any of their respective
Domestic Subsidiaries, such Liens shall be (i) subject to the Administrative
Agent’s prior written consent to the extent such Liens are on Revolving Credit
Primary Collateral and (ii) subordinated to the Administrative Agent’s Liens
pursuant to a subordination agreement that is on terms and conditions
satisfactory to the Administrative Agent in its sole discretion;
(p)    Liens arising from judgments and attachments in connection with court
proceedings provided that the attachment or enforcement of such Liens would not
result in an Event of Default hereunder and such Liens are being contested in
good faith by appropriate proceedings, adequate reserves have been set aside and
no material property is subject to a material risk of loss or forfeiture and the
claims in respect of such Liens are fully covered by insurance (subject to
ordinary and customary deductibles) and a stay of execution pending appeal or
proceeding for review is in effect;
(q)    Liens on the Collateral securing Indebtedness permitted under Sections
8.04(xiii)(x) and (y) and (xviii) of the Term Loan Agreement as in effect on the
Amendment Date; provided that any Liens securing Indebtedness permitted under
Section 8.04(xviii) of the Term Loan Agreement (i) shall not exceed, in the
aggregate at any one time outstanding, $15,000,000 and (ii) are limited to Liens
on the assets related to such supply chain finance services which shall not
include any Revolving Credit Primary Collateral; provided, further, any such
Indebtedness permitted under Section 8.04(xiii)(x) and (y) of the Term Loan
Agreement satisfies the requirements in Section 8.04(xiii) of the Term Loan
Agreement as in effect on the Amendment Date, as applicable, and such Liens have
the priority specified therein and are subject to the intercreditor agreements
specified therein (and for the avoidance of doubt, to the extent such Liens are
on Revolving Primary Collateral, they shall be junior Liens subject to such
intercreditor agreements);
(r)    possessory Liens in favor of brokers and dealers arising in connection
with the acquisition or disposition of investments permitted by this Agreement,
provided that such Liens (i) attach only to such investments and (ii) secure
only obligations incurred in the ordinary course and arising in connection with
the acquisition or disposition of such Investments and not any obligation in
connection with margin financing;
(s)    Liens in favor of customs and revenues authorities imposed by applicable
law arising in the ordinary course of business in connection with the
importation of goods solely to the extent the following conditions are
satisfied: (i) such Liens secure obligations that are being contested in good
faith by appropriate proceedings, (ii) the applicable Loan Party or Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP, (iii) such contest effectively suspends collection of the contested
obligation and enforcement of any Lien securing such obligation and (iv) such
Liens are not on assets included in the Borrowing Base;
(t)    Permitted Encumbrances (as defined in the Term Loan Agreement as in
effect on the Amendment Date); and
(u)    Liens arising from precautionary UCC financing statement filings or
similar filings regarding operating leases and consigned goods.

SECTION 5.23    [Reserved].

SECTION 5.24    New Subsidiaries. The Loan Parties shall not, directly or
indirectly, organize, create, acquire or permit to exist any Subsidiary other
than (a) those listed on Schedule 3.05, (b) any Person acquired pursuant to a
Permitted Acquisition and (c) other Subsidiaries so long as the provisions of
Section 5.31 herein are satisfied; provided, that OMNOVA Gibraltar may form a
U.S. Subsidiary without satisfying the requirements of Section 5.31 so long as
such Subsidiary does not engage in any business activities and does not incur
material liabilities or hold material assets, in each case other than the
holding and administration of intercompany loan facility agreements.

SECTION 5.25    Fiscal Year. The Loan Parties and their respective Subsidiaries
shall not change their fiscal year; provided, that any Foreign Subsidiary may
change its fiscal year to match the fiscal year of the Borrower.

SECTION 5.26    [Reserved].

SECTION 5.27    Fixed Charge Coverage Ratio. Whenever average Availability for
any fiscal quarter is less than $25,000,000, the Loan Parties and their
respective Subsidiaries on a consolidated basis shall maintain a Fixed Charge
Coverage Ratio for each period of four consecutive fiscal quarters tested on the
last day of each fiscal quarter (commencing with the fiscal quarter in which
average Availability was less than $25,000,000) of not less than 1.1 to 1.0.
Such testing shall continue until average daily Availability in any subsequent
fiscal quarter is at least $25,000,000.

SECTION 5.28    Use of Proceeds. The Loan Parties shall not, and shall not
suffer or permit any Subsidiary to, use any portion of the loan proceeds,
directly or indirectly, (i) to purchase or carry margin stock, (ii) to repay or
otherwise refinance indebtedness of the Loan Parties or others incurred to
purchase or carry margin stock, (iii) to extend credit for the purpose of
purchasing or carrying any margin stock, (iv) to acquire any security in any
transaction that is subject to Section 13 or 14 of the Securities Exchange Act,
(v) in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or (vi) in any manner that would result in
the violation of any applicable Sanctions.

SECTION 5.29    Amendments to Agreements. The Loan Parties shall not, and shall
not permit their Subsidiaries to, amend or otherwise modify the Term Loan
Documents or the documents evidencing any other Indebtedness, if such amendment
or modification would be adverse to the interests of the Administrative Agent
and Lenders under the Loan Documents or would be prohibited by the Intercreditor
Agreement or any subordination agreement entered into in connection with any
such Indebtedness.

SECTION 5.30    Bank Accounts. The Loan Parties shall not maintain any bank
accounts except as set forth on Schedule 3.26 unless the Borrower first provides
the Administrative Agent with ten (10) Business Days prior written notice of a
Loan Party’s intent to open a new bank account and, if requested by the
Administrative Agent, provides the Administrative Agent with a blocked account
agreement, in form and substance satisfactory to the Administrative Agent, duly
executed by the applicable Loan Party and the financial institution where such
account has been opened.

SECTION 5.31    Further Assurances.
(a)    Subject to applicable law, each Loan Party and each Subsidiary shall
cause each of its respective Domestic Subsidiaries formed or acquired after the
date of this Agreement in accordance with the terms of this Agreement to become
a Loan Party, as the Administrative Agent shall determine, by executing such
joinder agreements and other documents as the Administrative Agent shall
require; provided that Domestic Subsidiaries that are Immaterial Subsidiaries
shall not be bound by this requirement. Upon execution and delivery thereof,
each such new Subsidiary (i) shall automatically become a Loan Party hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents and (ii) will grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Person which constitutes Collateral, including
any parcel of real property located in the U.S. owned by such Person.
(b)    Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests of each of its Domestic Subsidiaries (other than a Foreign Holdco) and
(ii) 65% of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary directly owned by such
Loan Party to be subject at all times to a first priority, perfected Lien
(subject to the Intercreditor Agreement) in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required on
the Effective Date), which may be required by law or which the Administrative
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents and to ensure
perfection and priority of the Liens created or intended to be created by the
Loan Documents, all at the expense of the Loan Parties; provided that in the
case of any Foreign Holdco, recourse on any guarantee by such Foreign Holdco
shall be limited to the Collateral pledged by such Foreign Holdco.
(d)    If any material assets (including any real property or improvements
thereto or any interest therein) are acquired by any Loan Party or any Domestic
Subsidiary after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien in favor of the
Administrative Agent upon acquisition thereof), the Borrower will notify the
Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, the Loan Parties will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause each Domestic Subsidiary to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.
(e)    Notwithstanding anything herein to the contrary, Omnova Overseas, Inc.,
shall not be a Loan Party unless otherwise approved by the Borrower.

ARTICLE VI    

[Reserved]

ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    (i) any failure by the Borrower to pay the principal of the Secured
Obligations or any fee or other amount owing hereunder when due, whether upon
demand or otherwise, or (ii) or any failure by the Borrower to pay the interest
or premium on any of the Secured Obligations when due and such failure continues
unremedied for three or more Business Days;
(b)    any representation or warranty made or deemed made by the Loan Parties in
this Agreement or by the Loan Parties or any of their Subsidiaries in any of the
other Loan Documents, any financial statement, or any certificate furnished by
the Loan Parties or any of their Subsidiaries at any time to the Administrative
Agent or any Lender shall prove to be untrue in any material respect as of the
date on which made, deemed made, or furnished;
(c)    (i)  any default shall occur in the observance or performance of any of
the covenants and agreements contained in Sections 5.01(j), 5.01(l), 5.06, 5.09,
or 5.13-5.30 of this Agreement, or Article VII of the Security Agreement, (ii)
any default shall occur in the observance or performance of any of the covenants
and agreements contained in Sections 5.01 (other than 5.01(j) or 5.01(l)) or
5.03 and such default shall continue for fifteen (15) days after written notice
to the defaulting party by the Administrative Agent or the Required Lenders, or
(iii) any default shall occur in the observance or performance of any of the
other covenants or agreements contained in any other Section of this Agreement
or any other Loan Document, or any other agreement entered into at any time to
which a Loan Party or any Subsidiary and the Administrative Agent or any Lender
are party (including in respect of any Banking Services) and such default shall
continue for thirty (30) days after written notice to the defaulting party by
the Administrative Agent or the Required Lenders;
(d)    any default shall occur with respect to any Indebtedness (other than the
Obligations) of the Loan Parties or any of their Subsidiaries in an outstanding
principal amount which exceeds $10,000,000, or under any agreement or instrument
under or pursuant to which any such Indebtedness may have been issued, created,
assumed, or guaranteed by the Loan Parties or any of their respective
Subsidiaries, and such default shall continue for more than the period of grace,
if any, therein specified, if the effect thereof (with or without the giving of
notice or further lapse of time or both) is to accelerate, or to permit the
holders of any such Indebtedness to accelerate, the maturity of any such
Indebtedness; or any such Indebtedness shall be declared due and payable or be
required to be prepaid (other than by a regularly scheduled required prepayment)
prior to the stated maturity thereof;
(e)    a Loan Party or any of its Subsidiaries shall (i) file a voluntary
petition in bankruptcy or file a voluntary petition or an answer or otherwise
commence any action or proceeding seeking reorganization, arrangement or
readjustment of its debts or for any other relief under the federal Bankruptcy
Code, as amended, or under any other bankruptcy or insolvency act or law, state
or federal (or any foreign equivalent laws), now or hereafter existing, or
consent to, approve of, or acquiesce in, any such petition, action or
proceeding; (ii) apply for or acquiesce in the appointment of a receiver,
assignee, liquidator, sequestrator, custodian, monitor, trustee or similar
officer for it or for all or any part of its property; (iii) make an assignment
for the benefit of creditors; or (iv) be unable generally to pay its debts as
they become due;
(f)    an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of a Loan Party or any of its Subsidiaries or for any
other relief under the federal Bankruptcy Code, as amended, or under any other
bankruptcy or insolvency act or law, state or federal (or any foreign equivalent
laws), now or hereafter existing and such petition or proceeding shall not be
dismissed within sixty (60) days after the filing or commencement thereof or an
order of relief shall be entered with respect thereto;
(g)    a receiver, assignee, liquidator, sequestrator, custodian, monitor,
trustee or similar officer for a Loan Party or any of its Subsidiaries or for
all or any part of its property with a book value in excess of $5,000,000 shall
be appointed or a warrant of attachment, execution or similar process shall be
issued against any part of the property with a book value in excess of
$5,000,000 of a Loan Party or any of its Subsidiaries;
(h)    except as permitted under this Agreement, a Loan Party or any of its
Subsidiaries shall file a certificate of dissolution under applicable state law
or shall be liquidated, dissolved or wound-up or shall commence or have
commenced against it any action or proceeding for dissolution, winding-up or
liquidation, or shall take any corporate action in furtherance thereof;
(i)    [reserved];
(j)    any Loan Document shall be terminated, revoked or declared void or
invalid or unenforceable or challenged by a Loan Party;
(k)    one or more judgments, orders, decrees or arbitration awards is entered
against a Loan Party or any of its Subsidiaries involving in the aggregate
liability (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage) as to any single or related or
unrelated series of transactions, incidents or conditions, of (i) $10,000,000 or
more or (ii) in the case of the Loan Parties, $5,000,000 or more, and the same
shall remain unsatisfied, unvacated and unstayed pending appeal for a period of
sixty (60) days after the entry thereof;
(l)    any loss, theft, damage or destruction of any item or items of Collateral
or other property of a Loan Party or any Subsidiary occurs which could
reasonably be expected to cause a Material Adverse Effect and is not adequately
covered by insurance;
(m)    there is filed against a Loan Party or any of its Subsidiaries any
action, suit or proceeding under any federal or state racketeering statute
(including the Racketeer Influenced and Corrupt Organization Act of 1970), which
action, suit or proceeding (i) is not dismissed within one hundred twenty (120)
days, and (ii) could reasonably be expected to result in the confiscation or
forfeiture of any material portion of the Collateral;
(n)    for any reason other than the failure of a Loan Party to take any action
available to it to maintain perfection of the Administrative Agent’s Liens,
pursuant to the Loan Documents, any Loan Document ceases to be in full force and
effect or any Lien with respect to any material portion of the Collateral
intended to be secured thereby ceases to be, or is not, valid, perfected and
prior to all other Liens (other than Permitted Liens) or is terminated, revoked
or declared void;
(o)    (i) an ERISA Event shall occur with respect to a Title IV Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties under Title IV of ERISA to the Title IV Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $1,000,000 or
(ii) a Loan Party or any ERISA Affiliate shall fail to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its Withdrawal Liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $1,000,000; or
(p)    there occurs a Change of Control;
then, and in every such event (other than an event with respect to the Borrower
described in clause (e) or (f) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (e) or (f) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

ARTICLE VIII    

The Administrative Agent

SECTION 8.01    Appointment. Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties, and the Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders
(including the Swingline Lender and the Issuing Bank), and the Loan Parties
shall not have rights as a third party beneficiary of any of such provisions. It
is understood and agreed that the use of the term “agent” as used herein or in
any other Loan Documents (or any similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

SECTION 8.02    Rights as a Lender. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.

SECTION 8.03    Duties and Obligations. The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

SECTION 8.04    Reliance. The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.05    Actions through Sub-Agents. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as the
Administrative Agent.

SECTION 8.06    Resignation. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Bank and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor. Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Bank and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.

SECTION 8.07    Non-Reliance.
(a)    Each Lender acknowledges and agrees that the extensions of credit made
hereunder are commercial loans and letters of credit and not investments in a
business enterprise or securities. Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the United States securities laws concerning the Borrower and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder and in deciding whether or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
(b)    Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential and strictly
for its internal use, not share the Report with any Loan Party or any other
Person except as otherwise permitted pursuant to this Agreement; and (v) without
limiting the generality of any other indemnification provision contained in this
Agreement, (A) it will hold the Administrative Agent and any such other Person
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any extension of credit that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will pay and
protect, and indemnify, defend, and hold the Administrative Agent and any such
other Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorneys’ fees) incurred by the Administrative Agent or any such other Person
as the direct or indirect result of any third parties who might obtain all or
part of any Report through the indemnifying Lender.

SECTION 8.08    Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties. (a) The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
(a)    In its capacity, the Administrative Agent is a “representative” of the
Secured Parties within the meaning of the term “secured party” as defined in the
New York Uniform Commercial Code. Each Lender authorizes the Administrative
Agent to enter into each of the Collateral Documents to which it is a party and
to take all action contemplated by such documents. Each Lender agrees that no
Secured Party (other than the Administrative Agent) shall have the right
individually to seek to realize upon the security granted by any Collateral
Document, it being understood and agreed that such rights and remedies may be
exercised solely by the Administrative Agent for the benefit of the Secured
Parties upon the terms of the Collateral Documents. In the event that any
Collateral is hereafter pledged by any Person as collateral security for the
Secured Obligations, the Administrative Agent is hereby authorized, and hereby
granted a power of attorney, to execute and deliver on behalf of the Secured
Parties any Loan Documents necessary or appropriate to grant and perfect a Lien
on such Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.

SECTION 8.09    Flood Laws. JPMCB has adopted internal policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and related legislation (the “Flood
Laws”). JPMCB, as administrative agent or collateral agent on a syndicated
facility, will post on the applicable electronic platform (or otherwise
distribute to each Lender in the syndicate) documents that it receives in
connection with the Flood Laws. However, JPMCB reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.

ARTICLE IX    

Miscellaneous

SECTION 9.01    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile, as
follows:
(i)    if to any Loan Party, to the Borrower at:
OMNOVA Solutions Inc.
25435 Harvard Road
Beachwood, Ohio 44122
Attention: Chief Financial Officer
Facsimile No: 216-453-0110
with a copy to:
OMNOVA Solutions Inc.
            25435 Harvard Road
            Beachwood, Ohio 44122
            Attention: General Counsel
            Facsimile No: 216-453-0111
(ii)    if to the Administrative Agent, JPMCB in its capacity as an Issuing Bank
or the Swingline Lender, to JPMorgan Chase Bank, N.A. at:
JPMorgan Chase Bank, N.A.
1300 East Ninth Street, Floor 13
Cleveland, Ohio  44114
Attention:  Randy Abrams        
Facsimile No: (216) 781-2071
(iii)    if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours of the
recipient, such notice or communication shall be deemed to have been given at
the opening of business on the next Business Day of the recipient, or (iii)
delivered through Electronic Systems to the extent provided in paragraph (b)
below shall be effective as provided in such paragraph.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise proscribes, all such notices and other communications (i) sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, such notice or communication shall be deemed to have been given
at the opening of business on the next Business Day for the recipient, and (ii)
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, e-mail or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day of the recipient.
(c)    Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender, the Issuing Bank or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed by the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through an Electronic System.

SECTION 9.02    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    Except as provided in the first sentence of Section 2.09(f) (with respect
to any commitment increase), neither this Agreement nor any other Loan Document
nor any provision hereof or thereof may be waived, amended or modified except
(x) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or (y) in the case
of any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (iii) postpone any scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender (including any such
Lender that is a Defaulting Lender) directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender (other than any
Defaulting Lender), (v) increase the advance rates set forth in the definition
of Borrowing Base or add new categories of eligible assets, without the written
consent of each Revolving Lender (other than any Defaulting Lender), (vi) change
any of the provisions of this Section or the definition of “Required Lenders” or
any other provision of any Loan Document specifying the number or percentage of
Lenders (or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (other than any Defaulting Lender so long as
a Defaulting Lender is no more adversely affected than any other Lender)
directly affected thereby, (vii) change Section 2.20, without the consent of
each Lender (other than any Defaulting Lender so long as a Defaulting Lender is
no more adversely affected than any other Lender), (viii) release any Guarantor
from its obligation under its Loan Guaranty or Obligation Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender (other than any Defaulting Lender so long as a Defaulting
Lender is no more adversely affected than any other Lender), or (ix) except as
provided in clause (c) of this Section or in any Collateral Document, release
all or substantially all of the Collateral, without the written consent of each
Lender (other than any Defaulting Lender so long as a Defaulting Lender is no
more adversely affected than any other Lender); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any amendment to
Section 2.20 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender); provided further that no such agreement shall
amend or modify the provisions of Section 2.07 or any letter of credit
application and any bilateral agreement between the Borrower and the Issuing
Bank regarding the respective rights and obligations between the Borrower and
the Issuing Bank in connection with the issuance of Letters of Credit without
the prior written consent of the Administrative Agent and the Issuing Bank,
respectively. The Administrative Agent may also amend the Commitment Schedule to
reflect assignments entered into pursuant to Section 9.04. Any amendment, waiver
or other modification of this Agreement or any other Loan Document that by its
terms affects the rights or duties under this Agreement of the Lenders of one or
more Classes (but not the Lenders of any other Class), may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite number or percentage in interest of each affected Class of Lenders
that would be required to consent thereto under this Section if such Class of
Lenders were the only Class of Lenders hereunder at the time.
(c)    The Lenders and the Issuing Bank hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is authorized to release any Loan Guaranty
or Obligation Guaranty provided by such Subsidiary, (iii) constituting property
leased to a Loan Party under a lease which has expired or been terminated in a
transaction permitted under this Agreement, or (iv) as required to effect any
sale or other disposition of such Collateral in connection with any exercise of
remedies of the Administrative Agent and the Lenders pursuant to Article VII.
Except as provided in the preceding sentence, the Administrative Agent will not
release any Liens on Collateral without the prior written authorization of the
Required Lenders; provided that, the Administrative Agent may in its discretion,
release its Liens on Collateral valued in the aggregate not in excess of
$500,000 during any calendar year without the prior written authorization of the
Required Lenders (it being agreed that the Administrative Agent may rely
conclusively on one or more certificates of the Borrower as to the value of any
Collateral to be so released, without further inquiry). Any such release shall
not in any manner discharge, affect, or impair the Obligations or any Liens
(other than those expressly being released) upon (or obligations of the Loan
Parties in respect of) all interests retained by the Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral. Any execution and delivery by the Administrative Agent of documents
in connection with any such release shall be without recourse to or warranty by
the Administrative Agent.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but has not
been obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower, the
Administrative Agent and the Issuing Bank shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.

SECTION 9.03    Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay all (i) reasonable out‑of‑pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication and distribution (including, without limitation, via the
internet or through an Electronic System) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents and any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) after the
occurrence and during the continuance of an Event of Default, out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:
(i)    appraisals and insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).
(b)    The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each of their Related Parties (each such Person being
called an “Indemnitee”) from and hold each of them harmless against any and all
liabilities, losses, damages, claims, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements (which for the
avoidance of doubt shall exclude the allocated costs of in-house counsel))
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (i) any
investigation, litigation or other proceeding (whether or not any Indemnitee is
a party thereto and whether or not such investigation, litigation or other
proceeding is brought by or on behalf of any Loan Party and whether based on
contract, tort or any other theory) related to the entering into and/or
performance of this Agreement or any other Loan Document or the use of the
proceeds of any Loans or Letters of Credit hereunder or the consummation of the
Transaction or any other transactions contemplated herein or in any other Loan
Document or the exercise of any of their rights or remedies provided herein or
in the other Loan Documents, including any refusal by the Issuing Bank to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, or (ii) any actual or alleged presence or Release of Hazardous
Materials on or from any property owned or operated by the Borrower and its
Subsidiaries, or any Environmental Claim related in any way to the Borrower and
its Subsidiaries. The indemnification provided under this Section 9.03(b) shall
not apply to (A) the gross negligence, bad faith or willful misconduct of any
Indemnitee (each as determined by a court of competent jurisdiction by final and
non-appealable judgment), (B) a material breach of the obligations of this
Agreement by any Indemnitee (as determined by a court of competent jurisdiction
in a final non-appealable judgment) or (C) any proceeding that does not involve
an act or omission by the Borrower or any of its Subsidiaries and that is
brought by any Indemnitee against any other Indemnitee (other than any
proceeding against an Indemnitee in its capacity or in fulfilling its role as an
Agent or arranger or similar role). To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent, the Issuing Bank or
any Lender or any of their Related Parties set forth in the preceding sentence
may be unenforceable because it is violative of any law or public policy, the
Borrower agrees to make the maximum contribution to the payment and satisfaction
of each of the indemnified liabilities which is permissible under applicable
law. Notwithstanding the foregoing, the Borrower shall not be liable for, or
have any obligation under, any settlement of any investigation, litigation or
other proceeding effected without its written consent (which shall not be
unreasonably withheld or delayed), but if settled with the Borrower’s written
consent, or if there is a final non-appealable judgment in any such
investigation, litigation or proceeding, the Borrower agrees to indemnify and
hold harmless each Indemnitee in the manner set forth above.
To the fullest extent permitted by applicable law, neither the Borrower, on the
one hand, nor any Indemnitee, on the other, shall assert, and each such Person
hereby waives, and acknowledges that no other Person shall have, by or through
any Indemnitee or the Borrower, any claim against any Indemnitee or the
Borrower, as applicable, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
Transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; it being agreed that this sentence shall not limit the indemnification
obligations of the Borrower or any other Loan Party (including in respect of any
such damages incurred or paid by an Indemnitee to a third party and for any
out-of-pocket expenses). No Indemnitee referred to above shall be liable for any
damages to the Borrower arising from the use by others of any information or
other materials distributed to such party by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages to the
Borrower resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Swingline
Lender or the Issuing Bank (or any Related Party of any of the foregoing) under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent, the Swingline Lender or the Issuing Bank (or any Related
Party of any of the foregoing), as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Loan Parties’ failure to pay any such amount shall not relieve any Loan
Party of any default in the payment thereof); provided that the unreimbursed
expense or indemnified loss, claim, damage, penalty, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or the Issuing Bank in its capacity
as such.
(d)    [Reserved].
(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    %4.    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:
(A)    the Borrower, provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; 
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000, unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means a (a) natural person, (b) Defaulting Lender or
its Parent, (c) company, investment vehicle or trust for, or owned and operated
for the primary benefit of, a natural person or relative(s) thereof; provided
that, such company, investment vehicle or trust shall not constitute an
Ineligible Institution if it (x) has not been established for the primary
purpose of acquiring any Loans or Commitments, (y) is managed by a professional
advisor, who is not such natural person or a relative thereof, having
significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrower, the Administrative Agent, the Issuing
Bank and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) other than an Ineligible
Institution in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) and (g) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender and the information and documentation
required under Section 2.17(g) will be delivered to the Borrower and the
Administrative Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.

SECTION 9.06    Counterparts; Integration; Effectiveness; Electronic Execution.
(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.
(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf. or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include Electronic Signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act; provided
that nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.

SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    The Loan Documents (other than those containing a contrary express choice
of law provision) shall be governed by and construed in accordance with the
internal laws of the State of New York, but giving effect to federal laws
applicable to national banks.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. For purposes of Section 9.04 of
the Term Loan Agreement only, Section 5.27 herein shall be deemed to have a
section heading designated as “Section 7.23” and Article VII herein shall be
deemed to have a section heading designated as “Section 9.1”.

SECTION 9.12    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any other Loan Document or
any suit, action or proceeding relating to this Agreement or any other Loan
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations, (g)
with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a non-confidential basis from a source other than the Borrower.
For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower and
other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER, THE OTHER LOAN PARTIES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.

SECTION 9.13    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

SECTION 9.14    USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act. Each Loan
Party shall provide such information and take such actions as are reasonably
requested by Administrative Agent or any Lender in order to assist
Administrative Agent and the Lenders in maintaining compliance with the USA
PATRIOT Act.

SECTION 9.15    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.

SECTION 9.16    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.

SECTION 9.17    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.18    Marketing Consent. In consultation with, and with the written
consent of the Borrower, JPMCB and its affiliates, at their respective sole
expense, may publish such tombstones and give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.

SECTION 9.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

ARTICLE X    

Loan Guaranty

SECTION 10.01    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
“Guaranteed Obligations”; provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

SECTION 10.02    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03    No Discharge or Diminishment of Loan Guaranty.
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

SECTION 10.04    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

SECTION 10.05    Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification, that it has against any Obligated Party or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Bank and the
Lenders.

SECTION 10.06    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.

SECTION 10.07    Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

SECTION 10.08    Termination. Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under Article VII hereof as
a result of any such notice of termination.

SECTION 10.09    Taxes. Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law. If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law. If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.

SECTION 10.10    Maximum Liability. Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.

SECTION 10.11    Contribution.
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.
(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.

SECTION 10.12    Liability Cumulative. The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guarantee in respect of a
Swap Obligation (provided, however, that each Qualified ECP Guarantor shall only
be liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

ARTICLE XI    

Amendment and Restatement
This Agreement is intended to amend and restate the provisions of that certain
Second Amended and Restated Credit Agreement dated as of December 9, 2010 among
the Borrower, the Administrative Agent, and Lenders party thereto (as amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Prior Credit Agreement”) and, except as expressly modified herein,
(x) all of the terms and provisions of the Prior Credit Agreement shall continue
to apply for the period prior to the Effective Date, including any
determinations of payment dates, interest rates, Events of Default or any amount
that may be payable to the Administrative Agent or the Lenders, (y) the
Obligations under (and as defined in) the Prior Credit Agreement shall continue
to be paid or prepaid on or prior to the Effective Date in accordance with the
terms of the Prior Credit Agreement, and shall from and after the Effective Date
continue to be owing as Obligations hereunder and be subject to the terms of
this Agreement and (z) this Agreement shall not be deemed to evidence or result
in a novation or repayment of the Loans under (and as defined in) the Prior
Credit Agreement and reborrowing hereunder, but obligations under the Prior
Credit Agreement and Liens securing payment and performance thereof shall in all
respects be continuing as Obligations under this Agreement and Liens securing
payment and performance thereof.  All Letters of Credit under (and as defined
in) the Prior Credit Agreement and outstanding on the date hereof shall continue
as Letters of Credit under this Agreement. The Lenders’ Commitments under (and
as defined in) the Prior Credit Agreement are hereby restated as set forth on
the Commitment Schedule to this Agreement. All references in the other Loan
Documents and the Loan Documents executed in connection with the Prior Credit
Agreement to (i) the Prior Credit Agreement or the “Credit Agreement” shall be
deemed to include references to this Agreement and all amendments, restatements
and modifications to this Agreement and (ii) the “Lenders” or a “Lender” or to
the “Agent” or “Administrative Agent” shall mean such terms as defined in this
Agreement.  All Obligations of the Borrower under the Prior Credit Agreement
shall be governed by this Agreement from and after the Effective Date. The Loan
Documents delivered in connection with this Agreement shall supersede the
corresponding Loan Documents delivered in connection with the Prior Credit
Agreement. The Loan Documents executed in connection with the Prior Credit
Agreement that are not superseded by corresponding Loan Documents executed and
delivered in connection with this Agreement shall remain in full force and
effect. All references to the Prior Credit Agreement in the Loan Documents
executed in connection with the Prior Credit Agreement that are not expressly
superseded by deliveries of such new Loan Documents shall be deemed to refer to
this Agreement and all amendments, restatements and modifications to this
Agreement.
(Signature Pages Follow)





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
OMNOVA SOLUTIONS INC., as Borrower




By /s/ Chester W. Fox
Name: Chester W. Fox
Title: Vice President, Treasurer




DECORATIVE PRODUCTS THAILAND, INC., as a Loan Party




By /s/ Chester W. Fox
Name: Chester W. Fox
Title: Secretary




OMNOVA WALLCOVERING (USA), INC., as a Loan Party




By /s/ Frank P. Esposito
Name: Frank P. Esposito
Title: Secretary







JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent, Issuing
Bank and Swingline Lender




By /s/ Randy Abrams
Name: Randy Abrams
Title: Authorized Officer







PNC BANK, NATIONAL ASSOCIATION, as a Lender




By /s/ Carrie Light
Name: Carrie Light
Title: Vice President





KEYBANK NATIONAL ASSOCIATION, as a Lender




By /s/ John P. Dunn
Name: John P. Dunn
Title: Vice President



COMMITMENT SCHEDULE




Lender


Revolving Commitment
JPMorgan Chase Bank, N.A.
$40,000,000.00
PNC Bank, National Association
$20,000,000.00
Keybank National Association
$30,000,000.00
Total
$90,000,000.00






EXHIBIT A


ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between ____________________ (the “Assignor”) and ____________________ (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Assignor
and the Assignee hereby agree to the Standard Terms and Conditions (the
“Standard Terms and Conditions”) set forth in Annex 1 attached hereto and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the receipt and sufficiency of which are
acknowledged by the parties hereto, as of the Effective Date, the Assignor
hereby irrevocably sells and assigns to the Assignee, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions, the Credit Agreement and
other Loan Documents (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and the Loan Documents to the
extent related to the amount and percentage interest identified below (the
“Assigned Amount”) of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including any letters
of credit, guarantees and swingline loans included in such facilities) and (ii)
to the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and other rights of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, the Loan Documents or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


With effect on and after the Effective Date, the Assignee shall be a party to
the Credit Agreement and succeed to all the rights and be obligated to perform
all of the obligations of a Lender under the Credit Agreement, including the
requirements concerning confidentiality and the payment of indemnification, with
a Commitment in an amount equal to the Assigned Amount. The Assignee agrees that
it will perform in accordance with the terms of all of the obligations which by
the terms of the Credit Agreement are required to be performed by it as a
Lender. It is the intent of the parties hereto that the Commitment of the
Assignor shall, as of the Effective Date, be reduced by an amount equal to the
Assigned Amount and the Assignor shall relinquish its rights and be released
from its obligations under the Credit Agreement to the extent such obligations
have been assumed by the Assignee; provided, however, the Assignor shall not
relinquish its rights under Section ___ and ___ of the Credit Agreement to the
extent such rights relate to the time prior to the Effective Date.


Assignee agrees to pay the Administrative Agent a processing and recordation fee
in the amount specified in Section 9.04(b)(ii)(C) of the Credit Agreement.


Promptly upon execution of this Assignment and Assumption, and consent by the
Administrative Agent and, if applicable, the Borrower, the Assignee shall
deliver to the Borrower, a Notice of Assignment in the form attached hereto as
Schedule 1.




1.    Assignor:        ____________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]1]


3.
Borrower:        OMNOVA Solutions Inc., an Ohio corporation



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement



5. Credit Agreement:
Third Amended and Restated Credit Agreement dated as of November 30, 2016 among
OMNOVA Solutions Inc., the other Loan Parties party thereto, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent, and the other
agents party thereto.

6.
Assigned Interest:

    
Facility Assigned2
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans3
 
$
$
   %
 
$
$
   %
 
$
$
   %



7.     Assignee’s Interest on the Effective Date:


After giving effect to this Assignment and Assumption, on the Effective Date,
the Assignee’s Commitment will be $____________________.


8.    Assignor’s Interest on the Effective Date:


After giving effect to this Assignment and Assumption, on the Effective Date,
the Assignor’s Commitment will be $____________________.
 


Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


[NAME OF ASSIGNOR]




By:______________________________
Name:
Title:




ASSIGNEE


[NAME OF ASSIGNEE]




By:______________________________
Name:
Title:




[Consented to and]4 Accepted:


JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender




By_________________________________
Name:
Title:




[Consented to:]5


[NAME OF RELEVANT PARTY]




By________________________________
Name:
Title:

ANNEX 1
ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.

Acceptance and adoption of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



SCHEDULE 1
TO
ASSIGNMENT AND ASSUMPTION




NOTICE OF ASSIGNMENT AND ASSUMPTION




_________________, 20__


OMNOVA Solutions Inc.
25435 Harvard Road
Beachwood, Ohio 44122
Attention: Chief Financial Officer
Facsimile No: 216-453-0110


RE:
Notice of Assignment and Assumption





Chief Financial Officer,


Reference is made to the Third Amended and Restated Credit Agreement, dated as
of November 30, 2016, among OMNOVA Solutions Inc., the other Loan Parties party
thereto, the Lenders party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent (“Administrative Agent”), and the other agents party thereto (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement.


We hereby give you notice of the assignment by ___________ (“Assignor”) to
________________ (“Assignee”) of ____% of the right, title and interest of the
Assignor in and to the Credit Agreement (including the right title and interest
of the Assignor in and to the Commitments of the Assignor, all outstanding Loans
made by the Assignor and the Assignor’s participation in the Letters of Credit
pursuant to the Assignment and Assumption attached hereto (the “Assignment and
Assumption”).


Pursuant to the Assignment and Assumption, the Assignee agrees that it will be
bound by the terms of the Credit Agreement as fully and to the same extent as if
the Assignee were the Lender originally holding such interest in the Credit
Agreement.


Very Truly Yours,


[Name of Assignee]


By:____________________
Name:__________________    
Title:___________________        




lxv

--------------------------------------------------------------------------------


            


EXHIBIT B




[RESERVED]






    


Exhibit B

--------------------------------------------------------------------------------

    




EXHIBIT C
BORROWING BASE CERTIFICATE


J.P.Morgan           BORROWING BASE REPORT
 
Rpt #
 
Obligor Number:
 
 
Date:
 
Loan Number:
Period Covered:___________ to ____________


COLLATERAL CATEGORY




A/R


Inventory


Total Eligible Collateral



Exhibit C



--------------------------------------------------------------------------------

    




Description
 
 
 
1 Beginning Balance (Previous report - Line 8)
 
 
2 Additions to Collateral (Gross Sales or Purchases)
 
 
3 Other Additions (Add back any non-A/R cash in line 3)
 
 
4 Deductions to Collateral (Cash Received)
 
 
5 Deductions to Collateral (Discounts, other)
 
 
6 Deductions to Collateral (Credit Memos, all)
 
 
7 Other non-cash credits to A/R
 
 
8 Total Ending Collateral Balance
 
 
9 Less Ineligible - Past Due
 
 
10 Less Ineligible - Cross-age (___%)
 
 
11 Less Ineligible – Foreign
 
 
12 Less Ineligible – Contra
 
 
13 Less Ineligible - Other (attached schedule)
 
 
14 Total Ineligibles - Accounts Receivable
 
 
 
 
 
15 Less Ineligible -- Inventory Slow-moving
 
 
16 Less Ineligible -- Inventory Offsite not covered
 
 
17 Less Ineligible -- Inventory WIP
 
 
18 Less Ineligible – Consigned
 
 
19 Less Ineligible -- Other (attached schedule)
 
 
20 Total Ineligible Inventory
 
 
 
 
 
21 Total Eligible Collateral
 
 
22 Advance Rate Percentage
%
%
23 Net Available - Borrowing Base Value
 
 
24 Reserves (other)
 
 
25 Total Borrowing Base Value
 
 
25A Total Availability/CAPS
 
 
26 Revolver Line
 
 
Total Revolver Line
 
27 Maximum Borrowing Limit (Lesser of 25 or 26)*
 
 
Total Available
 
27A Suppressed Availability
 
 
 



Exhibit C



--------------------------------------------------------------------------------

    




                   LOAN STATUS
 
 
 
28 Previous Loan Balance (Previous Report Line 31)
 
 
29 Less: A. Net Collections (Same as line 4)
               B. Adjustments/Other _______________
 
 
30 Add: A. Request for Funds
               B. Adjustments/Other _______________
 
 
31 New Loan Balance
 
 
32 Letter of Credit/BA’s outstanding
 
 
33 Availability Not Borrowed (Lines 27 less 31 & 32)
 
 
34 Term Loan
 
 
Total New Loan Balance:
35 OVERALL EXPOSURE (lines 31 & 34)
 
 
Pursuant to, and in accordance with, the terms and provisions of that certain
Third Amended and Restated Credit Agreement dated as of November 30, 2016 (as it
may be amended or modified from time to time, the “Agreement”) among OMNOVA
Solutions Inc. (the “Borrower”), the other Loan Parties, the Lenders party
thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders,
the Borrower is executing and delivering to the Administrative Agent this
Borrowing Base Report accompanied by supporting data (collectively referred to
as the “Report”). The Borrower represents and warrants to the Administrative
Agent that this Report is true and correct, and is based on information
contained in Borrower’s own financial accounting records. The Borrower, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and certifies on this ___ day
of ________________, 201_, that the Borrower is in compliance with the
Agreement. Unless otherwise defined herein, capitalized terms used herein have
the meanings ascribed thereto in the Agreement.


BORROWER NAME:




AUTHORIZED SIGNATURE:





Exhibit C



--------------------------------------------------------------------------------


            


EXHIBIT D


COMPLIANCE CERTIFICATE


To:
The Lenders party to the

Agreement (defined below)


This Compliance Certificate is furnished pursuant to that certain Third Amended
and Restated Credit Agreement dated as of November 30, 2016 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among OMNOVA
Solutions Inc., an Ohio corporation (the “Borrower”), the other Loan Parties
party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent for the Lenders. Unless otherwise defined herein,
capitalized terms used in this Compliance Certificate have the meanings ascribed
thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected [Chief Financial Officer] [Treasurer] of the
Borrower;


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements. [for annual financial statements
add: Such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to the absence of footnotes] [for monthly financial statements
add: Such financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis and, except for monthly cash flow
statements, such financial statements have been prepared in accordance with GAAP
consistently applied, subject to normal year-end audit adjustment and the
absence of footnotes];


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the attached financial statements or as of the
date of this Certificate or (ii) any change in GAAP or in the application
thereof that has occurred since the date of the audited financial statements
referred to in Section 5.01(a) of the Agreement;


4.    I hereby certify that (i) all of the representations and warranties of the
Loan Parties contained in the Agreement and other Loan Documents are correct and
complete in all material respects as of the date of this Certificate, except for
those representations and warranties that speak to a particular date, which are
correct and complete in all material respects as of such referenced date, and
(ii) the Loan Parties are, as of the date of this Certificate, in compliance in
all material respects with their respective covenants and agreements in the
Agreement and other Loan Documents;
5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct; and


[For quarterly financial statements add: 6.    Schedule II hereto sets forth (i)
the computations necessary to determine the Applicable Margin commencing on the
Business Day this certificate is delivered and (ii) the Category from the
definition of Applicable Margin determined by the computations.]


Exhibit D
    

--------------------------------------------------------------------------------

    






[For annual financial statements add: 7.    Schedule III hereto sets forth all
Patents, Trademarks and Copyrights (each as defined in the Security Agreement)
registered or otherwise acquired during the period covered by this Certificate.]


Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    
                                                    






[Remainder of Page Intentionally Blank; Signature Page Follows]


Exhibit D



--------------------------------------------------------------------------------


            


The foregoing certifications, together with the computations and other
information set forth in Schedule I, Schedule II and Schedule III hereto (if
applicable) and the financial statements delivered with this Certificate in
support hereof, are made and delivered this day of , 20___.
                            


OMNOVA Solutions Inc., an Ohio corporation


By:                    
Name:                    
Title: [Chief Financial Officer] [Treasurer]




Exhibit D
    

--------------------------------------------------------------------------------


            




SCHEDULE I


Compliance as of _________, 20___ with
Provision 5.27 of the Agreement


Exhibit D
    

--------------------------------------------------------------------------------


            




SCHEDULE II


Borrower’s Applicable Margin Calculation


(i)
Computation: _____________



(ii)
Category from Grid in Definition of Applicable Margin: ________________





















    

--------------------------------------------------------------------------------


    




SCHEDULE III


Patents, Trademarks and Copyrights


[______________]







--------------------------------------------------------------------------------


    




EXHIBIT E


JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of __________ ____, 20__, is
entered into between ________________________________, a _________________ (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent (the “Administrative Agent”) under that certain Third
Amended and Restated Credit Agreement dated as of November 30, 2016 (as the same
may be amended, modified, extended or restated from time to time, the “Credit
Agreement”) among OMNOVA Solutions Inc. (the “Borrower”), the other Loan Parties
party thereto, the Lenders party thereto and the Administrative Agent for the
Lenders. All capitalized terms used herein and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, except for those
representations and warranties that speak to a particular date, which New
Subsidiary ratifies as to such date, and agrees to be bound by, all of the
terms, provisions and conditions contained in the Credit Agreement, including
without limitation (a) all of the representations and warranties of the Loan
Parties set forth in Article III of the Credit Agreement, *[and]* (b) all of the
covenants set forth in Article V of the Credit Agreement *[and (c) all of the
guaranty obligations set forth in Article X of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Sections 10.10 and 10.13 of
the Credit Agreement, hereby guarantees, jointly and severally with the other
Loan Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.]* *[The New Subsidiary has delivered to the
Administrative Agent an executed Loan Guaranty.]*


2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                


Exhibit E



--------------------------------------------------------------------------------

    




                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative
Agent


By:                        
Name:                        
Title:                        






Exhibit E



--------------------------------------------------------------------------------


    






EXHIBIT F-1






[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




[NAME OF LENDER]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]



EXHIBIT F-2




[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:   
 
Name:
 
Title:

Date: ________ __, 20[ ]








[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT F-1



--------------------------------------------------------------------------------






EXHIBIT F-4






[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Third Amended and Restated Credit Agreement
dated as of November 30, 2016 (as amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among OMNOVA Solutions Inc. (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for the
Lenders.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
 
Name:
 
Title:

Date: ________ __, 20[ ]


EXHIBIT F-4



--------------------------------------------------------------------------------




    









